Exhibit 10.1

 

 

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of June 26, 2014

 

among

 

REALD INC.,

 

as Borrower,

 

CITY NATIONAL BANK,
as Administrative Agent and L/C Issuer,

 

U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent,

 

HSBC BANK USA, N.A.,
as Documentation Agent,

 

and

 

The Lenders Party Hereto

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I.

DEFINITIONS AND ACCOUNTING TERMS

2

1.01

Defined Terms

2

1.02

Other Interpretive Provisions

32

1.03

Accounting Terms

32

1.04

Rounding

33

1.05

Times of Day

33

1.06

Letter of Credit Amounts

33

Article II.

THE COMMITMENTS AND CREDIT EXTENSIONS

34

2.01

Revolving Facility

34

2.02

Accordion

34

2.03

Term Loan Facility

36

2.04

Procedures for Borrowings

36

2.05

Conversions and Continuations of Loans

37

2.06

Letters of Credit

38

2.07

Prepayments

46

2.08

Termination or Reduction of Commitments

49

2.09

Repayment of Loans

49

2.10

Interest

50

2.11

Fees

51

2.12

Computation of Interest and Fees

51

2.13

Evidence of Debt

52

2.14

Payments Generally; Administrative Agent’s Clawback

52

2.15

Sharing of Payments by Lenders

54

2.16

Cash Collateral

55

2.17

Defaulting Lenders

56

Article III.

TAXES, YIELD PROTECTION AND ILLEGALITY

58

3.01

Taxes

58

3.02

Illegality

63

3.03

Inability to Determine Rates

64

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

64

 

-i-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

3.05

Compensation for Losses

66

3.06

Mitigation Obligations; Replacement of Lenders

66

3.07

Survival

67

Article IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

67

4.01

Conditions of Initial Credit Extension

67

4.02

Conditions to all Credit Extensions

69

Article V.

REPRESENTATIONS AND WARRANTIES

70

5.01

Existence, Qualification and Power

70

5.02

Authorization; No Contravention

70

5.03

Governmental Authorization; Other Consents

71

5.04

Binding Effect

71

5.05

Financial Statements; No Material Adverse Effect

71

5.06

Litigation

71

5.07

No Default

71

5.08

Ownership of Property; Liens

72

5.09

Environmental Compliance

72

5.10

Insurance

72

5.11

Deposits and Disbursements Accounts

72

5.12

Taxes

72

5.13

ERISA Compliance

72

5.14

Subsidiaries; Equity Interests

73

5.15

Margin Regulations; Investment Company Act

73

5.16

Disclosure

73

5.17

Compliance with Laws

74

5.18

Intellectual Property

74

5.19

Labor Agreements and Actions

75

5.20

Permits

76

5.21

Customer and Trade Relations

76

5.22

Corporate Information; Locations of Loan Parties

76

5.23

Security Interest

76

 

-ii-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.24

Solvency

76

5.25

Use of Proceeds

76

5.26

Inactive Subsidiaries

76

5.27

Anti-Corruption Laws and Sanctions

77

Article VI.

AFFIRMATIVE COVENANTS

77

6.01

Financial Statements

77

6.02

Certificates; Other Information

78

6.03

Notices

79

6.04

Payment of Obligations

80

6.05

Preservation of Existence, Etc.

80

6.06

Maintenance of Properties

80

6.07

Maintenance of Insurance

80

6.08

Compliance with Laws

81

6.09

Books and Records

81

6.10

Inspection Rights

81

6.11

Use of Proceeds

81

6.12

Additional Subsidiaries, Etc.

81

6.13

Compliance with Agreements

82

6.14

Corporate Information; Locations of Loan Parties

82

6.15

Repurchases

83

6.16

Post-Closing Obligations

83

Article VII.

NEGATIVE COVENANTS

83

7.01

Liens

83

7.02

Investments

85

7.03

Indebtedness

86

7.04

Fundamental Changes

88

7.05

Dispositions

88

7.06

Restricted Payments

89

7.07

Change in Nature of Business

90

7.08

Employee Loans and Affiliate Transactions

90

 

-iii-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.09

Burdensome Agreements

91

7.10

Sale and Leaseback Transactions

91

7.11

Use of Proceeds

91

7.12

Fiscal Year

91

7.13

Certain Equity Interests

91

7.14

Financial Covenants

91

7.15

Capital Expenditures

92

7.16

Inactive Subsidiaries

92

7.17

Intellectual Property

92

Article VIII.

EVENTS OF DEFAULT AND REMEDIES

92

8.01

Events of Default

92

8.02

Remedies Upon Event of Default

94

8.03

Application of Funds

95

Article IX.

ADMINISTRATIVE AGENT

96

9.01

Appointment and Authority

96

9.02

Rights as a Lender

96

9.03

Exculpatory Provisions

97

9.04

Reliance by Administrative Agent

98

9.05

Delegation of Duties

98

9.06

Resignation of Administrative Agent

98

9.07

Non-Reliance on Administrative Agent and Other Lenders

100

9.08

Administrative Agent May File Proofs of Claim

100

9.09

Collateral and Guaranty Matters

101

9.10

No Other Duties, Etc.

102

Article X.

MISCELLANEOUS

102

10.01

Amendments, Etc.

102

10.02

Notices; Effectiveness; Electronic Communication

103

10.03

No Waiver; Cumulative Remedies

105

10.04

Expenses; Indemnity; Damage Waiver

105

10.05

Payments Set Aside

107

 

-iv-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.06

Successors and Assigns

107

10.07

Treatment of Certain Information; Confidentiality

112

10.08

Right of Setoff

113

10.09

Interest Rate Limitation

114

10.10

Counterparts; Integration; Effectiveness

114

10.11

Amendment and Restatement

114

10.12

General Release

115

10.13

Survival of Representations and Warranties

116

10.14

Severability

116

10.15

Governing Law; Jurisdiction; Etc.

116

10.16

Judicial Reference

118

10.17

USA PATRIOT Act Notice

119

10.18

No Advisory or Fiduciary Responsibility

120

10.19

Replacement of Lenders

120

 

-v-

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01

Revolving Credit Commitments and Applicable Percentages

2.03

Term Commitments and Applicable Percentages

5.06

Litigation

5.10

Insurance

5.11

Deposit and Disbursement Accounts

5.14

Equity Interests

5.18

Intellectual Property Matters

5.19

Labor Agreements and Actions

5.26

Inactive Subsidiaries

6.14

Corporate Information; Location of Loan Parties

7.01

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

10.02

Administrative Agent’s Office

 

EXHIBITS

 

A

Form of Loan Notice

B

Form of Note

C

Form of Compliance Certificate

D

Form of Assignment and Assumption Agreement

E

Forms of U.S. Tax Compliance Certificates

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
June 26, 2014, by and among REALD INC., a Delaware corporation (“Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and CITY NATIONAL BANK, as Administrative Agent and
L/C Issuer.

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of April 19, 2012,
by and among Borrower, the lenders party thereto, and the Administrative Agent
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Original Credit Agreement”), the lenders party thereto made available to
Borrower (i) a revolving credit facility (including a letter of credit
sub-facility) (the “Revolving Facility”) in a maximum amount not to exceed
$75,000,000, and (ii) a delayed-draw term loan facility in a maximum amount not
to exceed $50,000,000 (the “Original Term Loan Facility”);

 

WHEREAS, immediately prior to the Closing Date, (i) the aggregate outstanding
principal balance of the Revolving Facility was $5,000,000.00, and accrued and
unpaid interest thereon was $4,554.79, and (ii) the aggregate outstanding
principal balance of the Original Term Loan Facility was $31,250,000.00, and
accrued and unpaid interest thereon was $174,696.18;

 

WHEREAS, Borrower has elected to repay its obligations under the Revolving
Facility and the Original Term Loan Facility in full on the Closing Date;

 

WHEREAS, immediately after giving effect to this Amendment, each Revolving
Lender’s Revolving Credit Commitment will be reduced to the respective amounts
set forth on Schedule 2.01 on the Closing Date, and the Aggregate Revolving
Commitments will be reduced to $50,000,000;

 

WHEREAS, Borrower desires that the Administrative Agent and the Lenders party
hereto agree to amend and restate the Original Credit Agreement in its entirety
in order to (i) make available to Borrower a new delayed-draw term loan facility
in a maximum amount not to exceed $50,000,000 (the “Term Loan Facility”), the
proceeds of which shall be used by Borrower for the purposes permitted under,
and otherwise in accordance with and subject to the terms of, this Agreement,
which Term Loan Facility will replace the Original Term Loan Facility,
(ii) continue to make available the Revolving Facility (subject to the reduction
in the Aggregate Revolving Commitments and Revolving Credit Commitments
described above), and (iii) make certain other changes as more fully set forth
herein, which amendment and restatement shall become effective upon the Closing
Date; and

 

WHEREAS, it is the intention of each of the parties hereto that (a) this
Agreement (including all Exhibits and Schedules attached hereto) amend, restate
and replace in its entirety the Original Credit Agreement (including all
Exhibits and Schedules attached thereto), (b) all Obligations under the Original
Credit Agreement (as such Obligations may be amended, supplemented or otherwise
modified by this Agreement) continue to be valid, enforceable and in full force
and effect (provided that the outstanding balance of the Original Term Loan
Facility

 

--------------------------------------------------------------------------------


 

and the Revolving Facility will be repaid in full on the Closing Date with the
proceeds of the initial Term Loan under the new Term Loan Facility (the “Closing
Date Loan Repayments”), (c) all Obligations of Borrower and the Guarantors under
the Loan Documents and all Liens and security interests created under the
Security Instruments will be continued, amended and restated as provided herein
and will not be novated, cancelled or discharged (other than the Closing Date
Loan Repayments), and (d) Borrower has agreed to secure all of its Obligations
by reaffirming its grant to the Administrative Agent, for the benefit of the
Secured Parties, of a Lien on the Collateral specified in each of the Security
Instruments.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which hereby
are acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries, in a single or a series of related transactions, of all or
substantially all of the assets of (or any division or business line of) any
other Person, or (b) the purchase or other acquisition (whether by means of a
merger, consolidation, or otherwise) by a Person or its Subsidiaries, in a
single or a series of related transactions, of all or substantially all of the
Equity Interests of any other Person.

 

“Administrative Agent” means City National Bank in its capacity as sole
administrative agent and collateral agent under any of the Loan Documents, or
any successor administrative agent and collateral agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to Borrower and
the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Commitments” means the Revolving Credit Commitments of all
the Revolving Lenders, which amount shall initially equal $50,000,000.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Term Commitments” means the Term Commitments of all the Term Lenders,
which amount shall initially be equal to $50,000,000, subject to reduction in
accordance with Section 2.08.

 

“Agreement” has the meaning specified in the Preamble to this Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin” means, for any date, with respect to any Loan (including a
Segment), the rate per annum set forth in the following table that corresponds
to the most recent Consolidated Leverage Ratio calculation delivered to Lender
pursuant to Section 6.02(a) (the “Consolidated Leverage Ratio Calculation”);
provided, however, that for the period from the Closing Date through the date
Lender receives the first Consolidated Leverage Ratio Calculation in respect of
the testing period ending December 31, 2014, the Applicable Margin shall be at
the margin in the row styled “Level II”:

 

Level

Consolidated Leverage
Ratio Calculation

Eurodollar Rate
Margin

Base Rate Margin

 

 

 

 

I

> 1.25:1.00

2.75%

1.75%

 

 

 

 

II

< 1.25:1.00 and
> 0.75:1.00

2.50%

1.50%

 

 

 

 

III

< 0.75:1.00

2.25%

1.25%

 

 

 

 

 

Except as set forth in the foregoing proviso, (i) the Applicable Margin shall be
based upon the most recent Consolidated Leverage Ratio Calculation, which will
be calculated as of the end of each Fiscal Quarter, and (ii) the Applicable
Margin shall be re-determined the first Business Day of the month following the
date of delivery to Lender of the Compliance Certificate setting forth the
Consolidated Leverage Ratio pursuant to Section 6.02(a); provided, however, that
if Borrower fails to provide the Compliance Certificate by the first Business
Day of the month following the date when due (without constituting a waiver of
any Default or Event of Default occasioned by the failure to timely deliver the
Compliance Certificate), the Applicable Margin shall be set at the margin in the
row styled “Level I” as of the first Business Day of the month following the
date on which the Compliance Certificate was required to be delivered until the
date on which the Compliance Certificate is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver the Compliance Certificate, the
Applicable Margin shall be set at the margin based upon the calculations
disclosed by the Compliance Certificate).  In the event that the information
regarding the Consolidated Leverage Ratio contained in any Compliance
Certificate delivered pursuant to Section 6.02(a) is shown to be inaccurate, and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period than the Applicable Margin actually applied for
such period, then (i) Borrower shall immediately deliver to Lender a

 

3

--------------------------------------------------------------------------------


 

correct Compliance Certificate for such period, (ii) the Applicable Margin shall
be determined as if the corrected Applicable Margin (as set forth in the table
above) were applicable for such period, and (iii) Borrower shall immediately
deliver to Lender full payment in respect of the accrued additional interest as
a result of such increased Applicable Margin for such period, which payment
shall be promptly applied by Lender to the affected Obligations.

 

“Applicable Percentage” means (a) with respect to any Revolving Lender as to all
Revolving Lenders at any time, the percentage (carried out to the ninth decimal
place) of the Aggregate Revolving Commitments represented by such Revolving
Lender’s Revolving Credit Commitment at such time, (b) with respect to any Term
Lender as to all Term Lenders at any time, as the context may require, (i) prior
to the end of the Term Loan Availability Period, the percentage (carried out to
the ninth decimal place) derived from the quotient of (x) the sum of such Term
Lender’s Term Commitment and Term Loan Exposure at such time divided by (y) the
sum of the Aggregate Term Commitments and the Total Term Loan Outstandings at
such time, or (ii) after the end of the Term Loan Availability Period, the
percentage (carried out to the ninth decimal place) of the Total Term Loan
Outstandings represented by such Lender’s portion of the Term Loan at such time,
in case of both clauses (a) and (b), subject to adjustment as provided in
Section 2.17.  If the commitment of each Lender to make Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on such Lender’s share of
the Total Revolving Loan Outstandings or Total Term Loan Outstandings, as
applicable, most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Revolving Lender and
Term Lender is set forth opposite the name of such Revolving Lender and Term
Lender on Schedule 2.01 and Schedule 2.03, respectively, or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Applicable Revolving Loan Commitment Fee Percentage” means, as of any date of
determination, the applicable percentage set forth in the following table that
corresponds to the Revolving Credit Usage Percentage of Borrower as determined
by Administrative Agent; provided, that for the period from the Closing Date
through and including December 31, 2014, the Applicable Revolving Loan
Commitment Fee Percentage shall be set at the rate in the row styled “Level II”;
provided further, that any time an Event of Default has occurred and is
continuing, the Applicable Revolving Loan Commitment Fee Percentage shall be set
at the margin in the row styled “Level II”:

 

Level

Revolving Credit Usage Percentage

Applicable Revolving Loan
Commitment Fee Percentage

 

 

 

I

> 50%

0.250%

 

 

 

II

< 50%

0.375%

 

 

 

 

The Applicable Revolving Loan Commitment Fee Percentage shall be re-determined
on a daily basis by Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the Fiscal Year ended March 31, 2013, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Year of Borrower and its Subsidiaries, including
the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.06(b)(iii).

 

“Availability” means, as of any date of determination, the remaining (i.e.,
undrawn) amount that Borrower is entitled to borrow as Revolving Loans under
Section 2.01 (after giving effect to the Total Revolving Loan Outstandings).

 

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $25,000,000 minus (b) the aggregate principal amount
of Increases to the Revolving Credit Commitments previously made pursuant to
Section 2.02 of the Agreement.

 

“Bank Products Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, and other cash management or depositary arrangements
entered into between Borrower and any Lender or any of its Affiliates.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate, and (c) the
Eurodollar Rate for a one month Interest Period on such day plus 1.00%.

 

“Base Rate Loan” means a Loan (including a Segment) that bears interest based on
the Base Rate (but does not include a Eurodollar Rate Loan).

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

5

--------------------------------------------------------------------------------


 

“Borrowing” means, as the context may require, (a) a borrowing consisting of
simultaneous Revolving Loans of the same Type and, as to Revolving Loans that
are Eurodollar Rate Loans, having the same Interest Period made by each of the
Revolving Lenders pursuant to Section 2.01, or (b) a borrowing consisting of
simultaneous Term Loans of the same Type and, as to Term Loans that are
Eurodollar Rate Loans, having the same Interest Period made by each of the Term
Lenders pursuant to Section 2.03.

 

“Borrowing Date” has the meaning specified in Section 2.04.

 

“Business” means, with respect to the Borrower and its Subsidiaries, the
business of developing, manufacturing, distributing and licensing stereoscopic
(3D) or other similar visual products and/or technologies, as conducted or
proposed to be conducted by the Loan Parties on the date hereof and reasonable
extensions thereof.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditure Limitation” has the meaning specified in Section 7.15.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“CFC” means a controlled foreign corporation (as that term is defined in the
Code).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

6

--------------------------------------------------------------------------------


 

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of Borrower entitled to vote for members of the
board of directors or equivalent governing body of Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

 

(b)        during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“City National Bank” means City National Bank and its successors and assigns.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means, collectively, the assets and rights and interest in or to
property of Borrower or any of the other Loan Parties, whether real or personal,
tangible or intangible, in which a Lien is granted or purported to be granted
pursuant to the Security Instruments.

 

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

7

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, for Borrower and its Subsidiaries on a
consolidated basis with respect to any period, an amount equal to Consolidated
Net Income for such period plus (without duplication) (a) the following to the
extent deducted in calculating such Consolidated Net Income:  (i) Consolidated
Interest Charges for such period; (ii) the provision for Federal, state, local
and foreign income taxes (and franchise tax in the nature of income tax) payable
by Borrower or any of its Subsidiaries for such period; (iii) depreciation and
amortization expense in accordance with GAAP; (iv) non-cash stock incentive
expenses under Borrower’s 2004 Amended and Restated Equity Incentive Plan and
Borrower’s 2010 Stock Incentive Plan; (v) restructuring charges, severance costs
and reserves (including restructuring costs related to Permitted Acquisitions
and the consolidation of facilities) as approved by Administrative Agent; (vi)
impairment charges related to long-lived assets; (vii) non-recurring costs and
expenses in an amount not to exceed $5,000,000 in the aggregate during such
period or such greater amount as may be approved by Administrative Agent; (viii)
all amounts representing extraordinary losses, determined in accordance with
GAAP; and (ix) foreign exchange losses realized by Borrower or any of its
Subsidiaries, minus (b)(i) foreign exchange gains realized by Borrower or any of
its Subsidiaries; and (ii) all amounts representing extraordinary gains
determined in accordance with GAAP, each of the foregoing as determined based on
the months in the fiscal period ending on the date of determination.

 

With respect to any period during which an Acquisition or a Disposition (whether
permitted hereunder or consented to by the Lenders) has occurred (each, a
“Subject Transaction”), for purposes of determining compliance with the
financial covenants set forth in Section 7.14, Consolidated Adjusted EBITDA
shall be calculated with respect to such period on a pro forma basis (including
pro forma adjustments arising out of events which are directly attributable to
the Subject Transaction, are factually supportable and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act of 1933 and as
interpreted by the staff of the SEC, which would include cost savings resulting
from head count reduction, closure of facilities and similar restructuring
charges, which pro forma adjustments shall be certified by a Responsible Officer
of Borrower) using the historical financial statements, audited or as otherwise
acceptable to the Administrative Agent, of any business so acquired or sold and
the consolidated financial statements of Borrower and its Subsidiaries which
shall be reformulated as if the Subject Transaction had been consummated at the
beginning of such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination for the four prior Fiscal Quarters ending on such date, the ratio
of (a) Consolidated Adjusted EBITDA for such period to (b) Consolidated Fixed
Charges for such period.

 

“Consolidated Fixed Charges” means, for Borrower and its Subsidiaries on a
consolidated basis with respect to any period, the sum (without duplication) of
(a) the aggregate amount of all scheduled principal payments of Indebtedness
during such period (other than optional or mandatory prepayments of Obligations
due under Section 2.07 hereof), whether or not payment was made during such
period, (b) Consolidated Interest Charges during such period,

 

8

--------------------------------------------------------------------------------


 

(c) the aggregate amount of all actual payments due, whether or not payment was
made during such period, under capital lease obligations, (d) the provision for
Federal, state, local and foreign income taxes (and franchise tax in the nature
of income tax) payable by Borrower or any of its Subsidiaries for such period,
and (e) Maintenance Capital Expenditures incurred during such period, excluding
any expenses related to (x) the roll-out of new RealD 3D Cinema systems, (y) any
replacement of Z Screens with XL screens and any other similar system-for-system
product replacements, and (z) any purchases of Digital Link Projectors and
servers.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all obligations to
reimburse drawings under letters of credit that remain unpaid for three (3)
Business Days after they become due, and all direct obligations arising under
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and accrued expenses related to such trade accounts payable, prepaid interest
and interest not yet due), (e) Attributable Indebtedness in respect of capital
leases, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than Borrower or its Subsidiaries, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which Borrower or any of its Subsidiaries is a general partner or
joint venturer, unless such Indebtedness is expressly made non-recourse to
Borrower or such Subsidiary, as applicable.

 

“Consolidated Interest Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Borrower and its
Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.  Notwithstanding the
foregoing, “Consolidated Interest Charges” shall not include any fees or
expenses incurred in connection with this Agreement or the Loan Documents on or
prior to the Closing Date.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Adjusted EBITDA for the period of the four Fiscal Quarters most recently ended.

 

“Consolidated Net Income” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the net income of Borrower and its
Subsidiaries for that period; provided that there shall be excluded (a) except
to the extent set forth in the last paragraph of the definition of “Consolidated
Adjusted EBITDA,” the net income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with Borrower and
its Subsidiaries, (b) income (or deficit) of any Person (other than a Subsidiary
of Borrower) in which Borrower and its Subsidiaries have an ownership interest,
except to the extent that any

 

9

--------------------------------------------------------------------------------


 

such income is actually received by Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) undistributed earnings of any
Subsidiary of Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Law applicable to such Subsidiary.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing, and (b) an L/C
Credit Extension.

 

“Debit Account” means Account #112788964 established at City National Bank and
maintained in the name of Borrower but under the exclusive control of the
Administrative Agent.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

 

“Default Rate” means when used with respect to Obligations an interest rate
equal to the then current interest rate plus an additional 2.0% per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Borrower in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified Borrower, the Administrative Agent or the
L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or Borrower, to
confirm in writing to the Administrative Agent and

 

10

--------------------------------------------------------------------------------


 

Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority, so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to Borrower, the L/C Issuer and each other
Lender promptly following such determination.

 

“Delayed Draw Outstanding Amount” means, with respect to any Term Loans drawn
after the Closing Date during the Term Loan Availability Period, the aggregate
outstanding principal amount thereof on the last day of the Term Loan
Availability Period after giving effect to any Borrowings and prepayments or
repayments of such Loans occurring on such date.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment (other than a collateral assignment
that constitutes the grant of a security interest), transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, on
or prior to the Final Maturity Date, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, or (b)
is convertible into or exchangeable for (i) debt securities or (ii) any Equity
Interest referred to in clause (a) above; provided, however, that any Equity
Interests that would not constitute Disqualified Stock but for provisions
thereof giving holders thereof (or the holders of any security into or for which
such Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change in control shall not constitute Disqualified Stock if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations (other than

 

11

--------------------------------------------------------------------------------


 

contingent indemnification obligations) and the termination of the Commitments
(or any refinancing thereof).

 

“Distributions” means any payments, distributions or transfers of cash or other
assets by Borrower constituting dividends, redemptions or other repurchases of
ownership interests, returns of capital, and any other payment to any holder of
any equity interest in the payor in respect of such equity holder’s equity
interest.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, applicable regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements with any
Governmental Authority or governmental restrictions relating to pollution and
the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and

 

12

--------------------------------------------------------------------------------


 

Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means a rate per annum, rounded upwards, if necessary, to the
nearest 1/16 of 1%, equal to the rate of interest which is identified and
normally published by Bloomberg Professional Service page USD-LIBOR-BBA (BBAM)
as the offered rate for loans in United States dollars for the applicable
Interest Period.  The rate is set by the ICE Benchmark Administration or any
successor determining administrator as of 11:00 a.m. (London time) on the second
Business Day preceding the first day of each Interest Period.  If Bloomberg
Professional Service (or another nationally-recognized rate reporting source
acceptable to the Administrative Agent) no longer reports such rate or the
Administrative Agent determines in good faith that the rate so reported no
longer accurately reflects the rate available to the Administrative Agent in the
London Interbank Market or if such index no longer exists or if page
USD-LIBOR-BBA (BBAM) no longer exists or accurately reflects the rate available
to the Administrative Agent in the London Interbank Market, the “Eurodollar
Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent in its reasonable discretion.

 

“Eurodollar Rate Loan” means a Loan (including a Segment) that bears interest at
a rate based on the Eurodollar Rate (but does not include a Base Rate Loan).

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess” has the meaning specified in Section 2.02(b)(v).

 

“Excess Availability” means, as of any date of determination, the sum of (a) the
amount equal to Availability minus the aggregate amount, if any, of all trade
payables aged in excess of 60 days beyond their terms as of the end of the
immediately preceding month, and all book overdrafts and fees of Borrower and
its Subsidiaries, in each case as determined by Administrative Agent in its
reasonable discretion, plus (b) the amount of unrestricted cash and cash
equivalents of Borrower and its Subsidiaries, which cash and cash equivalents
are free and clear of all Liens (other than those created by the Loan Documents)
and are in deposit accounts or securities accounts at City National Bank or in
deposit accounts or securities accounts at a

 

13

--------------------------------------------------------------------------------


 

branch office of a bank or securities intermediary located within the United
States and are the subject of a control agreement in favor of the Administrative
Agent.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended (and any
successor statute).

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of any Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell” provision of any Guarantee and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party within the meaning of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act by any Qualified ECP Guarantor ) at the time any Guarantee of such Loan
Party, or a grant by such Loan Party of a security interest, becomes effective
with respect to such Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes excluded in accordance with
the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 10.19) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Extraordinary Receipts” means cash payments received by or paid to or for the
account of Borrower or any of its Subsidiaries in respect of any property or
casualty insurance claim or any condemnation proceeding.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official

 

14

--------------------------------------------------------------------------------


 

interpretations thereof and any agreements entered into pursuant to Section 1471
(b) (1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to City
National Bank on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” shall mean that certain Amended and Restated Fee Letter dated as of
the Closing Date by and between Borrower and Administrative Agent.

 

“Final Maturity Date” means the earlier to occur of (i) the Term Loan Maturity
Date, and (ii) such earlier date upon which the Obligations, including all
accrued and unpaid interest, are either due and payable (whether voluntarily or
involuntarily) or are otherwise paid in full in accordance with the terms hereof
and the Commitments have expired or been terminated.

 

“Fiscal Quarter” means each three month fiscal period of Borrower and its
Subsidiaries ending on March 31, June 30, September 30, and December 31
occurring during each Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower ending on March 31 of each
calendar year.  Any reference to a Fiscal Year identified by reference to a
calendar year number shall mean the Fiscal Year ending in March of such calendar
year.  For example, the “2014 Fiscal Year” shall mean the Fiscal Year ending on
March 31, 2014.

 

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Subsidiary” means each Subsidiary other than a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

 

15

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the lower of (a) an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made and (b) the maximum
amount for which such guaranteeing Person may be liable pursuant to the terms of
the instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee shall be the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means Stereographics Corporation, a California corporation,
ColorLink Inc., a Delaware corporation, RealD DDMG Acquisition, LLC, a Delaware
limited liability company, and any other Person who becomes a party to the
Guaranty in accordance with Section 6.12.

 

“Guaranty” means that certain Amended and Restated General Continuing Guaranty,
dated as of the Closing Date, executed by each Guarantor in favor of the
Administrative Agent and the Lenders.

 

16

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes regulated pursuant to any Environmental Law.

 

“Inactive Subsidiaries” means Digital Link LLC, a California limited liability
company, and Digital Link II, LLC, a Delaware limited liability company.

 

“Increase” has the meaning specified in Section 2.02(a).

 

“Increase Date” has the meaning specified in Section 2.02(b)(v).

 

“Increase Joinder” has the meaning specified in Section 2.02(b)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)        all direct or contingent obligations of such Person to reimburse
drawings under letters of credit (including standby and commercial) that remain
unpaid for three (3) Business Days after they become due, or payments under
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)        net obligations of such Person under any Swap Contract;

 

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and accrued expenses related to such trade accounts payable, prepaid
interest and interest not yet due);

 

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse (but, in the event such indebtedness has not been assumed, limited to
the lesser of (x) the principal amount of the indebtedness so secured and (y)
the fair market value of the property so encumbered);

 

(f)        capital leases;

 

(g)        all obligations of such Person to purchase, redeem, retire, defease
or repay any Equity Interest in such Person or any other Person, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; provided
that a contingent obligation to purchase, redeem, retire, defease or repay any
preferred stock shall constitute

 

17

--------------------------------------------------------------------------------


 

Indebtedness only when such contingency has occurred or has been waived or
removed; and

 

(h)        all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property” means the entire right, title and interest in and to all
proprietary rights of every kind and nature, including all rights and interests
pertaining to or deriving from:

 

(a)        patents, copyrights, technology, know-how, processes, trade secrets,
algorithms, inventions, works, proprietary data, databases, and computer
software;

 

(b)        Trademarks;

 

(c)        domain names, rights of privacy and publicity, moral rights, and
proprietary rights of any kind or nature, however denominated, throughout the
world in all media now known or hereafter created;

 

(d)       any and all registrations, applications, recordings, licenses,
common-law rights and contractual obligations relating to any of the foregoing;
and

 

(e)        all actions and rights to sue at law or in equity for any past or
future infringement or other impairment of any of the foregoing, including the
right to receive all proceeds and damages therefrom, and all rights to obtain
renewals, continuations, divisions or other extensions of legal protections
pertaining thereto.

 

“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement dated as of the Closing Date made by Borrower and its
Subsidiaries in favor of the Administrative Agent and the Senior Lenders (as
defined therein), as supplemented from time to time.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Term Loan Maturity Date
or Revolving Loan Maturity Date, as applicable; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning

 

18

--------------------------------------------------------------------------------


 

of such Interest Period shall also be Interest Payment Dates, and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Term Loan Maturity Date or Revolving Loan Maturity Date, as
applicable.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by Borrower in its Loan Notice; provided that:

 

(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)        no Interest Period shall extend beyond the Term Loan Maturity Date or
Revolving Loan Maturity Date, as applicable.

 

“Interim Financial Statements” means the unaudited consolidated balance sheet of
Borrower and its Subsidiaries, dated December 31, 2013, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the quarter ended on that date, and such financial statements shall be
reviewed by an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Administrative Agent.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in, to or for another Person or business unit thereof,
whether by means of (a) the purchase or other acquisition of capital stock or
other securities of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit.  For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, but adjusted to give effect to (a)
the aggregate amount of cash repayments of principal on Investments constituting
loans or advances or (b) the Net Cash Proceeds from the sale of any such
Investments.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

19

--------------------------------------------------------------------------------


 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means City National Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder, and
any Lender appointed by Borrower (with the consent of the Administrative Agent
and such Lender) as such by notice to the Lenders as a replacement for any L/C
Issuer who is at the time of such appointment a Defaulting Lender.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” and “Lenders” have the respective meanings specified in the
introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

20

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Loan Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.06(h).

 

“Letter of Credit Sublimit” means an amount equal to $10,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of the Term Loan or a Revolving Loan.

 

“Loan Documents” means this Agreement, each Note, the Guaranty, each Security
Instrument, each Issuer Document, the Intercompany Subordination Agreement, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement, and the Fee Letter.

 

“Loan Notice” means a written notice, substantially in the form of Exhibit A,
delivered by a Responsible Officer of Borrower in connection with (a) a
Borrowing, (b) the election of a subsequent Interest Period for any Segment of
any Eurodollar Rate Loan, or (c) the conversion of a Loan from one Type to the
other.

 

“Loan Parties” means, collectively, Borrower, each of the Guarantors, and each
Person granting a Lien on any Collateral to the Administrative Agent to secure
the Obligations.

 

“Maintenance Capital Expenditures” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, capital expenditures incurred in the
ordinary course of business in respect of maintenance of (a) active REAL D 3-D
enabled screens (which amount, for any period of four Fiscal Quarters, shall
equal $250 multiplied by the number of screens in use as of the last day of such
period), (b) furniture and fixtures, (c) office equipment, (d) computer
equipment and software, (e) machinery and equipment, (f) leasehold improvements,
and (g) such other fixed or capital assets as reasonably determined by the
Administrative Agent.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise), of (i) Borrower and its
Subsidiaries, taken as a whole, or (ii) Borrower; (b) a material impairment upon
the ability of any Loan Party to perform its obligations under any

 

21

--------------------------------------------------------------------------------


 

Loan Document to which it is a party; or (c) a material adverse effect on the
rights and remedies of the Administrative Agent or the Lenders under the Loan
Documents.

 

“Material Adverse Tax Consequence” means a material and adverse tax consequence
to Borrower or its Subsidiaries under Section 956 of the Code as reasonably
determined by the Administrative Agent after consultation with Borrower’s tax
advisors.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of such Defaulting Lender’s allocated portion of the
Fronting Exposure of the L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, (ii) with respect to Cash Collateral consisting of
cash or deposit account balances provided in accordance with the provisions of
Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal to 103% of the
Outstanding Amount of all LC Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Net Cash Proceeds” means the aggregate cash proceeds received by Borrower or
any of its Subsidiaries in respect of (i) the sale or transfer of any property
or assets (including, without limitation, the sale or transfer of any Equity
Interests of any Subsidiary), (ii) the issuance of any additional Equity
Interests of Borrower or any of its Subsidiaries (including, without limitation,
any cash received upon the sale or other disposition of any noncash
consideration received in connection with (i) or (ii) above), net of the direct
costs relating to (i) or (ii) above (including, without limitation legal,
accounting and investment banking and other customary fees and expenses, sales
commissions, and taxes to the extent such taxes are paid), amounts required to
be applied to the repayment of Indebtedness secured by a Lien permitted
hereunder on any asset subject to such sale or transfer, taxes paid or payable
as a result thereof, and any reserve for adjustment in respect of the sale price
of such asset or assets established in accordance with GAAP or for any
liabilities in respect of indemnification obligations or other liabilities
retained or payable in respect of such property or assets, or (iii)
Extraordinary Receipts.  The parties hereto acknowledge and agree that Net Cash
Proceeds shall not include any non-cash trade-in-credits or purchase price
reductions received by Borrower or any of its Subsidiaries in connection with an
exchange of equipment for replacement equipment that is the functional
equivalent of such exchanged equipment.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

22

--------------------------------------------------------------------------------


 

“Non-Extension Notice Date” has the meaning specified in Section 2.06(b)(iii).

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Bank Products Agreement or
Related Swap Contract, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Obligations shall exclude any Excluded Swap
Obligations.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (i) with respect to the Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
prepayments or repayments of the Term Loans occurring on such date; (ii) with
respect to Revolving Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and any prepayments or
repayments of any Revolving Loans occurring on such date; and (iii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other

 

23

--------------------------------------------------------------------------------


 

changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Acquisition” means any Acquisition as to which each of the following
is applicable:

 

(a)        no Default or Event of Default shall have occurred and be continuing
or would result from the consummation of the proposed Acquisition and the
proposed Acquisition is consensual and not hostile or contested in any manner;

 

(b)        no Indebtedness will be incurred, assumed, or would exist with
respect to the Borrower or its Subsidiaries as a result of such Acquisition,
other than Obligations hereunder and Indebtedness permitted under Section
7.03(i) and no Liens will be incurred, assumed, or would exist with respect to
the assets of the Borrower or its Subsidiaries as a result of such Acquisition
other than Permitted Liens;

 

(c)        Borrower has provided the Administrative Agent with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis (including pro forma adjustments arising out of events which are directly
attributable to such proposed Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be mutually and reasonably agreed upon by
Borrower and the Administrative Agent) created by adding the historical combined
financial statements of Borrower and its Subsidiaries (including the combined
financial statements of any other Person or assets that were the subject of a
prior Permitted Acquisition during the relevant period) to the historical
consolidated financial statements of the Person to be acquired (or the
historical financial statements related to the assets to be acquired) pursuant
to the proposed Acquisition, Borrower (i) would have been in compliance with the
financial covenants set forth in Section 7.14 for the four Fiscal Quarter period
ended immediately prior to the proposed date of consummation of such proposed
Acquisition, and (ii) are projected to be in compliance with such financial
covenants for the four Fiscal Quarter period ended one year after the proposed
date of consummation of such proposed Acquisition;

 

24

--------------------------------------------------------------------------------


 

(d)       Borrower has provided the Administrative Agent with its due diligence
package relative to the proposed Acquisition, including forecasted balance
sheets, profit and loss statements, and cash flow statements of the Person to be
acquired, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the one year period following the
date of the proposed Acquisition (on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to the Administrative Agent;

 

(e)        Borrower shall have Excess Availability in an amount equal to or
greater than $10,000,000 immediately after giving effect to the consummation of
the proposed Acquisition;

 

(f)        Borrower has provided the Administrative Agent with written notice of
the proposed Acquisition at least twenty Business Days prior to the anticipated
closing date of the proposed Acquisition and, not later than ten Business Days
prior to the anticipated closing date of the proposed Acquisition, copies of the
acquisition agreement and other material documents relative to the proposed
Acquisition, which agreement and documents must be reasonably acceptable to the
Administrative Agent;

 

(g)        the assets being acquired (other than a de minimis amount of assets
in relation to the total assets of the Borrower and its Subsidiaries), or the
target, are useful in or engaged in, as applicable, the Business or a business
reasonably related thereto;

 

(h)        the subject assets or Equity Interests, as applicable, are being
acquired directly by Borrower or one of its Subsidiaries that is a Loan Party,
and, in connection therewith, the applicable Loan Party shall, to the extent
required, comply with Section 6.12;

 

(i)         the proposed Acquisition shall be in compliance with all applicable
laws;

 

(j)         Borrower shall have provided the Administrative Agent with such
information that the Administrative Agent shall request in order for the
Administrative Agent to comply with the U.S.A. Patriot Act, Bank Secrecy Act,
and other laws, rules, regulations, or policies of any governmental authority or
promulgated by the Administrative Agent from time to time; and

 

(k)        the cash purchase consideration payable in respect of Permitted
Acquisitions (including, but not limited to, any deferred cash payment
obligations and the assumption of Indebtedness permitted under clause (b) above)
shall not exceed (i) with respect to any single Acquisition, $10,000,000, and
(ii) with respect to all Acquisitions made during the term of this Agreement,
$35,000,000 in the aggregate (it being understood that there shall be no limit
on the amount of any purchase consideration that consists of Borrower’s Equity
Interests).

 

“Permitted Liens” means those Liens created by the Loan Documents or permitted
under Section 7.01 hereof.

 

25

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Post-Increase Lenders” has the meaning specified in Section 2.02(d).

 

“Pre-Increase Lenders” has the meaning specified in Section 2.02(d).

 

“Prime Rate” means, as of any time of determination, a fluctuating per annum
rate of interest equal at all times to the rate of interest in effect for such
day as publicly announced from time to time by City National Bank as its “prime
rate”.  Any change in the prime rate announced by City National Bank shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Related Swap Contract” means all Swap Contracts which are entered into or
maintained by Borrower with a Lender or an Affiliate of a Lender and which are
not prohibited by the express terms of the Loan Documents.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Repurchase” has the meaning specified in Section 6.15.

 

26

--------------------------------------------------------------------------------


 

“Request for Credit Extension” means (a) with respect to a Borrowing or a
conversion or continuation of Loans, a Loan Notice, and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, (a) if there is only
one Lender, the sole Lender, (b) if there are only two Lenders, all Lenders, and
(c) if there are three or more Lenders, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the L/C Issuer, as the case may be, in
making such determination.

 

“Required Revolving Lenders” means, as of any date of determination, (a) if
there is only one Revolving Lender, the sole Revolving Lender, (b) if there are
only two Revolving Lenders, all Revolving Lenders, and (c) if there are three or
more Revolving Lenders, Revolving Lenders having Total Revolving Credit
Exposures representing more than 50% of the Total Revolving Credit Exposures of
all Revolving Lenders.  The Total Revolving Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Revolving Lenders at any
time; provided that, the amount of any participation in any Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the L/C Issuer, as the case may be, in making such determination.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer, or a manager or managing
member, of a Loan Party, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means (a) any dividend or other distribution or any
management fee paid to any shareholder of Borrower or any Affiliate of Borrower
(whether in cash, securities or other property), or (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any capital stock or other Equity Interest of
Borrower or its Subsidiaries, or on account of any return of capital to any
stockholders, partners or members (or the equivalent Person thereof) of Borrower
or its Subsidiaries.

 

“Revolving Credit Commitment” means, as to any Revolving Lender, its obligation
to (a) make Revolving Loans to Borrower pursuant to Section 2.01, and
(b) purchase participations in L/C Obligations, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Revolving Lender’s name on Schedule 2.01 or the Assignment and Assumption
pursuant to which such Revolving Lender becomes a party hereto or pursuant to
which an existing Revolving Lender’s Revolving Credit Commitment is increased or
decreased,

 

27

--------------------------------------------------------------------------------


 

as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in L/C Obligations at such time.

 

“Revolving Credit Usage” means, as of any date of determination, the sum of
(a) the Outstanding Amount of Revolving Loans, plus (b) the Outstanding Amount
of L/C Obligations.

 

“Revolving Credit Usage Percentage” means, as of any date of determination, the
quotient of (i) the Revolving Credit Usage as of such date, divided by (ii) the
Aggregate Revolving Commitments as of such date.

 

“Revolving Facility” has the meaning specified in the Recitals to this
Agreement.

 

“Revolving Lenders” means the Persons named on Schedule 2.01 and their
respective successors and permitted assigns (but not, except as expressly set
forth herein, any Participant that otherwise is not a party to this Agreement).

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Revolving Loan Availability Period” means, with respect to the Revolving
Facility, the period from and including the Closing Date to the earliest of
(a) the Revolving Loan Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.08, and (c) the date of
termination of the commitment of each Revolving Lender to make Revolving Loans
and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02.

 

“Revolving Loan Maturity Date” means the earlier to occur of (i) June 26, 2017,
and (ii) such earlier date upon which the Obligations under the Revolving
Facility, including all accrued and unpaid interest, are either due and payable
(whether voluntarily or involuntarily) or are otherwise paid in full in
accordance with the terms hereof and the commitment of all Revolving Lenders to
make Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 

28

--------------------------------------------------------------------------------


 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” means, collectively, with respect to each of the Security
Instruments, the Administrative Agent, the Lenders, the L/C Issuer and each
Affiliate of any Lender, which Affiliate is party to a Related Swap Contract or
Bank Products Agreement.

 

“Security Agreement” means that certain Security Agreement dated as of April 19,
2012 made by Borrower and the Guarantors in favor of the Administrative Agent
for the benefit of the Secured Parties, as amended, supplemented, restated or
otherwise modified from time to time.

 

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, each pledge agreement, each intellectual
property security agreement, and all other agreements (including control
agreements), instruments and other documents, whether now existing or hereafter
in effect, pursuant to which any of the Loan Parties shall grant or convey to
the Administrative Agent or the Lenders a Lien in, or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations, any other obligation under any Loan Document and any obligation or
liability arising under any Related Swap Contract or Bank Products Agreement.

 

“Segment” means a portion of any Loan (or all of such Loan), in each case with
respect to which a particular interest rate is (or is proposed to be)
applicable.

 

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

(a)        the fair value of its assets (both at fair valuation and at present
fair saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including contingent obligations; and

 

(b)        it is then able and expects to be able to pay its debts as they
mature; and

 

(c)        it has capital sufficient to carry on its business as conducted and
as proposed to be conducted.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a direct or indirect Subsidiary
or Subsidiaries of Borrower.

 

29

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction (including any Related Swap
Contract) that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment” means, as to any Term Lender, its obligation to make the Term
Loans to Borrower pursuant to Section 2.03, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such Term
Lender’s name on Schedule 2.03 or the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto or pursuant to which an existing
Term Lender’s Term Commitment is increased or decreased, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Term Lenders” means the Persons named on Schedule 2.03 and their respective
successors and permitted assigns (but not, except as expressly set forth herein,
any Participant that otherwise is not a party to this Agreement).

 

“Term Loan” has the meaning specified in Section 2.03.

 

30

--------------------------------------------------------------------------------


 

“Term Loan Availability Period” means, with respect to the Term Loan Facility,
the period from and including the Closing Date to the earliest of (a) June 26,
2015, (b) the date on which the Aggregate Term Commitments have been drawn in
full, (c) the date of termination of the Aggregate Term Commitments pursuant to
Section 2.08, and (d) the date of termination of the commitment of each Term
Lender to make Term Loans pursuant to Section 8.02.

 

“Term Loan Exposure” means, as to any Term Lender at any time, the aggregate
principal amount at such time of its outstanding Term Loans.

 

“Term Loan Facility” has the meaning specified in the Recitals to this
Agreement.

 

“Term Loan Maturity Date” means the earlier to occur of (i) June 26, 2018, and
(ii) such earlier date upon which the Obligations under the Term Loan Facility,
including all accrued and unpaid interest, are either due and payable (whether
voluntarily or involuntarily) or are otherwise paid in full in accordance with
the terms hereof.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Term Loan Exposure and Revolving Credit Exposure of such Lender at
such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Revolving Credit Commitments and Revolving Credit Exposure of such
Revolving Lender at such time.

 

“Total Revolving Loan Outstandings” means the aggregate Outstanding Amount of
all Revolving Loans and all L/C Obligations.

 

“Total Term Loan Outstandings” means the aggregate Outstanding Amount of all
Term Loans.

 

“Trademarks” means trademarks, trade names, service marks, service names,
brands, trade dress, logos and other indicia of origin, and all goodwill
associated therewith.

 

“Type” means, with respect to a Loan or Segment, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

31

--------------------------------------------------------------------------------


 

“Unreimbursed Amount” has the meaning specified in Section 2.06(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(2)(III).

 

1.02     Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03     Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, except as otherwise specifically prescribed herein.  To the
extent any

 

32

--------------------------------------------------------------------------------


 

defined term states that it is determined “on a consolidated basis”, such
consolidation shall be in accordance with GAAP applied on a consistent basis. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made without giving effect to
(i) any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

 

(b)        Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(ii) Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

1.04     Rounding.  Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05     Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Los Angeles, California time (daylight or
standard, as in effect from time to time).

 

1.06     Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

33

--------------------------------------------------------------------------------


 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01     Revolving Facility.  Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to Borrower from time to time, on any Business Day during the
Revolving Loan Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Revolving Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Borrowing of a
Revolving Loan, (i) the Total Revolving Loan Outstandings shall not exceed the
Aggregate Revolving Commitments, and (ii) the Revolving Credit Exposure of any
Revolving Lender shall not exceed such Revolving Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions of this Agreement,
Borrower may borrow under this Section 2.01, prepay under Section 2.07, and
reborrow under this Section 2.01.  Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

2.02     Accordion.

 

(a)        At any time during the period from and after the Closing Date through
but excluding the Revolving Loan Maturity Date, the Borrower may request that
the Revolving Credit Commitments and Aggregate Revolving Commitments be
increased by an amount in the aggregate for all such increases not to exceed the
Available Increase Amount (each such increase, an “Increase”).  Administrative
Agent shall invite each Lender to increase its Revolving Credit Commitment (it
being understood that no Lender shall be obligated to increase its Revolving
Credit Commitment) in connection with the proposed Increase at the interest
margin proposed by Borrower, and if sufficient Lenders do not agree to increase
their Revolving Credit Commitments in connection with the proposed Increase,
then Administrative Agent or Borrower may invite any prospective lender who is
reasonably satisfactory to Administrative Agent and Borrower to become a Lender
in connection with the proposed Increase.  The Increase shall be in an amount of
at least $10,000,000 and integral multiples of $5,000,000 in excess thereof.  In
no event may the Commitments be increased pursuant to this Section 2.02 on more
than two (2) occasions in the aggregate for all such Increases.  No Lender shall
have any obligation to provide the Increase, it being understood that each
Lender may elect to participate in the Increase in its sole discretion. 
Additionally, for the avoidance of doubt, it is understood and agreed that in no
event shall the aggregate amount of the Increases to the Revolving Credit
Commitments exceed $25,000,000.

 

(b)        Each of the following shall be conditions precedent to the Increase:

 

(i)         Administrative Agent or Borrower has obtained the commitment of one
or more Lenders (or other prospective lenders reasonably satisfactory to
Administrative Agent and Borrower) to provide the Increase and any such Lenders
(or prospective lenders), Borrower, and Administrative Agent have signed a
joinder agreement to this Agreement to effectuate the Increase (an “Increase
Joinder”), in form and substance reasonably satisfactory to Administrative
Agent, such participating Lenders (or prospective lenders), and Borrower,

 

34

--------------------------------------------------------------------------------


 

(ii)        no Default or Event of Default shall have occurred and be continuing
at the time of the Increase or would result therefrom,

 

(iii)       each of the conditions precedent set forth in Section 4.02 are
satisfied,

 

(iv)       Borrower has delivered to Administrative Agent evidence reasonably
satisfactory to Administrative Agent that on a pro forma basis after giving
effect to the applicable Increase, the Consolidated Leverage Ratio as of the end
of the Fiscal Quarter most recently ended as to which financial statements were
required to be delivered pursuant to this Agreement was less than the maximum
Consolidated Leverage Ratio permitted pursuant to Section 7.14(b) for such
Fiscal Quarter, and,

 

(v)        Borrower shall have reached agreement with the Lenders (or
prospective lenders) agreeing to the increased Revolving Credit Commitments with
respect to the interest margins applicable to Revolving Loans to be made
pursuant to the increased Revolving Credit Commitments (which interest margins
may be higher than or equal to the interest margins applicable to Revolving
Loans set forth in this Agreement immediately prior to the date of the increased
Revolving Credit Commitments (the date of the effectiveness of the increased
Revolving Credit Commitments, the “Increase Date”)) and shall have communicated
the amount of such interest margins to Administrative Agent.  Any Increase
Joinder may, with the consent of Administrative Agent, Borrower and the Lenders
or prospective lenders agreeing to the proposed Increase, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate to effectuate the provisions of this Section 2.02 (including any
amendment necessary to effectuate the interest margins or fees for the Loans to
be made pursuant to the increased Revolving Credit Commitments).  Anything to
the contrary contained herein notwithstanding, if the interest margin that is to
be applicable to the Revolving Loans to be made pursuant to the increased
Revolving Credit Commitments are higher than the interest margin applicable to
the Revolving Loans immediately prior to the applicable Increase Date (the
amount by which the interest margin is higher, the “Excess”), then the interest
margin applicable to the Revolving Loans immediately prior to the Increase Date
shall be increased by the amount of the Excess, effective on the applicable
Increase Date, and without the necessity of any action by any party hereto.

 

(c)        Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolving Credit Commitments pursuant to this Section 2.02.

 

(d)       Each of the Lenders having a Revolving Credit Commitment prior to the
Increase Date (the “Pre-Increase Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolving Credit Commitment on the Increase Date
(the “Post-Increase Lenders”), and such Post-Increase Lenders shall purchase
from each Pre-Increase Lender, at par, such interests in the Revolving Loans and
participation interests in L/C Obligations on such Increase Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participation interests in L/C Obligations
will be held by Pre-Increase

 

35

--------------------------------------------------------------------------------


 

Lenders and Post-Increase Lenders ratably in accordance with their Applicable
Percentage after giving effect to such increased Revolving Credit Commitments.

 

(e)        The Revolving Loans, Revolving Credit Commitments, and Aggregate
Revolving Commitments established pursuant to this Section 2.02 shall constitute
Revolving Loans, Revolving Credit Commitments, and Aggregate Revolving
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from any guarantees and the security
interests created by the Loan Documents.  Borrower shall take any actions
reasonably required by Administrative Agent to ensure and demonstrate that the
Liens and security interests granted by the Loan Documents continue to be
perfected after giving effect to the establishment of any such new Revolving
Credit Commitments and Aggregate Revolving Commitments.

 

2.03     Term Loan Facility.  Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make loans (each such loan, a “Term
Loan”) to Borrower from time to time, on any Business Day during the Term Loan
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Term Lender’s Term Commitment.  Each Borrowing of
a Term Loan shall be made by the Term Lenders in accordance with their
respective Applicable Percentage of the Term Loan Facility.  The Term Loan
Facility is not a revolving credit facility and Term Loans may not be drawn,
repaid and redrawn, and payments of principal on the Term Loans shall
permanently reduce the Term Loans.  Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

2.04     Procedures for Borrowings.  Except as otherwise permitted by
Administrative Agent in Administrative Agent’s sole discretion, (i) each
Borrowing of a Term Loan shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof and shall be made on a Business Day,
(ii) each Borrowing of a Revolving Loan shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof and shall be made on
a Business Day, and (iii) each Borrowing shall be made upon Borrower’s
irrevocable written request in the form of a completed Loan Notice delivered to
Administrative Agent not later than 12:00 noon at least (x) in the case of a
Base Rate Loan, one (1) Business Day, and (y) in the case of a Eurodollar Rate
Loan, three (3) Business Days, but in any case not more than five (5) Business
Days, prior to the proposed Business Day on which such requested Borrowing is to
be made (the “Borrowing Date”).  No later than 11:00 a.m. on each Borrowing
Date, each Lender shall, pursuant to the terms and subject to the conditions of
this Agreement, make the amount of its Applicable Percentage of the requested
Borrowing available by wire transfer to the Administrative Agent or as otherwise
directed by the Administrative Agent.  Unless otherwise directed by the
Administrative Agent, such wire transfer shall be directed to the Administrative
Agent at the Administrative Agent’s Office and shall be in the form of
immediately available, freely transferable Dollars.  The amount so received by
the Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to Borrower by delivery of the proceeds thereof as
shall be directed by a Responsible Officer and reasonably acceptable to the
Administrative Agent.  On each Borrowing Date, Borrower irrevocably authorizes
Administrative Agent and Lenders to disburse the proceeds of the requested
Borrowing to an account of Borrower or as otherwise directed by Borrower, in
each case as agreed to by Administrative Agent, for credit to Borrower via wire
transfer.  If, on the date the Loan Notice

 

36

--------------------------------------------------------------------------------


 

with respect to such Borrowing is given by Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to Borrower as provided above.  At no time shall more than eight (8) Eurodollar
Rate Loans be in effect.

 

2.05     Conversions and Continuations of Loans.

 

(a)        Unless otherwise elected by Borrower in accordance with this
Agreement or with respect to automatic continuations of Eurodollar Rate Loans
(as provided below), the Loans shall accrue interest at the Base Rate plus the
Applicable Margin.  Except as provided below with respect to automatic
continuations of Eurodollar Rate Loans, each conversion of a Loan from one Type
to the other, and each continuation of Eurodollar Rate Loans, shall be made upon
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. three Business Days prior to the requested date of any
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans.  Each telephonic notice by Borrower
pursuant to this Section 2.05(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice (which may be a .pdf via e-mail),
appropriately completed and signed by a Responsible Officer of Borrower.  Each
conversion to or continuation of Eurodollar Rate Loans, and each conversion to
Base Rate Loans, shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Loan Notice (whether telephonic or written)
shall be substantially in the form of Exhibit A attached hereto.  If Borrower
fails to give a timely notice requesting continuation of a Eurodollar Rate Loan,
then the applicable Segments of the applicable Loan (subject to
Sections 2.05(b) and 3.02) shall be automatically continued as a Eurodollar Rate
Loan with an Interest Period of one month, except if such Interest Period would
extend beyond the Term Loan Maturity Date or Revolving Loan Maturity Date, as
applicable, in which case such Eurodollar Rate Loan shall be automatically
converted into a Base Rate Loan.  Any such automatic continuation of such
Eurodollar Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Loans.

 

(b)        Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and, notwithstanding any provision
to the contrary in Section 2.05(a) above, unless the Required Lenders shall have
otherwise consented, any Eurodollar Rate Loan shall be automatically converted
into a Base Rate Loan at the end of the Interest Period applicable to such
Eurodollar Rate Loan.

 

(c)        The Administrative Agent shall promptly notify Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify Borrower and the
Lenders of any change in City National Bank’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

37

--------------------------------------------------------------------------------


 

(d)       Upon the occurrence and during the continuance of a Default or Event
of Default, any Borrowing of, conversion to, or continuation of Eurodollar Rate
Loans is prohibited unless the Required Lenders shall have otherwise consented;
provided that, subject to Section 3.02, Borrower shall not be required to
convert such Eurodollar Rate Loan to a Base Rate Loan until the end of the then
applicable Interest Period.

 

2.06     Letters of Credit.

 

(a)        The Letter of Credit Commitment.  Subject to the terms and conditions
set forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of
the Revolving Lenders set forth in this Section 2.06, (1) from time to time on
any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of Borrower
or its Subsidiaries (other than Inactive Subsidiaries), and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of Borrower or its Subsidiaries (other than Inactive Subsidiaries)
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Loan
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
Revolving Credit Exposure of any Revolving Lender shall not exceed such
Revolving Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

(i)         Borrower agrees that the L/C Issuer shall not issue any Letter of
Credit, if subject to Section 2.06(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or the last extension, unless the Required Revolving Lenders have approved such
expiry date; provided, that, notwithstanding any other provision of this
Agreement or the other Loan Documents, any Letter of Credit that has an expiry
date after the Revolving Loan Maturity Date shall be Cash Collateralized by
Borrower no later than the Revolving Loan Maturity Date; provided further, that
the expiry date of any Letter of Credit shall not occur more than twelve months
after the Letter of Credit Expiration Date.

 

(ii)        The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

 

(1)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or

 

38

--------------------------------------------------------------------------------


 

request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(2)        the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(3)        except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $50,000,
in the case of a commercial Letter of Credit, or $50,000, in the case of a
standby Letter of Credit;

 

(4)        the Letter of Credit is to be denominated in a currency other than
Dollars; or

 

(5)        any Revolving Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
Borrower or such Revolving Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

 

(iii)       The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(iv)       The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(v)        The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

39

--------------------------------------------------------------------------------


 

(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower.  Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, Borrower shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

 

(ii)        Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Letter of Credit.

 

(iii)       If Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer agrees to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of

 

40

--------------------------------------------------------------------------------


 

Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension, nor shall Borrower have the right to
discontinue any auto-extension feature of an issued Letter of Credit.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time prior to the then-applicable
expiry date; provided, however, that the L/C Issuer shall not permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clauses (ii) and (iii) of Section 2.06(a) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Revolving Lender
or Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

(iv)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)        Drawings and Reimbursements; Funding of Participations.

 

(i)         Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Percentage thereof.  In such event, Borrower shall
be deemed to have requested a Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.04 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 4.02
(other than the delivery of a Loan Notice).  Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.06(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

41

--------------------------------------------------------------------------------


 

(ii)        Each Revolving Lender shall upon any notice pursuant to
Section 2.06(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.06(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
L/C Issuer.

 

(iii)       With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.06(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.06.

 

(iv)       Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.06(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)        Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.06(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Revolving Lender’s obligation to
make Revolving Loans pursuant to this Section 2.06(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by Borrower of a Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of Borrower to reimburse the L/C Issuer for the amount of any payment
made by the L/C Issuer under any Letter of Credit, together with interest as
provided herein.

 

(vi)       If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.06(c) by
the time specified in Section 2.06(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment

 

42

--------------------------------------------------------------------------------


 

is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Revolving Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Revolving Loan included in the relevant Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)       Repayment of Participations.

 

(i)         At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.06(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof in the same funds as
those received by the Administrative Agent.

 

(ii)        If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.06(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)        Obligations Absolute.  The obligation of Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)         any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)        the existence of any claim, counterclaim, setoff, defense or other
right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

43

--------------------------------------------------------------------------------


 

(iii)       any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)       waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice Borrower;

 

(v)        honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)       any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)      any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
promptly notify the L/C Issuer.  Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

 

(f)        Role of L/C Issuer.  Each Revolving Lender and Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of

 

44

--------------------------------------------------------------------------------


 

Credit or Issuer Document.  Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.06(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)        Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the L/C Issuer and Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to Borrower for, and the L/C Issuer’s rights and remedies against Borrower shall
not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

(h)        Letter of Credit Fees.  Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance, subject to
Section 2.17, with its Applicable Percentage a Letter of Credit fee (the “Letter
of Credit Fee”) for each Letter of Credit equal to the Applicable Margin
applicable to the Eurodollar Rate times the daily amount available to be drawn
under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be due and payable quarterly in arrears on each Interest Payment Date
applicable to Base Rate Loans, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date

 

45

--------------------------------------------------------------------------------


 

and thereafter on demand.  Notwithstanding anything to the contrary contained
herein, upon the request of the Required Revolving Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(i)         Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit equal to 0.125% per annum
times the daily amount available to be drawn under such Letter of Credit.  Such
fronting fee shall be due and payable quarterly in arrears on each Interest
Payment Date applicable to Base Rate Loans, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, Borrower shall pay directly to the L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

(j)         Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)        Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of Borrower, Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of Borrower, and that Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

 

2.07     Prepayments.

 

(a)        In addition to the required payments of principal of the Term Loans
as set forth in Section 2.09 and any mandatory prepayments of principal of the
Term Loans effected under subsection (b) below, Borrower may, upon irrevocable
notice to the Administrative Agent, voluntarily prepay the Term Loans and the
Revolving Loans in whole or in part from time to time on any Business Day,
without penalty or premium; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m., (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans, (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or in the entire remaining principal balance of the Loans, as
applicable), and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or in the
entire remaining principal balance of the Loans).  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Segment to be
prepaid.  The Administrative Agent will promptly notify each applicable Lender
of its receipt of each such notice, and such Lender’s Applicable Percentage of
such prepayment.  Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

46

--------------------------------------------------------------------------------


 

Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05.

 

(b)        In addition to the required payments of principal of the Loans set
forth in Section 2.09 and any optional payments of principal of the Loans
effected under subsection (a) above, Borrower shall make the following required
prepayments of the Loans, each such payment to be made to the Administrative
Agent for the benefit of the Lenders within the time period specified below:

 

(1)        a prepayment in an amount equal to one hundred percent (100%) of the
Net Cash Proceeds of each sale or transfer of any property or assets of Borrower
or any of its Subsidiaries (including casualty losses or condemnations but
excluding sales or transfers permitted under clauses (a), (b), (c), (d), (e),
(f), (g), (h) and (j) of Section 7.05, and, other than in connection with a
termination of a contract with a customer of Borrower constituting one of
Borrower’s top 20 customers (as determined by the Borrower based on contribution
of revenues to Borrower during the trailing twelve-month period as of the end of
the Fiscal Quarter most recently ended for which financial statements are
available), clause (i) of Section 7.05); provided that, notwithstanding the
foregoing, up to $1,000,000 in the aggregate of Net Cash Proceeds from any such
asset dispositions received in any Fiscal Year by the Loan Parties shall not be
required to be applied to the prepayment of the Term Loans on such date to the
extent such proceeds are to be reinvested in or otherwise used to replace the
property sold; provided further that, if the applicable Loan Party has not
completed or entered into a binding agreement to complete such reinvestment or
replacement within one hundred eighty (180) days after receipt of such proceeds,
the Administrative Agent may apply such proceeds to the Term Loans in accordance
with this Section 2.07(b);

 

(2)        a prepayment in an amount equal to fifty percent (50%) of the Net
Cash Proceeds of each sale or issuance of any Equity Interests by Borrower or
any of its Subsidiaries unless issued to Borrower or one of its Subsidiaries;

 

(3)        a prepayment in an amount equal to one hundred percent (100%) of the
Net Cash Proceeds of any Extraordinary Receipts; provided that, notwithstanding
the foregoing, the Net Cash Proceeds from any casualty event or condemnation
proceeding shall not be required to be used as a prepayment on such date to the
extent such proceeds will be used to replace, restore, repair or rebuild
property; provided that, if such Loan Party has not completed or entered into a
binding agreement to complete such replacement, restoration, repair or
rebuilding within one hundred eighty (180) days after receipt of such
Extraordinary Receipts, the Administrative Agent may apply such Extraordinary
Receipts to the Obligations in accordance with this Section 2.07(b); and

 

(4)        a prepayment in an amount equal to one hundred percent (100%) of any
Indebtedness of Borrower incurred after the Closing Date, except for any
Indebtedness permitted under Section 7.03.

 

47

--------------------------------------------------------------------------------


 

Each prepayment will be made within ten (10) Business Days of the receipt of
such proceeds.

 

(c)        All prepayments under this Section 2.07 shall be applied by the
Administrative Agent, subject to Section 2.17, in the following order (except as
otherwise provided in Section 2.07(a)):

 

First, (i) with respect to such prepayments other than voluntary prepayments of
the Revolving Loans, to payment of that portion of the Obligations constituting
unpaid principal of the Term Loans, in the inverse order of maturity as to the
remaining scheduled payments of the Term Loans (including the payment due on the
Term Loan Maturity Date), ratably among the Term Lenders in proportion to the
respective amounts described in this clause First held by them, and (ii) with
respect to voluntary prepayments of Revolving Loans, ratably among the Revolving
Lenders in proportion to the respective amounts described in this clause First
held by them (which, when such payment is made, shall not result in an automatic
corresponding permanent reduction in the Aggregate Revolving Commitments);

 

Second, to payment of (i) that portion of the Obligations constituting unpaid
principal of the Revolving Loans, ratably among the Revolving Lenders in
proportion to the respective amounts described in this clause Second held by
them (which, when such payment is made, shall not result in an automatic
corresponding permanent reduction in the Aggregate Revolving Commitments except
in the case of a payment made pursuant to Sections 2.07(b)(1) and (b)(3)), and
(ii) that portion of the Obligations constituting liabilities (other than any
termination payments due and payable) under any Related Swap Contract with any
Lender or any Affiliate of a Lender party to a Related Swap Contract and as to
which the Administrative Agent has received notice of the amounts owed
thereunder from the applicable Lender or any Affiliate of a Lender party to a
Related Swap Contract, ratably as to clauses (i) and (ii) among such Lenders or
such Affiliates in proportion to the respective amounts described in this clause
Second held by them;

 

Third, to payment of that portion of the Obligations constituting any
termination payments due and payable under any Related Swap Contract with any
Lender or any Affiliate of a Lender party to a Related Swap Contract and as to
which the Administrative Agent has received notice of the amounts owed
thereunder from the applicable Lender or any Affiliate of a Lender party to a
Related Swap Contract, ratably among such Lenders or such Affiliates in
proportion to the respective amounts described in this clause Third held by
them; and

 

Last, to the payment of any other amounts constituting Obligations, ratably
among the Administrative Agent, the Lenders and their Affiliates in proportion
to the respective amounts described in this clause held by them.

 

(d)       If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, Borrower shall immediately prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.07(d) unless after
the prepayment in full of the Revolving Loans the Total Revolving Loan
Outstandings exceed the Aggregate Revolving Commitments then in effect.

 

48

--------------------------------------------------------------------------------


 

2.08     Termination or Reduction of Commitments.

 

(a)        On the date on which each Term Loan shall be made to Borrower, the
Aggregate Term Commitments shall be automatically and permanently reduced on
such date by an amount equal to the aggregate original principal amount of such
Term Loan.  Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Term Commitments, or from time to time permanently reduce the
Aggregate Term Commitments; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. five Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $500,000 or any whole multiple of $100,000 in
excess thereof, and (iii) Borrower shall not terminate or reduce the Aggregate
Term Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Term Loan Outstandings would exceed the
Aggregate Term Commitments.  The Administrative Agent will promptly notify the
Term Lenders of any such notice of termination or reduction of the Aggregate
Term Commitments.  Any reduction of the Aggregate Term Commitments shall be
applied to the Term Commitment of each Term Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Term Commitments shall be paid on the effective date of such
termination.

 

(b)        Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $500,000 or any whole multiple of
$100,000 in excess thereof, (iii) Borrower shall not terminate or reduce the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Loan Outstandings would
exceed the Aggregate Revolving Commitments, and (iv) if, after giving effect to
any reduction of the Aggregate Revolving Commitments, the Letter of Credit
Sublimit exceeds the amount of the Aggregate Revolving Commitments, such Letter
of Credit Sublimit shall be automatically reduced by the amount of such excess. 
The Administrative Agent will promptly notify the Revolving Lenders of any such
notice of termination or reduction of the Aggregate Revolving Commitments.  Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Credit Commitment of each Revolving Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.

 

2.09     Repayment of Loans.

 

(a)        Term Loans.

 

(i)         Subject to subsection (iii) below, the principal balance of any Term
Loan drawn on the Closing Date shall be repayable in equal quarterly
installments based on a “straight line” style amortization period equal to five
(5) years commencing on the Closing Date, due and payable on the last Business
Day of each March, June, September and December in each year, commencing on
June 30, 2014.

 

49

--------------------------------------------------------------------------------


 

(ii)        Subject to subsection (iii) below, the Delayed Draw Outstanding
Amount shall be repayable in equal quarterly installments based on a “straight
line” style amortization period equal to four (4) years commencing on the first
day of the first month after the end of the Term Loan Availability Period, due
and payable on the last Business Day of each March, June, September and
December in each year, commencing with the first such date to occur on the last
Business Day of the first full calendar quarter following the last day of the
Term Loan Availability Period.  By way of example, if the last day of the Term
Loan Availability Period is May 1, 2015, the first installment of principal on
the Delayed Draw Outstanding Amount will be due and payable on September 30,
2015.

 

(iii)       Notwithstanding anything to the contrary contained herein, the
remaining unpaid principal amount of the Term Loans and any accrued and unpaid
interest, fees or other amounts relating to the Term Loans shall be due and
payable in full, if not earlier in accordance with this Agreement, on the Term
Loan Maturity Date.

 

(b)        Revolving Loans.  The remaining unpaid principal amount of the
Revolving Loans and any interest, fees or other amounts relating to the
Revolving Loans shall be due and payable in full, if not earlier in accordance
with this Agreement, on the Revolving Loan Maturity Date.

 

(c)        Final Maturity Date.  All remaining Obligations shall be due and
payable in full, if not earlier in accordance with this Agreement, on the Final
Maturity Date.

 

2.10     Interest.

 

(a)        Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Margin, and (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin;

 

(b)        (i)         If any amount of principal of any Loan is not paid when
due, whether at stated maturity, by acceleration or otherwise, then such amount
shall thereafter (but only until such amount is paid) bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)        If any amount (other than principal of any Loan) payable by Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter (but only until such amount is
paid) bear interest at a fluctuating interest rate per annum at all times equal
to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)       Except as set forth in subsections (b)(i) and (b)(ii) above, while
any Event of Default exists, at the request of the Required Lenders, Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate

 

50

--------------------------------------------------------------------------------


 

per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

 

(iv)       Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto, commencing with the first such date to
occur after the Closing Date, and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

 

2.11     Fees.  In addition to certain fees described in Sections 2.06(h) and
(i):

 

(a)        Certain Fees.  Borrower shall pay Administrative Agent the fees and
other amounts as are set forth in the Fee Letter.

 

(b)        Revolving Loan Commitment Fee.  Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Percentage, a commitment fee equal to the Applicable Revolving
Loan Commitment Fee Percentage per annum times the actual daily amount by which
the Aggregate Revolving Commitments exceed the Revolving Credit Usage during
each day of the immediately preceding quarter (or portion thereof), subject to
adjustment as provided in Section 2.17.  Such commitment fee shall accrue at all
times during the Revolving Loan Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December in each year, commencing with the first such date
to occur after the Closing Date, and on the last day of the Revolving Loan
Availability Period.

 

(c)        Term Loan Commitment Fee.  Borrower shall pay to the Administrative
Agent for the account of each Term Lender in accordance with its Applicable
Percentage, a commitment fee equal to 0.375% per annum times the actual daily
amount of unused Aggregate Term Commitments, subject to adjustment as provided
in Section 2.17.  Such commitment fee shall accrue at all times during the Term
Loan Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December in
each year, commencing with the first such date to occur after the Closing Date,
and on the last day of the Term Loan Availability Period.

 

2.12     Computation of Interest and Fees.  All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.14(a), bear interest for one day.  Each determination

 

51

--------------------------------------------------------------------------------


 

by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

2.13     Evidence of Debt.

 

(a)        The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

(b)        In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.14     Payments Generally; Administrative Agent’s Clawback.

 

(a)        General.  All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 noon
on the respective dates specified herein.  The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 12:00 noon shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)        Debit Account.  Notwithstanding anything to the contrary contained
herein, the Administrative Agent shall be permitted to, at any time without
notice, debit the Debit Account for any and all fees and expenses now or
hereafter payable under this Agreement when due.  In the event there are
insufficient funds in the Debit Account to cover the payment of such fees and

 

52

--------------------------------------------------------------------------------


 

expenses, Borrower shall arrange for payment when due of such fees and expenses
as otherwise required by this Agreement.

 

(c)        (i)         Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.04, as applicable, and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (B) in the
case of a payment to be made by Borrower, the interest rate applicable to Base
Rate Loans.  If Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to Borrower the amount of such interest paid by
Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by Borrower shall be
without prejudice to any claim Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

 

(ii)        Payments by Borrower; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that Borrower will not make such
payment, the Administrative Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount
due.  In such event, if Borrower has not in fact made such payment, then each of
the Lenders or the L/C Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(d)       Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the

 

53

--------------------------------------------------------------------------------


 

foregoing provisions of this Article II, and such funds are not made available
to Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender within two
Business Days of the date that Administrative Agent has determined that such
funds will not be made available to Borrower, without interest.

 

(e)        Obligations of the Lenders Several.

 

(i)         The obligations of the Lenders to fund each of their respective
Applicable Percentages of the Loans and to fund participations in Letters of
Credit are several and not joint.  The failure of any Lender to fund its
Applicable Percentage of any Loan or any such participation on any date shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender so
to fund its Applicable Percentage of any Loan or any such participation.

 

(ii)        The obligations of the Lenders hereunder to make payments pursuant
to Section 10.04(c) are several and not joint.  The failure of any Lender to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to make
its payment under Section 10.04(c).

 

(f)        Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.15     Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any Loan made by it or the participations in L/C
Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loan or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)         if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)        the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of Borrower pursuant to and in accordance
with the

 

54

--------------------------------------------------------------------------------


 

express terms of this Agreement or (y) the application of Cash Collateral
provided for in Section 2.16, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to Borrower (as to which the provisions of this
Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.16     Cash Collateral.

 

(a)        Certain Credit Support Events.  If (i) the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender that is a Revolving Lender, Borrower shall
immediately (in the case of clause (iii) above) or within one Business Day (in
all other cases) following any request by the Administrative Agent or the L/C
Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.17(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

 

(b)        Grant of Security Interest.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at City National Bank or such
other depository institution as may be reasonably acceptable to the
Administrative Agent.  Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.16(c).  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the L/C Issuer as herein provided,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.  Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)        Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.06, 2.07, 2.17 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral

 

55

--------------------------------------------------------------------------------


 

provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

 

(d)       Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.17     Defaulting Lenders.

 

(a)        Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders”,
“Required Revolving Lenders”, and Section 10.01.

 

(ii)        Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender that is a Revolving Lender to the L/C Issuer
hereunder; third, with respect to a Defaulting Lender that is a Revolving
Lender, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
Borrower, to be held in a non-interest bearing deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender that is a Revolving Lender with respect to future Letters of
Credit issued under

 

56

--------------------------------------------------------------------------------


 

this Agreement, in accordance with Section 2.16; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.17(a)(iv). 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)       Certain Fees.

 

(1)        No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.11(b) or 2.11(c) for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender);

 

(2)        Each Defaulting Lender that is a Revolving Lender shall be entitled
to receive Letter of Credit Fees for any period during which that Revolving
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.16.

 

(3)        With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (1) or (2) above, Borrower shall
(x) pay to each Non-Defaulting Lender that is a Revolving Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

57

--------------------------------------------------------------------------------


 

(iv)       Reallocation of Applicable Percentages to Reduce Fronting Exposure. 
All or any part of such Defaulting Lender’s participation in L/C Obligations
shall be reallocated among the Non-Defaulting Lenders that are Revolving Lenders
in accordance with their respective Applicable Percentages under the Revolving
Facility (calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless
Borrower shall have otherwise notified the Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender that is a
Revolving Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)        Cash Collateral.  If the reallocation described in clause
(a)(iv) above cannot, or can only partially, be effected, Borrower shall,
without prejudice to any right or remedy available to it hereunder or under
applicable Law, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.16.

 

(b)        Defaulting Lender Cure.  If Borrower, the Administrative Agent and
the L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Term Loans or Revolving Loans, as applicable, of the other Term
Lenders or Revolving Lenders, as applicable, or take such other actions as the
Administrative Agent may determine to be necessary to cause the Term Loans,
Revolving Loans and funded and unfunded participations in Letters of Credit, as
applicable, to be held on a pro rata basis by the Term Lenders or Revolving
Lenders, as applicable, in accordance with their Applicable Percentages (without
giving effect to Section 2.17(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01     Taxes.

 

(a)        Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

58

--------------------------------------------------------------------------------


 

(i)         Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)        If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)       If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)        Payment of Other Taxes by Borrower.  Without limiting the provisions
of subsection (a) above, Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)        Tax Indemnifications.

 

(i)         Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on

 

59

--------------------------------------------------------------------------------


 

or attributable to amounts payable under this Section 3.01) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender or the L/C Issuer (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.  Borrower shall, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)        Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(y) the Administrative Agent and Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and Borrower, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or Borrower in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)       Evidence of Payments.  Upon request by Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to Borrower, as the case may be, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to Borrower or
the Administrative Agent, as the case may be.

 

(e)        Status of Lenders; Tax Documentation.

 

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and the Administrative Agent, at the time or times
reasonably requested by

 

60

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or the Administrative Agent
as will enable Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(1), (ii)(2) and
(ii)(4) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)        Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,

 

(1)        any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(2)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
whichever of the following is applicable:

 

(I)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)       executed originals of IRS Form W-8ECI;

 

(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such

 

61

--------------------------------------------------------------------------------


 

Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

 

(3)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

(4)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(4), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(iii)       Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it

 

62

--------------------------------------------------------------------------------


 

shall update such form or certification or promptly notify Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(f)        Treatment of Certain Refunds.  Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to Borrower an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that Borrower, upon the request of the Recipient, agrees to repay the amount
paid over to Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to Borrower pursuant to
this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.

 

(g)        Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02     Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) Borrower shall, upon

 

63

--------------------------------------------------------------------------------


 

demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

3.03     Inability to Determine Rates.  If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan, or (b) the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice.  Upon receipt of such notice,
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04     Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)        Increased Costs Generally.  If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C)

 

64

--------------------------------------------------------------------------------


 

Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)       impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether  of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)        Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)        Certificates for Reimbursement.  A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error.  Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)       Delay in Requests.  Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies

 

65

--------------------------------------------------------------------------------


 

Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)        Reserves on Eurodollar Rate Loans.  Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender. 
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

 

3.05     Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)        any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower; or

 

(c)        any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by Borrower
pursuant to Section 10.19;

 

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06     Mitigation Obligations; Replacement of Lenders.

 

(a)        Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the

 

66

--------------------------------------------------------------------------------


 

L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of Borrower such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.

 

(b)        Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), Borrower may replace such Lender in accordance with
Section 10.19.

 

3.07     Survival.  All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01     Conditions of Initial Credit Extension.  The obligation of each Lender
and the L/C Issuer to make its initial Credit Extension hereunder is subject to
satisfaction (or waiver by each such Lender and the L/C Issuer) of the following
conditions precedent:

 

(a)        The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent:

 

(i)         executed counterparts of this Agreement, the Guaranty, the Fee
Letter and the Acknowledgment and Agreement (set forth at the end of this
Agreement), and all other Loan Documents required by the Administrative Agent,
sufficient in number for distribution to the Administrative Agent, each Lender
and Borrower;

 

(ii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Loan
Parties as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which any Loan Party is a party;

 

67

--------------------------------------------------------------------------------


 

(iii)       certified Organization Documents of each Loan Party, and such other
documents and certifications as the Administrative Agent may require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(iv)       favorable opinion of Cooley LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender;

 

(v)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vi)       a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since March 31,
2013, that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect;

 

(vii)      a certificate signed by a Responsible Officer of Loan Parties
certifying that the Loan Parties, on a consolidated basis, are Solvent, after
giving effect to this Agreement, any Indebtedness incurred in connection
herewith and the application of the proceeds of Loans to be borrowed on the
Closing Date;

 

(viii)     Uniform Commercial Code search results showing only Permitted Liens
and those Liens as are acceptable to the Administrative Agent;

 

(ix)       all filings, recordations and searches necessary or required by the
Administrative Agent in connection with the liens and security interests in the
Collateral shall have been duly made; and

 

(x)        evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and endorsements naming the
Administrative Agent (on behalf of the Lenders and the other Secured Parties) as
an additional insured and loss payee, as the case may be, on all such insurance
policies maintained with respect to properties of Borrower constituting part of
the Collateral;

 

(b)        All obligations (including, without limitation, all accrued and
unpaid interest, fees or other amounts) under the Original Term Loan Facility
and the Revolving Facility shall have been paid in full (or arrangements,
satisfactory to the Administrative Agent, are entered into whereby such
obligations will be paid in full on the Closing Date);

 

68

--------------------------------------------------------------------------------


 

(c)        Administrative Agent and the Lenders shall have completed their due
diligence, the results of which shall be satisfactory to Administrative Agent
and the Lenders;

 

(d)       Administrative Agent and the Lenders shall have reviewed the Interim
Financial Statements, which shall be in form and substance satisfactory to
Administrative Agent and the Lenders;

 

(e)        There shall exist no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Borrower after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any of the Loan Parties or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect;

 

(f)        All fees required to be paid on or before the Closing Date shall have
been paid; and

 

(g)        Unless waived by the Administrative Agent, Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between Borrower and the Administrative
Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.04, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02     Conditions to all Credit Extensions.  The obligation of the Lenders or
the L/C Issuer to make any Credit Extension on or after the Closing Date is
subject to the occurrence of the Closing Date and satisfaction (or waiver by
each such Lender and the L/C Issuer) of the following conditions precedent:

 

(a)        The representations and warranties of Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except that any representation or
warranty that is qualified as to “materiality” or “Material

 

69

--------------------------------------------------------------------------------


 

Adverse Effect” shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 4.02(a), the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01;

 

(b)        No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof; and

 

(c)        The Administrative Agent and, if applicable, the L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01     Existence, Qualification and Power.  Each Loan Party (a) is duly
organized or formed, validly existing and, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

5.02     Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment (other than as contemplated by the Loan Documents) to be made under
(i) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries, except for
any breach which could not reasonably be expected to have a Material Adverse
Effect, or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  Each Loan Party which is a party to any Contractual
Obligations referred to in clause (b)(i) is in compliance with all such
Contractual Obligations, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

70

--------------------------------------------------------------------------------


 

5.03     Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority, which has not been obtained, is required to be obtained
or made by any Loan Party in connection with the consummation of the
transactions contemplated by this Agreement or the other Loan Documents.

 

5.04     Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  Each of the Loan Documents to which any Loan
Party is a party constitutes a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

5.05     Financial Statements; No Material Adverse Effect.

 

(a)        The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(b)        The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year end audit
adjustments.

 

(c)        Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

5.06     Litigation.  Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
Borrower after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any of the Loan Parties or against any of their properties or revenues
that (a) purport to affect or pertain to this Agreement or any other Loan
Document, any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.07     No Default.  None of the Loan Parties is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No Default
or Event of Default has occurred and is

 

71

--------------------------------------------------------------------------------


 

continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08     Ownership of Property; Liens.  Each Loan Party has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
Permitted Liens and such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The real
and personal property of Borrower and its Subsidiaries is subject to no Liens,
other than Permitted Liens.

 

5.09     Environmental Compliance.  Borrower and its Subsidiaries have conducted
a review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
its businesses, operations and properties, and as a result thereof Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10     Insurance.  Schedule 5.10 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by Borrower or any
of its Subsidiaries, as well as a summary of the terms of each such policy. 
Borrower and each Subsidiary has in full force and effect fire, casualty and
general liability insurance policies with coverage customary for the Business.

 

5.11     Deposits and Disbursements Accounts.  Schedule 5.11 lists, as of the
Closing Date, all banks and other financial institutions at which Borrower or
any other Loan Party maintains deposit or other accounts including any
disbursement accounts, and such Schedule correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

 

5.12     Taxes.  The Loan Parties have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Loan Parties that would reasonably be expected to have a
Material Adverse Effect.  None of the Loan Parties is party to any tax sharing
agreement.

 

5.13     ERISA Compliance.

 

(a)        (i) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws,
(ii) each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification, and (iii) Borrower and each ERISA
Affiliate have made all

 

72

--------------------------------------------------------------------------------


 

required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b)        There are no pending or, to the best knowledge of Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)        (i)  No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA, which in case of clause (iv) or (v) above,
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

5.14     Subsidiaries; Equity Interests.

 

(a)        As of the Closing Date, Borrower has no Subsidiaries or equity
investments in any other corporation or entity other than those specifically
disclosed in Part (a) of Schedule 5.14.

 

(b)        (i) All of the outstanding Equity Interests in Borrower and its
Subsidiaries have been validly issued, are fully paid and nonassessable and
(ii) the outstanding Equity Interests in Borrower’s Subsidiaries are owned in
the amounts specified on Part (b) of Schedule 5.14 and are free and clear of all
Liens (other than Permitted Liens).

 

5.15     Margin Regulations; Investment Company Act.

 

(a)        Borrower is not engaged or will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB) or extending credit for
the purpose of purchasing or carrying margin stock in violation of Regulation U
issued by the FRB.

 

(b)        Neither Borrower nor any of its Subsidiaries is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

5.16     Disclosure.  Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative

 

73

--------------------------------------------------------------------------------


 

Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such projections were prepared it being agreed and
understood that any financial projections are not to be viewed as facts, are
subject to significant uncertainties and contingencies, many of which are beyond
Borrower’s and the other Loan Parties’ control, that no assurance can be given
that such financial projections will be realized, that actual results during the
period or periods covered by the financial projections may differ from such
financial projections and that the difference may be material.

 

5.17     Compliance with Laws.  The Loan Parties are in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to their properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.18     Intellectual Property.

 

(a)        Borrower and each of its Subsidiaries owns, or has the legal right to
use, all Intellectual Property necessary to conduct its Business, except for
such failures to own or possess a legal right to use Intellectual Property as
could not reasonably be expected to have a Material Adverse Effect.

 

(b)        Schedule 5.18 sets forth, as of the Closing Date (i) all United
States federal and state and foreign registrations of Trademarks owned by
Borrower and each of its Subsidiaries, and all pending applications for any such
registrations, (ii) all United States and foreign registered copyrights owned by
Borrower and each of its Subsidiaries, and all pending applications for any such
registrations, (iii) all issued patents and pending patent applications owned by
Borrower and each of its Subsidiaries and (iv) all other material Intellectual
Property necessary for Borrower and its Subsidiaries to conduct its Business,
including, without limitation, all material Intellectual Property licensed from
third parties.

 

(c)        Except as disclosed on Schedule 5.18:  (i) as of the Closing Date,
neither Borrower or its Subsidiaries has granted any license or sold or
otherwise transferred any interest in any Intellectual Property listed on
Schedule 5.18 to any other Person, except for licenses granted in the ordinary
course of Borrower’s business, (ii) as of the Closing Date, no Person has a
right to receive any royalty or similar payment in respect of any Intellectual
Property listed on Schedule 5.18 pursuant to any contractual arrangements
entered into by Borrower or any of its Subsidiaries, except with respect to
licenses granted in the ordinary course of Borrower’s business, (iii) as of the
Closing Date, Borrower or its Subsidiaries possess all right title and interest
to the Intellectual Property listed on Schedule 5.18 free and clear of any Lien
other than Permitted Liens and (iv) no item of Intellectual Property owned by
Borrower or any of its

 

74

--------------------------------------------------------------------------------


 

Subsidiaries is subject to any government order, and no action is pending or
threatened, which challenges the legality, validity, enforceability, use, or
ownership of such item.

 

(d)       Borrower and its Subsidiaries have filed for registered Trademark
protection in each instance and in each United States and foreign jurisdiction
where it reasonably believes such protection is necessary to protect its
interest in any material Trademark that it uses in connection with its
Business.  As of the Closing Date, Borrower and its Subsidiaries collectively
own or have the legal right to use all of the Trademarks identified on Schedule
5.18, and, to the knowledge of Borrower, no other Person has the right to use
any such Trademarks in commerce in any United States or foreign jurisdiction in
which Borrower or its Subsidiaries conducts its Business or plans to conduct
Business (except as disclosed or noted on Schedule 5.18 and except for licenses
of rights in Trademarks granted to customers in the ordinary course of
Borrower’s business).

 

(e)        Borrower and its Subsidiaries have used commercially reasonable
efforts to ensure that:  (i) the products that it makes, has made, uses, sells
or licenses under any registered patents are properly marked with appropriate
patent notices, including all patent notices required by contractual obligations
owed to third party licensors; (ii) all products and other materials that use or
bear any material Trademark that is owned or licensed by Borrower or its
Subsidiaries or is otherwise used in connection with the Business of Borrower or
its Subsidiaries bear appropriate trademark notices, including all trademark
notices required by contractual obligations owed to third party licensors; and
(iii) all material works that are owned or licensed by Borrower or its
Subsidiaries and provided or published to or performed for third parties are
marked with appropriate copyright notices, including all copyright notices
required by contractual obligations owed to third party licensors.

 

(f)        Except as disclosed or noted on Schedule 5.18 or except as could not
reasonably be expected to have a Material Adverse Effect, neither Borrower nor
any of its Subsidiaries has (i) to Borrower’s knowledge, interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of third parties or (ii) received any charge,
complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation.  No third party has, to Borrower’s
knowledge, interfered with, infringed upon, misappropriated, or otherwise come
into conflict with any Intellectual Property owned or exclusively licensed by
Borrower or its Subsidiaries.  Except as set forth on Schedule 5.18 and except
as could not reasonably be expected to have a Material Adverse Effect, Borrower
is not aware of any action, suit, proceeding or investigation pending or
currently threatened against it or its Subsidiaries which relates to its
ownership, or ownership by its Subsidiaries of the Intellectual Property used in
the conduct of its Business.

 

(g)        The Intellectual Property listed on Schedule 5.18 will not cease to
be valid and in full force and effect by reason of execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby.

 

5.19     Labor Agreements and Actions.  Except as set forth on Schedule 5.19,
neither Borrower nor any other Loan Party is bound by or subject to (and none of
its assets or properties is bound by or subject to) any written or oral, express
or implied, contract, commitment or arrangement with any labor union and no
labor union represents, has requested to Borrower or,

 

75

--------------------------------------------------------------------------------


 

to the knowledge of Borrower, is currently seeking to represent any of the
employees, representatives or agents of Borrower or its Subsidiaries.  There is
no strike or other labor dispute involving Borrower or its Subsidiaries or, to
the knowledge of Borrower, threatened, which could reasonably be expected to
have a Material Adverse Effect, nor is Borrower aware of any further labor
organization activity involving employees of its Business as of the Closing
Date.  Borrower and each other Loan Party has complied in all material respects
with all applicable state and federal equal employment opportunity laws and with
other laws related to employment.  All persons classified by Borrower or its
Subsidiaries as independent contractors for employee benefit and state and
federal tax purposes are appropriately classified.  No person classified by
Borrower or any Subsidiary as an independent contractor is covered by any Plan.

 

5.20     Permits.  Borrower and the other Loan Parties have all material
franchises, permits, licenses and any similar authority necessary for the
conduct of their Business, the lack of which could reasonably be expected to
have a Material Adverse Effect, and believe that they can obtain, without undue
burden or expense, any similar authority for the conduct of its Business as
planned to be conducted.  Neither Borrower nor any other Loan Party is in
default in any material respect under any of such franchises, permits, licenses
or other similar authority.

 

5.21     Customer and Trade Relations.  As of the Closing Date, there exists no
actual or, to the knowledge of Borrower, threatened, termination or cancellation
of, or any material adverse modification or change in, the business relationship
of Borrower or any of its Subsidiaries with any supplier or customer material to
their consolidated operations.

 

5.22     Corporate Information; Locations of Loan Parties.  As of the Closing
Date, each Loan Party’s correct legal name, type of organization, jurisdiction
of organization, state organization number and federal employers identification
number are set forth on Schedule 5.22.  Each Loan Party’s chief executive office
is located at the address set forth on Schedule 5.22.

 

5.23     Security Interest.  The liens and security interests granted to the
Administrative Agent (for the benefit of the Secured Parties) are valid first
priority liens and security interests in the Collateral (subject only to
Permitted Liens), and each has been perfected in accordance with the
requirements of the Uniform Commercial Code to the extent that the filing of UCC
financing statements is sufficient to perfect such lien or security interest.

 

5.24     Solvency.  Both before and after giving effect to the Credit Extensions
hereunder, the Loan Parties, taken as a whole, are Solvent.

 

5.25     Use of Proceeds.  The proceeds of the Credit Extensions shall be used
in accordance with Section 6.11.

 

5.26     Inactive Subsidiaries.  Except as set forth in Schedule 5.26, none of
the Inactive Subsidiaries engages in any business or activity or has incurred
any Indebtedness or any other liability other than (a) maintenance of its
organizational existence, (b) tax and accounting administrative activities, and
(c) activities incidental to the businesses or activities described in clauses
(a) and (b) of this Section 5.26.  The net book value of all assets owned by
Digital Link LLC does not exceed $500,000 in the aggregate, and the net book
value of all assets owned by Digital Link II, LLC does not exceed $1,500,000 in
the aggregate.

 

76

--------------------------------------------------------------------------------


 

5.27     Anti-Corruption Laws and Sanctions.  The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations to which no claim
has been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, Borrower shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each other
Loan Party and Subsidiary to:

 

6.01     Financial Statements.  Deliver to the Administrative Agent (and at the
Administrative Agent’s request, provide adequate copies for the Administrative
Agent to deliver to the Lenders) who shall deliver copies to each Lender, in
form and detail satisfactory to the Administrative Agent:

 

(a)        as soon as available, but in any event within 120 days after the end
of each Fiscal Year of Borrower and its Subsidiaries, a consolidated and
consolidating balance sheet of Borrower and its Subsidiaries as at the end of
such Fiscal Year, and the related consolidated and consolidating statements of
income or operations, shareholders’ equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

 

(b)        as soon as available, but in any event within 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year of Borrower and
its Subsidiaries, a consolidated balance sheet of Borrower and its Subsidiaries
as at the end of such Fiscal Quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such Fiscal
Quarter and for the portion of the Fiscal Year of Borrower and its Subsidiaries
then ended, setting forth in each case in comparative form the figures for the
corresponding Fiscal Quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity

 

77

--------------------------------------------------------------------------------


 

and cash flows of Borrower and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes; and

 

(c)        (i) as soon as available, but in any event within 31 days after the
beginning of each Fiscal Year, the annual budget, which shall include operating
projections for such Fiscal Year of Borrower and its Subsidiaries on a
consolidated basis (including quarterly balance sheets, statements of income and
cash flows), and (ii) promptly, any material updates of such budget and
projections.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02     Certificates; Other Information.  Deliver to the Administrative Agent
(and at the Administrative Agent’s request, provide adequate copies for the
Administrative Agent to deliver to the Lenders) who shall deliver copies to each
Lender, in form and detail satisfactory to the Administrative Agent:

 

(a)        concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer of Borrower;

 

(b)        promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit or review report, management letter or
recommendation submitted to the board of directors (or the audit committee of
the board of directors) of Borrower by independent accountants in connection
with the accounts or books of Borrower, or any audit or review of Borrower;

 

(c)        promptly after the same are available, copies of any annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(d)       promptly, and in any event within five Business Days after receipt
thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party; and

 

(e)        promptly, such additional information regarding the business,
financial or corporate affairs of Borrower and other Loan Parties, or compliance
with the terms of the Loan Documents, as the Administrative Agent may from time
to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the

 

78

--------------------------------------------------------------------------------


 

date on which such documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender.  The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

Borrower hereby acknowledges that (a) the Administrative Agent may, at the
option of the Administrative Agent, make available to the Lenders and the L/C
Issuer materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Person’s securities.  Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, Borrower shall be deemed to have authorized the
Administrative Agent, the L/C Issuer and the Lenders to treat such Borrower
Materials as either publicly available information or not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.  Notwithstanding the
foregoing, Borrower shall be under no obligation to mark any Borrower Materials
“PUBLIC.”

 

6.03     Notices.  Promptly (and in any event within five (5) Business Days
after any Responsible Officer obtains knowledge thereof) notify the
Administrative Agent and each Lender:

 

(a)        of the occurrence of any Default or Event of Default;

 

(b)        of any breach or non-performance of, or any default under, a material
Contractual Obligation of any of the Loan Parties;

 

(c)        of any material dispute, litigation, investigation, proceeding or
suspension between any of the Loan Parties and any Governmental Authority;

 

79

--------------------------------------------------------------------------------


 

(d)       of the commencement of, or any material development in, any material
litigation or proceeding affecting any of the Loan Parties, including pursuant
to any applicable Environmental Laws;

 

(e)        of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 

(f)        of the occurrence of any ERISA Event; and

 

(g)        of any material change in accounting policies or financial reporting
practices by any of the Loan Parties;

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04     Payment of Obligations.  Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrower or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all material Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing or
executed in connection with such Indebtedness.

 

6.05     Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

6.06     Maintenance of Properties.  (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use at least the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

6.07     Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of Borrower, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under

 

80

--------------------------------------------------------------------------------


 

similar circumstances by such other Persons and providing for not less than 30
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.  All such required insurance policies shall
include at all times endorsements naming the Administrative Agent (on behalf of
the Lenders and the other Secured Parties) as an additional insured and loss
payee, as the case may be.

 

6.08     Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property (including, without limitation,
ERISA and Environmental Laws), except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

6.09     Books and Records.  (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied (subject to normal year-end adjustments) shall be made of all financial
transactions and matters involving the assets and business of Borrower or such
Subsidiary, as the case may be, and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over Borrower or such
Subsidiary, as the case may be.

 

6.10     Inspection Rights.  Permit representatives and independent contractors
of the Administrative Agent and each Lender accompanying the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and, so long as Borrower is given reasonable prior notice, independent public
accountants, all at the expense of Borrower and at such reasonable times during
normal business hours, upon five Business Days advance notice to Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing without advance notice to Borrower.

 

6.11     Use of Proceeds.  Use the proceeds of the Credit Extensions solely for
the following purposes:  (a) to satisfy in full in cash all obligations
(including, without limitation, all accrued and unpaid interest, fees or other
amounts) under the Original Term Loan Facility and the Revolving Facility,
(b) to pay for fees and expenses incurred in connection with this Agreement and
the other Loan Documents, and (c) to finance working capital and general
corporate purposes (including capital expenditures, stock repurchases, Permitted
Acquisitions, and issuances of Letters of Credit, in each case to the extent
permitted under this Agreement), of Borrower and its Subsidiaries; provided that
no more than $25,000,000 of the Aggregate Revolving Commitments may be used for
purposes of Repurchases during the term of this Agreement.

 

6.12     Additional Subsidiaries, Etc.  Notify the Administrative Agent at the
time that any Person becomes a Subsidiary, and promptly thereafter (and in any
event within 30 days in

 

81

--------------------------------------------------------------------------------


 

the case of a Domestic Subsidiary or 60 days in the case of a Foreign Subsidiary
or, in either case such longer period as may be permitted by the Administrative
Agent in its sole discretion), (a) cause any such Person that is a Domestic
Subsidiary and, if no Material Adverse Tax Consequence would result therefrom, a
Foreign Subsidiary, to become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, (b) cause such
Person that is a Domestic Subsidiary and, if no Material Adverse Tax Consequence
would result therefrom, a Foreign Subsidiary, to grant Administrative Agent (for
the benefit of the Secured Parties) a first priority Lien (subject to Permitted
Liens) in and to the assets of such Subsidiary by executing and delivering to
the Administrative Agent a counterpart to the Security Agreement and providing
any other Security Instrument as the Administrative Agent shall deem appropriate
(including, in the case of a Foreign Subsidiary (if no Material Adverse Tax
Consequence would result therefrom), local Law-governed guaranties, mortgages,
and security agreements), (c) provide to Administrative Agent a pledge agreement
and certificates and powers (including, in the case of a Foreign Subsidiary (if
no Material Adverse Tax Consequence would result therefrom), local Law-governed
pledge agreements), as applicable, hypothecating all of the direct and
beneficial ownership interest in such Subsidiary, (d) deliver to the
Administrative Agent documents of the types referred to in Sections
4.01(a)(ii) and (iii) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clauses (a), (b) and (c)),
and (e) provide to Administrative Agent a copy of a demand intercompany note
evidencing such Person’s obligation to repay any indebtedness owing to Borrower,
together with an allonge for such note (executed in blank and undated), and a
joinder or amendment to the Intercompany Subordination Agreement, all in form,
content and scope reasonably satisfactory to the Administrative Agent. 
Notwithstanding the foregoing, (a) no Foreign Subsidiary of Borrower or any of
its Subsidiaries shall be required to become a Guarantor or grant a Lien in any
of its assets, and neither Borrower nor any of its Subsidiaries shall be
required to pledge with respect to the voting Equity Interests of such Foreign
Subsidiary, more than 65% of such voting Equity Interests, if, in any such case,
such action would result in a Material Adverse Tax Consequence and (b) the
guaranty, Liens and pledge of equity described in the previous sentence shall
not be required to be provided to Administrative Agent if the costs to the Loan
Parties of providing such items are unreasonably excessive (as determined by
Administrative Agent in its reasonable discretion) in relation to the benefits
to Administrative Agent and the Lenders of the security or guaranty afforded
thereby.

 

6.13     Compliance with Agreements.  Comply with all agreements, contracts and
instruments binding on it or affecting its properties or business in all
respects, provided that the failure to do so shall not be a breach of this
Agreement unless such failure could reasonably be expected to result in a
Material Adverse Effect.

 

6.14     Corporate Information; Locations of Loan Parties.  Not less than ten
(10) Business Days prior to any change in (a) any Loan Party’s name, type of
organization, state of organization or organization number, (b) the location of
any Loan Party’s chief executive office, or (c) the location of any material
Collateral (except Collateral in the possession of customers in the ordinary
course of Borrower’s business), notify the Administrative Agent of such change
and shall take or cause to be taken at Borrower’s expense all such actions,
including the delivery of such documents, as may be reasonably requested by the
Administrative Agent to perfect or

 

82

--------------------------------------------------------------------------------


 

protect, or maintain the perfection and priority of, the Lien of the
Administrative Agent in the Collateral affected by such change.

 

6.15     Repurchases.  Upon any repurchase by Borrower of any of its Equity
Interests that are registered on a national securities exchange (a
“Repurchase”), immediately cancel and retire such Equity Interests.

 

6.16     Post-Closing Obligations.  No later than 30 days after the Closing Date
(as such period may be extended by the Administrative Agent in its sole
discretion), Borrower shall deliver to the Administrative Agent each of the
following:

 

(a)        A local Law-governed pledge agreement, in form and substance
reasonably satisfactory to the Administrative Agent, hypothecating 65% of the
voting Equity Interests of LLC RealD Rus., a Russian limited liability company,
together with such other certificates, powers, instruments and documents that
may be reasonably necessary, or that Administrative Agent may reasonably
request, to effectuate the foregoing.

 

(b)        An Amendment Deed to the Deed of Charge Over Shares in RealD Hong
Kong Limited dated April 19, 2012, in form and substance reasonably satisfactory
to the Administrative Agent, duly executed by Borrower, together with such other
certificates, powers, instruments and documents that may be reasonably
necessary, or that Administrative Agent may reasonably request, to effectuate
the hypothecation of 65% of the voting Equity Interests of RealD Hong Kong
Limited.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations to which no claim
has been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, Borrower shall not, nor shall it permit any
other Loan Party or Subsidiary to, directly or indirectly:

 

7.01     Liens.  Create, incur, assume or suffer to exist any Lien upon any of
their property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)        Liens pursuant to any Loan Document or otherwise securing the
Obligations;

 

(b)        Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);

 

(c)        Liens for taxes, assessments or governmental charges or levies not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

83

--------------------------------------------------------------------------------


 

(d)       pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(e)        Liens on property of Borrower or any of its Subsidiaries imposed by
law, which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business;

 

(f)        deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)        Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

 

(h)        Liens securing Indebtedness permitted under Section 7.03(f); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

 

(i)         Liens in respect of municipal and zoning ordinances which are not
violated in any material respect by the existing improvements and the present
use made by Borrower;

 

(j)         easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions, servitudes and
other similar charges or encumbrances, and minor title deficiencies, in each
case, on or with respect to any real property, whether now or hereafter in
existence;

 

(k)        bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposit in one or more
deposit or securities accounts maintained by Borrower or any of its
Subsidiaries, in each case granted in the ordinary course of business in favor
of the bank or banks or other financial institutions with which such accounts
are maintained, securing amounts owing to such bank or financial institution
with respect to cash management, operating account and investment account
arrangements, including those involving pooled accounts and netting
arrangements;

 

(l)         Liens on property of a Person existing at the time such Person is
acquired or merged with or into or consolidated with Borrower or any of its
Domestic Subsidiaries to the extent permitted hereunder;

 

(m)       Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Borrower or any of
its Subsidiaries in the ordinary course of business of such Person;

 

84

--------------------------------------------------------------------------------


 

(n)                              Liens on earnest money deposits of cash or cash
equivalents in connection with any Permitted Acquisition, in each case, in an
aggregate amount not to exceed 10% of the consideration for such Permitted
Acquisition;

 

(o)                              Liens constituting contractual rights of setoff
under customer agreements, in each case, entered into in the ordinary course of
business and substantially in accordance with Borrower’s or the applicable
Subsidiary’s past practices;

 

(p)                              licenses of Intellectual Property permitted
under Section 7.05(f); and

 

(q)                              additional Liens incurred by Borrower and its
Subsidiaries not securing Indebtedness so long as the value of the property
subject to such Liens (valued at the time such Lien is incurred) does not
exceed, $1,000,000 in the aggregate at any time.

 

7.02                    Investments.  Make any Investments, except:

 

(a)                               Investments held by Borrower or any of its
Subsidiaries in the form of cash deposits, cash equivalents or short-term
marketable securities;

 

(b)                              Investments permitted by Section 7.03 and 7.04;

 

(c)                               Investments existing on the Closing Date and
listed on Schedule 7.02, and any renewal or extension thereof; provided that the
principal amount thereof is not increased;

 

(d)                             Investments permitted by Section 7.08;

 

(e)                               endorsements of instruments for collection in
the ordinary course of business;

 

(f)                                accounts receivables owing to Borrower or any
of its Subsidiaries if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary terms;

 

(g)                              Investments in any Domestic Subsidiary of
Borrower that is a Loan Party, including, without limitation, any such
Subsidiary acquired in connection with a Permitted Acquisition;

 

(h)                              Investments in any Foreign Subsidiary (other
than Investments referred to in clause (n) of this Section 7.02) so long as the
amount of such Investments made after the Closing Date does not exceed
$5,000,000 in the aggregate during any Fiscal Year;

 

(i)                                  Investments made by Borrower or any of its
Subsidiaries as a result of consideration received in connection with an asset
disposition permitted hereunder;

 

(j)                                  (i) capital contributions in connection and
in furtherance of the formation of a new Subsidiary or new Subsidiaries to serve
the Russian market not to exceed $500,000 in the aggregate during the term of
this Agreement, and (ii) nominal capital contributions in connection and in
furtherance of the formation of new Subsidiaries in other jurisdictions not to
exceed

 

85

--------------------------------------------------------------------------------


 

$100,000 in the aggregate per Subsidiary or $300,000 in the aggregate for all
such Subsidiaries, in each case during the term of this Agreement;

 

(k)                              Investments in joint ventures and partnerships
established for the growth and development of the Business not to exceed
$5,000,000 in the aggregate during any Fiscal Year;

 

(l)                                  other Investments, not to exceed
$5,000,000, in the aggregate in any Fiscal Year;

 

(m)                          Permitted Acquisitions; and

 

(n)                              Investments constituting intercompany
Indebtedness to the extent permitted under Section 7.03(e).

 

For purposes of compliance with this Section 7.02:  (x) if any item meets the
criteria set forth in more than one of clauses (a) through (m) of this
Section 7.02 then Borrower may classify or reclassify such item in any manner
that complies with this Section 7.02 and such item shall be treated as having
been permitted pursuant to only one of the clauses of this Section 7.02; and
(y) any item meeting the criteria set forth in more than one of clauses
(a) through (m) of this Section 7.02 may be divided and classified among more
than one of the clauses of this Section 7.02.

 

7.03                    Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)                               Indebtedness under the Loan Documents;

 

(b)                              other Indebtedness outstanding on the date
hereof and listed on Schedule 7.03 and any refinancings, refundings, renewals or
extensions thereof; provided that the principal amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, and the maturity date and average life to maturity shall be not be
shorter than the refinanced, refunded, or renewed Indebtedness;

 

(c)                               Guarantees of Borrower or any of its
Subsidiaries in respect of Indebtedness otherwise permitted hereunder;

 

(d)                             obligations (contingent or otherwise) of
Borrower existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;”
(ii) Borrower has used commercially reasonable efforts not to include in any
Swap Contract any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
and (iii) if there is any prepayment of the Term Loans, any Related Swap
Contract affected by such prepayment shall be modified as required by the
counterparty to such Related Swap Contract substantially concurrently with such
prepayment such that the notional amount covered by the Related Swap

 

86

--------------------------------------------------------------------------------


 

Contract continues to match the reduced principal balance of the Term Loans (or
such proportionate amount of such principal balance as was previously covered);

 

(e)                               unsecured Indebtedness of (i) a Loan Party to
a Loan Party, (ii) a Loan Party to a Subsidiary that is not a Loan Party in an
aggregate principal amount not to exceed $1,000,000 at any time outstanding for
all such Subsidiaries, and (iii) a Subsidiary that is not a Loan Party to a Loan
Party in an aggregate principal amount not to exceed $10,000,000 at any time
outstanding for all such Loan Parties, in the case of clauses (i) and (ii),
which shall be subordinated to the Obligations under the Loan Documents on terms
and conditions reasonably satisfactory to the Administrative Agent;

 

(f)                                Indebtedness in respect of capital leases and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(h); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $5,000,000;

 

(g)                              Indebtedness in respect of bid, performance or
surety bonds issued for the account of Borrower or any of its Subsidiaries in
the ordinary course of business, including guarantees or obligations of Borrower
or any of its Subsidiaries with respect to letters of credit supporting such
bid, performance or surety obligations (in each case other than for an
obligation for money borrowed);

 

(h)                              Indebtedness arising in connection with
endorsement of instruments for deposit in the ordinary course of business;

 

(i)                                  Indebtedness of any Person that becomes a
Subsidiary on or after the date hereof or in respect of any assets acquired in a
Permitted Acquisition in an aggregate principal amount not to exceed $2,000,000
at any time outstanding for all such Subsidiaries; provided that such
Indebtedness (i) exists at the time such Person becomes a Subsidiary or such
assets are acquired, (ii) is not created in anticipation or contemplation of
such Person becoming a Subsidiary or such assets are acquired and (iii) is not
directly or indirectly recourse to any of the Loan Parties or any of their
respective assets, other than, with respect to a Person that becomes a
Subsidiary, to the Person that becomes a Subsidiary or such Person’s assets;

 

(j)                                  Indebtedness representing installment
insurance premiums of the Loan Parties owing to insurance companies or loans
incurred to finance the payment of such insurance premiums owing to the premium
financier in the ordinary course of business;

 

(k)                              Indebtedness to current and former employees of
Borrower or any of its Subsidiaries incurred in the ordinary course of business
arising from (1) deferred compensation, severance obligations or the equivalent
or (2) health and welfare retirement benefits or the equivalent; and

 

87

--------------------------------------------------------------------------------


 

(l)                                  Indebtedness incurred in the ordinary
course of business in respect of cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer, and
other customary cash management or depositary arrangements;1

 

(m)                          other unsecured Indebtedness, in addition to the
Indebtedness listed above, provided that the aggregate amount of all such
Indebtedness at any time outstanding shall not exceed $2,000,000.

 

For purposes of compliance with this Section 7.03:  (x) if any item meets the
criteria set forth in more than one of clauses (a) through (l) of this
Section 7.03 then Borrower may classify or reclassify such item in any manner
that complies with this Section 7.03 and such item shall be treated as having
been permitted pursuant to only one of the clauses of this Section 7.03; and
(y) any item meeting the criteria set forth in more than one of clauses
(a) through (l) of this Section 7.03 may be divided and classified among more
than one of the clauses of this Section 7.03.

 

7.04                    Fundamental Changes.

 

(a)                               Other than in order to consummate a Permitted
Acquisition, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Equity Interests, except for, so long as no
Default or Event of Default exists or would result therefrom, (i) any merger
between Loan Parties, provided that Borrower must be the surviving entity of any
such merger to which it is a party, (ii) any merger between Subsidiaries of a
Borrower that are not Loan Parties, or (iii) any merger of a Subsidiary that is
not a Loan Party into a Loan Party, provided that the Loan Party must be the
surviving entity of any such merger; or

 

(b)                              Liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution), except for, so long as no Default or
Event of Default exists or would result therefrom, (i) the liquidation or
dissolution of non-operating Subsidiaries of Borrower with nominal assets and
nominal liabilities, (ii) the liquidation or dissolution of a Loan Party (other
than Borrower) or any of its wholly-owned Subsidiaries so long as all of the
assets (including any interest in any Equity Interests) of such liquidating or
dissolving Loan Party or Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of Borrower that is not a Loan Party (other than any such Subsidiary
the Equity Interests of which (or any portion thereof) is subject to a Lien in
favor of Administrative Agent on behalf of the Lenders) so long as all of the
assets of such liquidating or dissolving Subsidiary are transferred to a
Subsidiary of a Borrower that is not liquidating or dissolving.

 

7.05                    Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)                               Dispositions of obsolete, surplus, damaged or
worn out property, whether now owned or hereafter acquired, in the ordinary
course of business;

 

(b)                              Dispositions permitted by Section 7.04;

 

--------------------------------------------------------------------------------

 

1   NTD:  Swap obligations are covered in Section 7.03(d).

 

88

--------------------------------------------------------------------------------


 

(c)                               leases of personal property in the ordinary
course of business;

 

(d)                             sales of inventory in the ordinary course of
business;

 

(e)                               Dispositions of cash and cash equivalents in
the ordinary course of business and not otherwise in violation of this
Agreement;

 

(f)                                the licensing of Intellectual Property in the
ordinary course of business (i) on a non-exclusive basis, or (ii) on an
exclusive basis, with respect to any particular field of use or geography, so
long as, in the case of this clause (ii), such exclusive licenses do not
interfere with the licensing or leasing by Borrower and its Subsidiaries of the
RealD 3D Cinema system or any other business conducted by Borrower or its
Subsidiaries that is material to the businesses of the Borrower and its
Subsidiaries, taken as a whole;

 

(g)                              the incurrence of Permitted Liens and the
making of Permitted Investments;

 

(h)                              Dispositions of assets (i) from Borrower to a
Loan Party (other than Borrower) in amounts not to exceed $1,000,000 in the
aggregate during any Fiscal Year, provided that the consideration received is at
least equal to the fair market value of such assets at the time of such
disposition, or (ii) from a Subsidiary of Borrower to a Loan Party;

 

(i)                                  any surrender or waiver of contract rights
or the settlement, release or surrender of contract rights or other litigation
claims in the ordinary course of business;

 

(j)                                  the sale of accounts receivables or notes
receivables for collection or the conversion of accounts receivables into notes
receivables in the ordinary course of business, in each case without recourse
and only in connection with the compromise or collection thereof; and

 

(k)                              Dispositions by Borrower or any of its
Subsidiaries of any assets not covered by clauses (a), (b), (c), (d), (e), (f),
(g), (h), (i) or (j) of this Section 7.05 in amounts not to exceed $1,000,000 in
the aggregate during any Fiscal Year, provided that the consideration received
is at least equal to the fair market value of such assets at the time of such
disposition.

 

7.06                    Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, or, in the case of any Subsidiary of Borrower, issue or
sell any Equity Interests, except that, so long as no Default or Event of
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a)                               each Subsidiary of Borrower may make
Restricted Payments to Borrower, the Guarantors and any other Person that owns
an Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(b)                              Borrower and each Subsidiary may declare and
make dividend payments or other distributions payable solely in its common
stock;

 

89

--------------------------------------------------------------------------------


 

(c)                               Borrower and each Subsidiary may purchase,
redeem or otherwise acquire Equity Interests issued by it with the proceeds
received from the substantially concurrent issue of new shares of its common
stock;

 

(d)                             Borrower may (i) declare or pay cash dividends
to its shareholders in an aggregate amount not to exceed $10,000,000 during the
term of this Agreement, and (ii) purchase, redeem or otherwise acquire for cash
Equity Interests issued by it in an aggregate amount not to exceed $25,000,000
(which amount may be increased by up to an additional $50,000,000 in the
aggregate, in increments of $25,000,000, with the prior written consent of the
Required Lenders and so long as no Event of Default has occurred and is
continuing at the time of any such increase) during the term of this Agreement,
and in the case of each of clauses (i) and (ii) above, so long as, after giving
effect thereto, there is Excess Availability of at least $10,000,000;

 

(e)                               Borrower may repurchase (i) Equity Interests
upon the exercise of options or warrants to the extent such Equity Interests
represent a portion of the exercise price thereof, and (ii) Equity Interests
from any current or former officer, director, employee or consultant to comply
with Tax withholding obligations relating to Taxes payable by such person upon
the grant or award of, or issuance of, such Equity Interests (or upon vesting
thereof); and

 

(f)                                Borrower and each Subsidiary may purchase
Equity Interests in any Subsidiary to the extent permitted under Section 7.02.

 

7.07                    Change in Nature of Business.  Engage in any material
line of business substantially different from the Business.

 

7.08                    Employee Loans and Affiliate Transactions.

 

(a)                               Enter into any transaction of any kind with
any Affiliate of a Loan Party, whether or not in the ordinary course of
business, other than:

 

(i)                                  in the ordinary course of and pursuant to
the reasonable requirements of such Loan Party’s business and upon fair and
reasonable terms that are no less favorable to such Loan Party than would be
obtained in a comparable arm’s length transaction with a Person not an Affiliate
of such Loan Party;

 

(ii)                              the existing Affiliate arrangements set forth
on Schedule 7.08 and renewals of the same in the ordinary course of business;
and

 

(iii)                          Restricted Payments permitted by Section 7.06.

 

(b)                              Enter into any lending or borrowing transaction
with any employees, officers, directors or shareholders of any Loan Party,
except for (x) loans or advances to its respective employees in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of $100,000 in
the aggregate at any one time outstanding, (y) advances of payroll payments to
employees in the ordinary course of business and substantially consistent with
the customary practices of companies of a similar size engaged in similar
businesses, or (z) solely to finance the purchase

 

90

--------------------------------------------------------------------------------


 

by such employees of stock of Borrower that does not require any cash outlay by
Borrower or its Subsidiaries.

 

7.09                    Burdensome Agreements.  Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to
Borrower or to otherwise transfer property to Borrower, (ii) of any Subsidiary
to Guarantee the Indebtedness of Borrower, or (iii) of Borrower to create,
incur, assume or suffer to exist Liens on property of Borrower; provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under
Section 7.03(d) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

 

7.10                    Sale and Leaseback Transactions.  Enter into any Sale
and Leaseback Transaction, other than Sale and Leaseback Transactions in respect
of which the Net Cash Proceeds received in connection therewith does not exceed
$1,000,000 in the aggregate during any Fiscal Year.

 

7.11                    Use of Proceeds.  Use the proceeds of any Borrowing,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock or to extend credit to others for
the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose in each case, in violation of Regulation U
of the FRB.  The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (c) in any manner that would result in the violation of  any
Sanctions applicable to any party hereto.

 

7.12                    Fiscal Year.  Modify or change its Fiscal Year.

 

7.13                    Certain Equity Interests.  Issue any Equity Interest
that constitutes Disqualified Stock.

 

7.14                    Financial Covenants.

 

(a)                               Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio, measured as of the end of
the four Fiscal Quarter period ending on the last day of any Fiscal Quarter,
commencing with the Fiscal Quarter ending March 31, 2014, to be less than 1.25
to 1.00.

 

(b)                              Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio, measured as of the end of the four Fiscal Quarter
period ending on the last day of any Fiscal Quarter, commencing with the Fiscal
Quarter ending March 31, 2014, to be greater than 2.00 to 1.00.

 

91

--------------------------------------------------------------------------------


 

7.15                    Capital Expenditures.  Make or become legally obligated
to make any expenditure in respect of the purchase or other acquisition of any
fixed or capital asset (excluding normal replacements and maintenance which are
properly charged to current operations and expenditures made with proceeds from
Dispositions permitted hereunder, casualty or property claims or condemnation
proceedings), except for capital expenditures that do not exceed, in the
aggregate, $55,000,000 per Fiscal Year (the “Capital Expenditure Limitation”);
provided, however, that so long as no Default or Event of Default has occurred
and is continuing or would result from such expenditure, 50% of the unused
portion of the Capital Expenditure Limitation for such Fiscal Year (excluding,
for the avoidance of doubt, any unused amounts carried over from the Fiscal Year
prior to such Fiscal Year), may be carried over for expenditure in the
immediately following Fiscal Year.  All capital expenditures during any Fiscal
Year shall be applied first to reduce the applicable Capital Expenditure
Limitation of such Fiscal Year and then to reduce the carry-forward from the
previous Fiscal Year, if any.

 

7.16                    Inactive Subsidiaries.  (a) Permit any Inactive
Subsidiary to engage in any business or activity or incur any Indebtedness or
other liabilities other than (i) the business and activity described on Schedule
5.26, (ii) maintaining its organizational existence, (iii) participating in tax
and accounting administrative activities, and (iv) activities incidental to the
businesses or activities described in clauses (a)(i), (ii) and (iii) of this
Section 7.16, (b) permit Digital Link LLC to own assets having a net book value
in excess of $500,000 in the aggregate, or (c) permit Digital Link II, LLC to
own assets having a net book value in excess of $1,500,000 in the aggregate.

 

7.17                    Intellectual Property.  Permit any Subsidiary (other
than Guarantors) to own any Intellectual Property that is registered or recorded
in the United States Patent and Trademark Office or United States Copyright
Office or in any similar office or agency of the United States, any State or any
other country.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01                    Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                               Non-Payment.  Borrower or any other Loan Party
fails to pay (i) when and as required to be paid herein, any amount of principal
of any Loan or any L/C Obligation, or (ii) within three days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fees
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

 

(b)                              Specific Covenants.  Borrower fails to perform
or observe any term, covenant or agreement contained in any of Sections 6.01,
6.02, 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, or 6.16, or Article VII; or

 

(c)                               Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of

 

92

--------------------------------------------------------------------------------


 

(i) notice of such failure is delivered to Borrower or such Loan Party by the
Administrative Agent or any Lender, or (ii) Borrower or such Loan Party have
knowledge of such failure; or

 

(d)                             Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) when made
or deemed made; or

 

(e)                               Cross-Default.  (i) Borrower or any Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $1,000,000, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which Borrower or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by Borrower or such Subsidiary as a result thereof is
greater than $1,000,000; or

 

(f)                                Insolvency Proceedings, Etc.  Any Loan Party
or any of its Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                              Inability to Pay Debts; Attachment.  (i) Any
Loan Party becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any

 

93

--------------------------------------------------------------------------------


 

material part of the property of any such Person and is not released, vacated or
fully bonded within 30 days after its issue or levy; or

 

(h)                              Judgments.  There is entered against any Loan
Party (i) a final judgment or order for the payment of money in an aggregate
amount exceeding $1,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)                                  ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $1,000,000, or (ii) Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $1,000,000; or

 

(j)                                  Invalidity of Loan Documents.  Any material
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision, of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or

 

(k)                              Change of Control.  There occurs any Change of
Control; or

 

(l)                                  Collateral.  The Administrative Agent (for
the benefit of the Secured Parties) fails to have an enforceable first priority
Lien (subject to Permitted Liens) on or security interest in the Collateral,
except with respect to Collateral the aggregate value of which, for all such
Collateral, does not exceed at any time, $1,000,000.

 

8.02                    Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

 

(a)                               declare the commitment of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                              declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Borrower;

 

94

--------------------------------------------------------------------------------


 

(c)                               require that Borrower Cash Collateralize the
L/C Obligations (in an amount equal to the Minimum Collateral Amount with
respect thereto); and

 

(d)                             exercise on behalf of itself, the Lenders and
the L/C Issuer all rights and remedies available to it, the Lenders and the L/C
Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

8.03                    Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso in Section 8.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.16 and 2.17, be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees (other than legal fees and expenses)) payable to the Lenders and the
L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer to the extent permitted under
Section 10.04(a) (including fees and time charges for attorneys who may be
employees of any Lender or the L/C Issuer) and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, (i) to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and constituting liabilities under any
Bank Products Agreements, ratably among the Lenders or the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them, and (ii) to payment of that portion of the Obligations constituting
liabilities (other than any termination payments due and payable) under any
Related Swap Contract with any Lender or any Affiliate of a Lender party to a
Related Swap Contract and as to which the Administrative Agent has received
notice of the amounts owed thereunder from the applicable Lender or any
Affiliate of a Lender party to a Related Swap Contract, ratably

 

95

--------------------------------------------------------------------------------


 

as to clauses (i) and (ii) among the Lenders or such Affiliates in proportion to
the respective amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.06 and 2.16;

 

Sixth, to payment of that portion of the Obligations constituting any
termination payments due and payable under any Related Swap Contract with any
Lender or any Affiliate of a Lender party to a Related Swap Contract and as to
which the Administrative Agent has received notice of the amounts owed
thereunder from the applicable Lender or any Affiliate of a Lender party to a
Related Swap Contract, ratably among the Lenders or such Affiliates in
proportion to the respective amounts described in this clause Sixth held by
them; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to Borrower or as otherwise required by Law.

 

Subject to Sections 2.06(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing to the contrary, Excluded Swap Obligations with
respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01                    Appointment and Authority.  Each of the Lenders and the
L/C Issuer hereby irrevocably appoints City National Bank to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article IX are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and neither
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

9.02                    Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or

 

96

--------------------------------------------------------------------------------


 

“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

9.03                    Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)                               shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing;

 

(b)                              shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given in
writing to the Administrative Agent by Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the

 

97

--------------------------------------------------------------------------------


 

performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.04                    Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05                    Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06                    Resignation of Administrative Agent.

 

(a)                               The Administrative Agent may at any time give
notice of its resignation to the Lenders, the L/C Issuer and Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States; provided that in no event shall any such
successor be a Defaulting Lender.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the

 

98

--------------------------------------------------------------------------------


 

“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and the L/C Issuer, appoint
a successor Administrative Agent meeting the qualifications set forth above. 
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)                              If the Person serving as Administrative Agent
is a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to Borrower and such Person remove such Person as Administrative Agent
and, in consultation with Borrower, appoint a successor.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                               With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

(d)                             Any resignation by City National Bank as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer.  If City National Bank resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to

 

99

--------------------------------------------------------------------------------


 

make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.06(c).  Upon the appointment by Borrower of a successor
L/C Issuer hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer,
(b) the retiring L/C Issuer shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to City National Bank to effectively assume the
obligations of City National Bank with respect to such Letters of Credit.

 

9.07                    Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                    Administrative Agent May File Proofs of Claim.  In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise

 

(a)                               to file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations, and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer, and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuer, and the Administrative Agent under Sections 2.06(i) and (j), 2.11, and
10.04) allowed in such judicial proceeding; provided, however, that the
Administrative Agent shall not file and prove a claim with respect to any
Obligations that are owing and unpaid under any Related Swap Contract or Bank
Products Agreement without the prior written consent of any Lender or any
Affiliate of a Lender party thereto (which consent shall not be unreasonably
withheld, conditioned or delayed); and

 

(b)                              to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall

 

100

--------------------------------------------------------------------------------


 

consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.11 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.09                    Collateral and Guaranty Matters.  Without limiting the
provisions of Section 9.08, the Lenders and the L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its discretion,

 

(a)                               to release any Lien on any property granted to
or held by the Administrative Agent under any Loan Document (i) upon termination
of the Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations and obligations under Bank Products
Agreements and Related Swap Contracts as to which arrangements satisfactory to
the applicable Lender or Affiliate of a Lender have been made) and the
expiration, termination or cash collateralization of all Letters of Credit,
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders;

 

(b)                              to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;

 

(c)                               to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(h); and

 

(d)                             to agree to any non-disturbance or similar
agreement with respect to the licensing of Intellectual Property permitted under
this Agreement.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 9.09.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

101

--------------------------------------------------------------------------------


 

9.10                    No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the syndication agent, documentation agent or other
titles listed on the cover page hereto shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

 

ARTICLE X.
MISCELLANEOUS

 

10.01            Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

(a)                               waive any condition set forth in Sections 4.01
or 4.02 without the written consent of each Lender;

 

(b)                              extend or increase the Commitment of any Lender
(or reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender;

 

(c)                               postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding any mandatory prepayments
under Section 2.07(b)) of principal, interest, fees or other amounts due to the
Lenders (or any of them) or any scheduled or mandatory reduction of the
Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

 

(d)                             reduce the principal of, or the rate of interest
specified herein on any Loan or L/C Borrowing or (subject to clause (iii) of the
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to (i) amend the definition of “Default
Rate” or to waive any obligation of Borrower to pay interest or Letter of Credit
Fees at the Default Rate or (ii) to amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

 

(e)                               change Section 2.15 or Section 8.03 in a
manner that would alter the pro rata sharing of payments or order of payments
required thereby without the written consent of each Lender;

 

(f)                                change (i) any provision of this Section or
the definition of “Required Lenders” or any other provision hereof (other than
the definition of “Required Revolving Lenders”) specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the

 

102

--------------------------------------------------------------------------------


 

written consent of each Lender, or (ii) the definition of “Required Revolving
Lenders” without the written consent of each Revolving Lender; or

 

(g)                              release any Guarantor from the Guaranty (unless
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder) without the written consent of each Lender;

 

(h)                              release all or substantially all of the
Collateral in any transaction or series of related transactions without the
written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that no Commitment of such Lender may be increased or extended without
the consent of such Lender.

 

10.02            Notices; Effectiveness; Electronic Communication.

 

(a)                               Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications to any party provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to such party at the address, telecopier
number, or electronic mail address specified for such party beneath its
signature on the signature pages to this Agreement, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number specified for such party beneath its
signature on the signature pages to this Agreement.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                              Electronic Communications.  Notices and other
communications to the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the

 

103

--------------------------------------------------------------------------------


 

Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                               The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
Borrower, any Lender, the L/C Issuer, or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s or the Administrative Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to Borrower,
any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)                             Change of Address, Etc.  Each of Borrower, the
Administrative Agent and the L/C Issuer may change its address, telecopier,
electronic mail address or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier, electronic mail address or telephone number for notices
and other communications hereunder by notice to Borrower, the Administrative
Agent and the L/C Issuer.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

104

--------------------------------------------------------------------------------


 

Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Borrower or its securities for purposes of United States Federal
or state securities laws.

 

(e)                               Reliance by Administrative Agent, L/C Issuer
and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Loan Notices)
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
Borrower shall indemnify the Administrative Agent, the L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03            No Waiver; Cumulative Remedies.  No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.04            Expenses; Indemnity; Damage Waiver.

 

(a)                               Costs and Expenses.  Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder, and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04(a), or (B) in connection with the Loans made or Letters of
Credit issued

 

105

--------------------------------------------------------------------------------


 

hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                              Indemnification by Borrower.  Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Borrower or any of its Subsidiaries, or
any Environmental Liability related in any way to Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Borrower
or such other Loan Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.  Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                               Reimbursement by Lenders.  To the extent that
Borrower for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the

 

106

--------------------------------------------------------------------------------


 

Administrative Agent (or any such sub-agent) or the L/C Issuer in connection
with such capacity.  The obligations of the Lenders under this subsection
(c) are subject to the provisions of Section 2.14(e).

 

(d)                             Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable law, Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                               Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.

 

(f)                                Survival.  The agreements in this Section and
the indemnity provisions of Section 10.02(e) shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

10.05            Payments Set Aside.  To the extent that any payment by or on
behalf of Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06            Successors and Assigns.

 

(a)                               Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and

 

107

--------------------------------------------------------------------------------


 

assigns permitted hereby, except that neither Borrower nor any other Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                              Assignments by Lenders.  Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)                                  Minimum Amounts.

 

(A)                          in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, no minimum amount need be
assigned; and

 

(B)                           in any case not described in clause (A) above, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000;

 

unless (in each case of clause (A) or (B)) each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

108

--------------------------------------------------------------------------------


 

(ii)                              Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned;

 

(iii)                          Required Consents.  No consent shall be required
for any assignment except to the extent required by subsection (b)(i) of this
Section and, in addition:

 

(A)                          the consent of Borrower (such consent not to be
unreasonably withheld) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

 

(B)                           the consent of the Administrative Agent (such
consent not to be unreasonably withheld) shall be required for assignments to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iv)                          Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                              No Assignment to Certain Persons.  No such
assignment shall be made to (A) Borrower or any of Borrower’s Affiliates or
Subsidiaries, (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) a natural Person.

 

(vi)                          Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of Borrower and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of

 

109

--------------------------------------------------------------------------------


 

Credit in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

 

(c)                               Register.  The Administrative Agent, acting
solely for this purpose as an agent of Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement. 
The Register shall be available for inspection by Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)                             Participations.  Any Lender may at any time,
with the consent of the Administrative Agent and the Borrower (which shall not
be unreasonably withheld), sell participations to any Person (other than a
natural Person, a Defaulting Lender or Borrower or any of Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each

 

110

--------------------------------------------------------------------------------


 

Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01 (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.19 as if it were an assignee under subsection (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at Borrower’s request and
expense, to use reasonable efforts to cooperate with Borrower to effectuate the
provisions of Section 10.19 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.15 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                               Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

111

--------------------------------------------------------------------------------


 

(f)        Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(g)        Resignation as L/C Issuer after Assignment.  Notwithstanding anything
to the contrary contained herein, if at any time City National Bank assigns all
of its Revolving Credit Commitment and Revolving Loans pursuant to subsection
(b) above, City National Bank may, upon 30 days’ notice to Borrower and the
Lenders, resign as L/C Issuer.  In the event of any such resignation as L/C
Issuer, Borrower shall be entitled to appoint from among the Lenders a successor
L/C Issuer hereunder; provided, however, that no failure by Borrower to appoint
any such successor shall affect the resignation of City National Bank as L/C
Issuer.  If City National Bank resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Revolving Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.06(c)).  Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to City National
Bank to effectively assume the obligations of City National Bank with respect to
such Letters of Credit.

 

10.07   Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, and the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i)  any rating agency in connection with rating Borrower or its Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of Borrower or (i) to the

 

112

--------------------------------------------------------------------------------


 

extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower.

 

For purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by Borrower or any Subsidiary, provided that, in the
case of information received from Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
Borrower or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08   Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, L/C Issuer or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify Borrower
and the Administrative Agent promptly after any such setoff and

 

113

--------------------------------------------------------------------------------


 

application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09   Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Borrower.  In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10   Counterparts; Integration; Effectiveness.  This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof (including, without limitation, the Original Credit Agreement).  Except
as provided in Section 4.01, this Agreement and the other Loan Documents shall
become effective when they shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement and
the other Loan Documents by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement and
the other Loan Documents.

 

10.11   Amendment and Restatement.  This Agreement amends and restates in its
entirety the Original Credit Agreement.  All rights, benefits, indebtedness,
interest, liabilities and obligations of the parties to the Original Credit
Agreement are hereby amended, restated and superseded in their entirety
according to the terms and provisions set forth herein.  All “Obligations” under
the Original Credit Agreement are hereby continued and renewed by this Agreement
(other than the Loans and the Obligations under the Original Term Loan Facility
that will be paid on the Closing Date) and shall, from and after the date
hereof, be governed by this Agreement and the other existing Loan Documents. 
Effective as of the date hereof, (i) all references to the Credit Agreement in
any other Loan Document shall mean this Agreement and all references to terms
defined in the Credit Agreement shall refer to such terms as defined in this
Agreement and (ii) all references to “Obligations” in any of the Loan Documents
shall mean “Obligations” as defined in this Agreement, and the other Loan
Documents are hereby deemed to be amended to reflect the foregoing.  The
existing Loan Documents (other than the Original Credit Agreement) and the
existing Liens and security interests in the Collateral granted in the Original
Credit Agreement and such other existing Loan Documents are hereby continued and
remain in full force and effect and are hereby ratified and confirmed in all
respects.  This

 

114

--------------------------------------------------------------------------------


 

Agreement shall not result in or constitute a waiver of any Default or Event of
Default under the Original Credit Agreement or a release, discharge or
forgiveness of any amount payable pursuant to the Original Credit Agreement,
which amounts are now payable pursuant to the terms of this Agreement.  Each
Loan Party represents and warrants that as of the date hereof there are no
claims or offsets against, or defenses or counterclaims to, its Obligations
under this Agreement, the Original Credit Agreement or any of the other Loan
Documents.  All Exhibits and Schedules attached to the Original Credit Agreement
are hereby replaced by the Exhibits and Schedules attached to this Agreement.

 

10.12   General Release.  Borrower and each Person signing the Acknowledgment
and Agreement set forth at the end of this Agreement (each, a “Releasing Party”,
and collectively, the “Releasing Parties”) may have certain Claims against the
Released Parties, as those terms are defined below, regarding or relating to
loans made or alleged to be promised to be made to a Releasing Party by the
Administrative Agent and/or a Lender or otherwise related to this Agreement and
the transactions related hereto.  The Administrative Agent, Lenders, and the
Releasing Parties desire to resolve each and every one of such Claims in
conjunction with the execution of this Agreement and thus each Releasing Party
makes the general release set forth herein (“General Release”).  In
consideration of the Administrative Agent and the Required Lenders entering into
this Agreement, each Releasing Party hereby releases and discharges the
Administrative Agent and Lenders and each of their respective directors,
officers, employees, parent companies, subsidiaries and affiliates, attorneys,
agents, representatives, successors and assigns, and each of them (collectively,
the “Released Parties”), of and from any and all claims, causes of action, costs
or demands and liabilities, of whatever kind or nature, whether known or
unknown, liquidated or unliquidated, suspected or unsuspected, whether
anticipated or unanticipated, which any Releasing Party has, claims to have or
hereafter claims to have against the Released Parties by reason of any act or
omission on the part of the Released Parties, or any of them, occurring prior to
the Closing Date (collectively, “Claims”).

 

(a)        Extinguish Claims.  Each Releasing Party agrees that the release by
such Person is voluntarily and knowingly given with the express intention of
effecting the legal consequences provided in section 1541 of the California
Civil Code, which provides as follows:

 

An obligation is extinguished by a release therefrom given to the debtor by the
creditor, upon a new consideration, or in writing, with or without new
consideration.

 

(b)        Unknown and Future Claims.  Each Releasing Party understands and
acknowledges that there is a risk that after the execution of this Agreement,
including this General Release:  (i) that the facts with respect to this General
Release may be found to be other than or different from the facts now believed
to be true; (ii) a Releasing Party may incur or sustain damages or losses that
are in some way caused by the occurrences referred to above, including the
Claims, but which are unknown and unanticipated at the time the parties sign
this Amendment, including this General Release; (iii) that damages or losses
presently known, if any, may be or may become more serious than any Releasing
Party now anticipates.  Each Releasing Party agrees to release the Released
Parties and assume all risks for releasing all Claims that may hereafter arise. 
Each Releasing Party has read the entire section 1542 of the California Civil
Code set forth below and, having had the opportunity to consult with legal
counsel, such

 

115

--------------------------------------------------------------------------------


 

Releasing Party hereby expressly waives and relinquishes any and all rights and
benefits available to such Person by section 1542 which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

10.13   Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

10.14   Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.14, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C Issuer,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.15   Governing Law; Jurisdiction; Etc.

 

(a)        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT TO ITS
CHOICE OF LAW PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF A
DIFFERENT JURISDICTION.

 

(b)        SUBMISSION TO JURISDICTION.  BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING IN
LOS ANGELES COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND

 

116

--------------------------------------------------------------------------------


 

EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)        WAIVER OF VENUE.  BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)       SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

117

--------------------------------------------------------------------------------


 

10.16   Judicial Reference.  IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A
COURT OF THE STATE OF CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN
CONNECTION WITH ANY CLAIM AND THE WAIVER SET FORTH IN SECTION 10.15(e) ABOVE IS
NOT ENFORCEABLE IN SUCH PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

 

(a)        WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (b) BELOW,
ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE
WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH
645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

 

(b)        THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING:  (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 

(c)        UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(b).  THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW.  PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

 

(d)       EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT.  THE
PARTY MAKING SUCH REQUEST

 

118

--------------------------------------------------------------------------------


 

SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE COURT
REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL
ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE
REFEREE.

 

(e)        THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.  THE
PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA.

 

(f)        THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE REFEREE SHALL BE
EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT
SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.  THE REFEREE SHALL
ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE,
SECTION 644, THE REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT
IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE FINAL
JUDGMENT OR ORDER FROM ANY DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

(g)        THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

 

10.17   USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined), the Administrative Agent (for itself and not on behalf of
any Lender) and the L/C Issuer hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender, the
Administrative Agent or the L/C Issuer, as applicable, to identify Borrower in
accordance with the Act.  The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

119

--------------------------------------------------------------------------------


 

10.18   No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees that: (i) (A) the
services regarding this Agreement provided by the Administrative Agent are
arm’s-length commercial transactions between Borrower, each other Loan Party and
their respective Affiliates, on the one hand, and the Administrative Agent on
the other hand, (B) each of Borrower and the other Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrower, any other
Loan Party or any of their respective Affiliates or any other Person and (B) the
Administrative Agent has no obligations to Borrower, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents and (iii) the Administrative Agent and its respective Affiliates may
be engaged in a board range of transactions that involve interests that differ
from those of Borrower, the other Loan Parties and their respective Affiliates,
and the Administrative Agent has no obligation to disclose any of such interests
to Borrower or its Affiliates.  To the fullest extent permitted by law, each of
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.19   Replacement of Lenders.  If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)        Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);

 

(b)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

 

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

120

--------------------------------------------------------------------------------


 

(d)       such assignment does not conflict with applicable Laws; and

 

(e)        in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW]

 

121

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first written above.

 

BORROWER:

REALD INC.

 

 

 

 

 

By: /s/ Michael V. Lewis

 

Name:      Michael V. Lewis

 

Title:               Chairman and CEO

 

 

 

100 North Crescent Drive, Suite 200

 

Beverly Hills, California 90210

 

Attention:

Andrew Skarupa

 

 

Chief Financial Officer

 

Telephone:

(310) 385-4000

 

Fax:

(310) 385-4001

 

e-mail:

dskarupa@reald.com

 

 

 

 

with a copy to:

 

 

 

100 North Crescent Drive, Suite 200

 

Beverly Hills, California 90210

 

Attention:

Craig Gatarz

 

 

General Counsel

 

Telephone:

(310) 385-4000

 

Fax:

(310) 385-4001

 

e-mail:

cgatarz@reald.com

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK,

 

as Administrative Agent, L/C Issuer and a Lender

 

 

 

 

 

By: /s/ Garen Papazyan

 

Name:      Garen Papazyan

 

Title:               Senior Vice President

 

 

 

555 South Flower Street, 24th Floor

 

Los Angeles, CA 90071

 

Attention:

Garen Papazyan

 

Telephone:

213-673-9029

 

Fax:

213-673-9801

 

e-mail:

garen.papazyan@cnb.com

 

 

 

 

with a copy to:

 

 

 

agencyservices@cnb.com

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Syndication Agent and a Lender

 

 

 

 

 

By: /s/ Thomas G. Gunder

 

Name:      Thomas G. Gunder

 

Title:               SVP

 

 

 

1420 Fifth Avenue

 

Seattle, WA 98101

 

Attention:

Colleen B. McEvoy

 

Telephone:

206-344-5676

 

Fax:

206-344-3646

 

e-mail:

colleen.mcevoy@usbank.com

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.,

 

as Documentation Agent and a Lender

 

 

 

 

 

By: /s/ Curtis Vega

 

Name:      Curtis Vega

 

Title:               Senior Vice President

 

 

 

660 S. Figueroa Street, 8th Floor

 

Los Angeles, CA 90017

 

Attention:

Curtis Vega and Edwin Chan

 

Telephone:

213-553-2395 and 213-553-2372

 

Fax:

213-553-8067

 

e-mail:

curtis.f.vega@us.hsbc.com and

 

 

edwin.w.chan@us.hsbc.com

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By: /s/ Gerardo Loera

 

Name:

 

Title:

 

 

 

2029 Century Park East, 38th Floor

 

Los Angeles, CA 90067

 

Attention:

Gerardo B. Loera

 

Telephone:

310-860-7206

 

Fax:

310-975-1334

 

e-mail:

Gerardo.b.loera@jpmorgan.com

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT

 

The undersigned, each being a party to (a) that certain Security Agreement,
dated as of April 19, 2012 (as it may be amended, restated, or modified from
time to time, the “Security Agreement”), among Borrower, the other debtors party
thereto, and Administrative Agent, (b) that certain Intercompany Subordination
Agreement, dated as of April 19, 2012 (as it may be amended, restated, or
modified from time to time, the “Subordination Agreement”), by Borrower and the
other obligors party thereto in favor of the Administrative Agent and the
Lenders, and/or (c) any other Loan Document, hereby (i) acknowledges receipt of
the foregoing Amended and Restated Credit Agreement; (ii) consents and agrees to
the terms, execution, and performance thereof, including, without limitation,
the release set forth in Section 10.12 thereof; (iii) confirms and agrees that
the Security Agreement, Subordination Agreement and all other Loan Documents to
which the undersigned is a party are and shall continue to be in full force and
effect and are hereby ratified and confirmed in all respects except that, upon
the effectiveness of, and on and after the date of the Amended and Restated
Credit Agreement, each reference to the Credit Agreement in the Security
Agreement, Subordination Agreement and in such other Loan Documents shall mean
and be a reference to the Amended and Restated Credit Agreement; and
(iv) acknowledges that the Administrative Agent and the Lenders may amend,
restate, extend, renew or otherwise modify the Amended and Restated Credit
Agreement and any indebtedness or agreement of Borrower, or enter into any
agreement or extend additional or other credit accommodations, without notifying
or obtaining the consent of the undersigned and without impairing the liability
of the undersigned under the Security Agreement, Subordination Agreement and
such other Loan Documents.

 

[Signatures follow]

 

--------------------------------------------------------------------------------


 

OBLIGORS:

REALD INC.

 

 

 

 

 

By: /s/ Michael V. Lewis

 

Name:      Michael V. Lewis

 

Title:               Chairman and CEO

 

 

 

 

 

STEREOGRAPHICS CORPORATION

 

 

 

 

 

By: /s/ Michael V. Lewis

 

Name:      Michael V. Lewis

 

Title:               CEO and President

 

 

 

 

 

COLORLINK INC.

 

 

 

 

 

By: /s/ Michael V. Lewis

 

Name:      Michael V. Lewis

 

Title:               CEO and President

 

 

 

REALD DDMG ACQUISITION, LLC

 

By: RealD Inc., as Manager

 

 

 

By: /s/ Michael V. Lewis

 

Name:      Michael V. Lewis

 

Title:               Chairman and CEO

 

 

 

DIGITAL LINK LLC

 

 

 

 

 

By: /s/ Michael V. Lewis

 

Name:      Michael V. Lewis

 

Title:               CEO and President

 

 

 

DIGITAL LINK II, LLC

 

 

 

 

 

By: /s/ Michael V. Lewis

 

Name:      Michael V. Lewis

 

Title:               CEO and President

 

--------------------------------------------------------------------------------


 

 

REALD INTERNATIONAL GK

 

 

 

 

 

By: /s/ Michael V. Lewis

 

Name:      Michael V. Lewis

 

Title:               Manager

 

 

 

REALD EUROPE LIMITED

 

 

 

 

 

By: /s/ Michael V. Lewis

 

Name:      Michael V. Lewis

 

Title:               Director

 

 

 

REALD HONG KONG LIMITED

 

 

 

 

 

By: /s/ Michael V. Lewis

 

Name:      Michael V. Lewis

 

Title:               Director

 

 

 

REALD (SHANGHAI) 3D EQUIPMENT LEASING CO., LTD.

 

 

 

 

 

By: /s/ Michael V. Lewis

 

Name:      Michael V. Lewis

 

Title:               Executive Director

 

 

 

LLC REALD RUS.

 

 

 

 

 

By: /s/ Michael V. Lewis

 

Name:      Michael V. Lewis

 

Title:               Director

 

 

 

 

 

REALD BRASIL LTDA.

 

 

 

 

 

By: /s/ Sean Spencer

 

Name:      Sean Spencer

 

Title:               Administrator – RealD Brasil LTD

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

REVOLVING CREDIT COMMITMENTS AND APPLICABLE PERCENTAGES

 

 

 

Revolving Lender

Revolving Credit
Commitment

 

Applicable
Percentage

 

City National Bank

$17,500,000.00

 

35.000000000%

 

U.S. Bank National Association

$12,500,000.00

 

25.000000000%

 

HSBC Bank USA, N.A.

$12,500,000.00

 

25.000000000%

 

JPMorgan Chase Bank, N.A.

$7,500,000.00

 

15.000000000%

 

Total:

$50,000,000.00

 

100.000000000%

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.03

 

TERM COMMITMENTS AND APPLICABLE PERCENTAGES

 

 

 

Term Lender

Term Commitment

 

Applicable
Percentage

 

City National Bank

$17,500,000.00

 

35.000000000%

 

U.S. Bank National Association

$12,500,000.00

 

25.000000000%

 

HSBC Bank USA, N.A.

$12,500,000.00

 

25.000000000%

 

JPMorgan Chase Bank, N.A.

$7,500,000.00

 

15.000000000%

 

Total:

$50,000,000.00

 

100.000000000%

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

 

INSURANCE

 

 

Provider

 

Type

Policy Number

Term

Summary of Terms

One Beacon Insurance

Property

7110083970008

9/1/13- 9/1/14

Policy Limits:

 

Blanket Business Personal Property - $52,019,246

 

Glasses Recycling - $3,000,000

 

Non-Blanketed Business Personal Property - $12,162,825

 

Blanket Business Income - $10,000,000

 

Deductible: $1,000

 

One Beacon

General Liability

7110083970008

9/1/13-9/1/14

Policy Limits:

 

$1,000,000/Occ.

 

$2,000,000/Agg.

 

Deductible: $0

 

One Beacon

Automobile

7110083970008

9/1/13-9/1/14

Policy Limits:

 

Hired/Non-Owned Auto - $1,000,000

 

Hired Auto Physical Damage - $50,000

 

Deductible: $1,000

 

One Beacon

Umbrella

7110083970008

9/1/13-9/1/14

Policy Limits:

 

$15,000,000/Occ.

 

$15,000,000/Agg.

 

Deductible: $0

 

 

--------------------------------------------------------------------------------


 

Provider

 

Type

Policy Number

Term

Summary of Terms

One Beacon

Professional Errors & Omissions

7110083970008

9/1/13-9/1/14

Policy Limits:

 

$10,000,000/Claim

 

$10,000,000/Agg.

 

Deductible: $50,000

 

AGCS Marine

Cargo

OC91151600

9/1/13-9/1/14

Policy Limit: $600,000

 

Deductible: $10,000

 

One Beacon

UKEL

7110083970008

9/1/13-9/1/14

Policy Limit: £10,000,000

 

Deductible: $0

 

Admiral

Employment Practices

41219636

9/1/13-9/1/14

Policy Limit: $3,000,000

 

Deductible: $25,000

 

National Union & Fire

Fiduciary Liability

011783800

9/1/13-9/1/14

Policy Limit: $1,000,000

 

Deductible: $0

 

One Beacon

Workers’ Compensation

4060373130003

9/1/13-9/1/14

Policy Limit: $1,000,000

 

Deductible: $0

 

National Union & Fire

Employed Lawyers Professional

013596336

9/19/13-9/19/14

Policy Limits:

 

$2,000,000/Claim

 

$2,000,000/Agg.

 

Deductibles:

 

$0 each non-indemnifiable loss

 

$5,000 all other damages and defense costs

 

National Union & Fire

 

D&O – Primary

013200706

9/1/13-9/1/14

Policy Limit: $10M

 

--------------------------------------------------------------------------------


 

Provider

 

Type

Policy Number

Term

Summary of Terms

Starr Indemnity & Liability

 

D&O – 1st Layer

SISIXFL21066013

9/1/13-9/1/14

Policy Limit: $5M x $10M

Argonaut Insurance

 

D&O – 2nd Layer

MLX760061100

9/1/13-9/1/14

Policy Limit: $5M x $15M

Berkley Insurance

 

D&O – 3rd Layer

11216867

9/1/13-9/1/14

Policy Limit: $5M x $20M

Federal Insurance

 

D&O – 4th Layer

82258273

9/1/13-9/1/14

Policy Limit: $5M x $25M

Hudson Insurance

 

D&O – 5th Layer

HN03032711090113

9/1/13-9/1/14

Policy Limit: $5M Side A-DIC x $30M

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11

 

DEPOSITS AND DISBURSEMENT ACCOUNTS

 

Loan Party

Type

Account Number

Name, Address and Phone
Number of Financial Institution

ColorLink Inc.

Deposit account

112778098

City National Bank

555 South Flower Street

Los Angeles, CA 90071

Phone: 213-673-9017

RealD Inc.

Deposit account

112788964

City National Bank

555 South Flower Street

Los Angeles, CA 90071

Phone: 213-673-9017

RealD Inc.

Deposit account

112778268

City National Bank

555 South Flower Street

Los Angeles, CA 90071

Phone: 213-673-9017

RealD Inc.

Deposit account

12396796

City National Bank

555 South Flower Street

Los Angeles, CA 90071

Phone: 213-673-9017

RealD Inc.

Securities/Investments

BHS-282006

City National Bank

555 South Flower Street

Los Angeles, CA 90071

Phone: 213-673-9017

RealD Inc.

Deposit account

011-029519-001

HSBC Bank Australia Limited

570 George Street

Sydney NSW 2000, Australia

Phone: 1300 308 008

RealD Inc.

Deposit account

0018532

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

7-1, Marunouchi 2 chome Chiyoda-ku

Tokyo 100-8388, Japan

Phone: 81-3-3265-6261

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.14

 

EQUITY INTERESTS

 

(a) Subsidiaries or Equity Investments of Borrower

 

1.         Stereographics Corporation, a California corporation

 

2.         ColorLink Inc., a Delaware corporation

 

3.         Digital Link LLC, a California limited liability company

 

4.         Digital Link II, LLC, a Delaware limited liability company

 

5.         RealD Europe Limited, a United Kingdom private limited company

 

6.         RealD International GK, a Japanese Godo Kaisha

 

7.         RealD Hong Kong Limited, a Hong Kong corporation

 

8.         RealD (Shanghai) 3D Equipment Leasing Co., Ltd., a China corporation

 

9.         RealD DDMG Acquisition, LLC, a Delaware limited liability company

 

10.       LLC RealD Rus, a Russian limited liability company

 

11.       RealD Brasil Ltda., a Brasilian limited liability company

 

 

(b) Ownership of Outstanding Equity Interests in Borrower’s Subsidiaries

 

Subsidiary

Owner(s)

Number of Shares Issued

 

Stereographics Corporation, a California corporation

 

RealD Inc. (100%)

1,000,000

ColorLink,  Inc., a Delaware corporation

 

RealD Inc. (100%)

1,000,000

Digital Link LLC, a California limited liability company

 

RealD Inc. (100%)

N/A

Digital Link II, LLC, a Delaware limited liability company

 

RealD Inc. (55.6%); Ballantyne of Omaha (44.4%)

N/A

 

--------------------------------------------------------------------------------


 

RealD Europe Limited, a United Kingdom private limited company

 

RealD Inc. (100%)

100

RealD International GK, a Japanese Godo Kaisha

 

RealD Inc. (100%)

N/A

RealD Hong Kong Limited, a Hong Kong corporation

 

RealD Inc. (100%)

10,000

RealD (Shanghai) 3D Equipment Leasing Co., Ltd., a China corporation

 

RealD Hong Kong Limited (100%)

19,968,000

RealD DDMG Acquisition, LLC, a Delaware limited liability company

 

RealD Inc. (100%)

N/A

LLC RealD Rus, a Russian limited liability company

RealD Inc. 99.99% ColorLink, Inc. (00.01%)

RealD Inc. – 1,6223,827.46

 

ColorLink, Inc. – 1,622.54

 

RealD Brasil Ltda., a Brasilian limited liability company

RealD Inc. 99.99% ColorLink, Inc.  (00.01%)

RealD Inc. – 304,560

 

ColorLink, Inc. – 30

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.18

 

INTELLECTUAL PROPERTY MATTERS

 

(a) Trademarks and Trademark Applications

 

See attached Schedule 5.18(a).

 

(b) Copyrights and Copyright Applications

 

NONE

 

(c) Patents and Patent Applications

 

See attached Schedule 5.18(c).

 

(d) Other Material Intellectual Property

 

NONE

 

--------------------------------------------------------------------------------


 

Schedule 5.18(a)

to Credit Agreement

 

Trademark Applications & Registered Trademarks

 

 

Country

Mark

Application
No

Application
Date

Registration
No

Registration
Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States

3D SO BELIEVABLE IT’S UNBELIEVABLE

78/727355

05-Oct-2005

3655937

14-Jul-2009

RealD Inc.

Registered

14-Jul-2019

United States

ALPS

77/095271

31-Jan-2007

3529702

11-Nov-2008

RealD Inc.

Registered

11-Nov-2018

United States

CERTIFIED REAL D & Design (w/color claim)

85/258703

04-Mar-2011

4440584

26-Nov-2013

RealD Inc.

Registered

26-Nov-2023

United States

COLORCORRECT

78/241474

24-Apr-2003

2868033

27-Jul-2204

ColorLink, Inc.

 

 

United States

COLORLINK

75/334448

01-Aug-1997

2227501

02-Mar-1999

ColorLink, Inc.

Registered

02-Mar-2019

United States

COLORQUAD

78/108551

13-Feb-2002

2704721

08-Apr-2003

ColorLink, Inc.

Cancelled

 

United States

COLORSELECT

78/108612

13-Feb-2002

2675184

14-Jan-2003

ColorLink, Inc.

Registered

14-Jan-2023

United States

COLORSWITCH

78/108607

13-Feb-2002

2675183

14-Jan-2003

ColorLink, Inc.

Registered

14-Jan-2023

United States

CQ3

78/431332

07-Jun-2004

2992172

06-Sep-2005

ColorLink, Inc.

Registered

06-Sep-2015

United States

CRYSTALEYES

74/401363

14-Jun-1993

1824296

01-Mar-1994

RealD Inc.

Registered

01-Mar-2014

(Letting Lapse)

United States

DECOMP

85/207101

29-Dec-2010

 

 

RealD DDMG Acuisition, LLC

Abandoned

 

United States

DECOMPOSITE

85/207108

29-Dec-2010

 

 

RealD DDMG Acuisition, LLC

Abandoned

 

United States

DEPTH GRADING

77/849344

15-Oct-2009

 

 

RealD DDMG Acuisition, LLC

Abandoned

 

United States

DIMENSIONALIZATION

76/238556

09-Apr-2001

2644205

29-Oct-2002

RealD DDMG Acuisition, LLC

Registered

29-Oct-2022

United States

DIMENSIONALIZED

76/536352

31-July-2003

3072431

28-Mar-2006

RealD DDMG Acuisition, LLC

Cancelled

 

United States

IN3GUE

85/207130

29-Dec-2010

 

 

RealD DDMG Acuisition, LLC

Abandoned

 

United States

IN-THREE

77/138308

22-Mar-2007

3755067

02-Mar-2010

RealD DDMG Acuisition, LLC

Registered

02-Mar-2020

United States

INTRIGUE

85/207088

29-Dec-2010

 

 

RealD DDMG Acuisition, LLC

Abandoned

 

United States

LUXE

85/950613

04-Jun-2013

 

 

RealD Inc.

Pending

 

United States

LUXE (Stylized) (w/color claim)

85/950815

04-Jun-2013

 

 

RealD Inc.

Pending

 

United States

LUXE A REALD EXPERIENCE

85/950637

04-Jun-2013

 

 

RealD Inc.

Allowed

 

United States

LUXE A REALD EXPERIENCE & Design (w/color claim)

85/950818

04-Jun-2013

 

 

RealD Inc.

Allowed

 

United States

MISC. DESIGN (Robotic Toy Dog Wearing Glasses)

77/783853

17-Jul-2009

 

 

RealD Inc.

Abandoned

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(a)

to Credit Agreement

 

Country

Mark

Application
No

Application
Date

Registration
No

Registration
Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States

MISC. DESIGN (Robotic Toy Dog Wearing Glasses)

77/783860

17-Jul-2009

 

 

RealD Inc.

Abandoned

 

United States

MISC. DESIGN (Robotic Toy Dog Wearing Glasses)

77/783871

17-Jul-2009

 

 

RealD Inc.

Abandoned

 

United States

MISC. DESIGN (Robotic Toy Dog Wearing Glasses)

77/783880

17-Jul-2009

 

 

RealD Inc.

Abandoned

 

United States

MISC. DESIGN (Robotic Toy Dog Wearing Glasses)

77/783894

17-Jul-2009

 

 

RealD Inc.

Abandoned

 

United States

MISC. DESIGN (Robotic Toy Dog Wearing Glasses)

77/783899

17-Jul-2009

3931850

15-Mar-2011

RealD Inc.

Registered

15-Mar-2021

United States

MISC. DESIGN (Robotic Toy Dog)

77/783843

17-Jul-2009

 

 

RealD Inc.

Abandoned

 

United States

MISC. DESIGN (Robotic Toy Dog)

77/783457

17-Jul-2009

 

 

RealD Inc.

Abandoned

 

United States

MISC. DESIGN (Robotic Toy Dog)

77/783545

17-Jul-2209

 

 

RealD Inc.

Abandoned

 

United States

MISC. DESIGN (Robotic Toy Dog)

77/783806

17-Jul-2009

 

 

RealD Inc.

Abandoned

 

United States

MISC. DESIGN (Robotic Toy Dog)

77/783825

17-Jul-2009

 

 

RealD Inc.

Abandoned

 

United States

MISC. DESIGN (Robotic Toy Dog)

77/783834

17-Jul-2009

 

 

RealD Inc.

Abandoned

 

United States

POLARCORRECT

78/241470

24-Apr-2003

2983899

09-Aug-2005

ColorLink, Inc.

Registered

09-Aug-2015

United States

PRECISION WHITE

85/908027

18-Apr-2013

 

 

RealD Inc.

Allowed

 

United States

QUICK THREE

85/207121

29-Dec-2010

 

 

RealD DDMG Acuisition, LLC

Abandoned

 

United States

QUICK3

85/207126

29-Dec-2010

 

 

RealD DDMG Acuisition, LLC

Abandoned

 

United States

RD & Design (New Logo)

85/629736

18-May-2012

 

 

RealD Inc.

Abandoning

 

United States

RD & Design (New Logo)

85/629741

18-May-2012

 

 

RealD Inc.

Abandoning

 

United States

RDZ

85/232722

02-Feb-2011

 

 

RealD Inc.

Abandoned

 

United States

REAL D

78/318006

23-Oct-2003

3410242

08-Apr-2008

RealD Inc.

Registered

08-Apr-2018

United States

REAL D 3D

85/264822

11-Mar-2011

4203092

04-Sep-2012

RealD Inc.

Registered

04-Sep-2022

United States

real.d & Design (New Logo)

85/629667

18-May-2012

 

 

RealD Inc.

Allowed

 

United States

real.d & Design (New Logo)

85/629700

18-May-2012

 

 

RealD Inc.

Abandoning

 

United States

real.d 3D & Design (New Logo)

85/629722

18-May-2012

4397263

03-Sep-2013

RealD Inc.

Registered

Will let lapse

United States

real.d 3D & Design (New Logo)

85/629730

18-May-2012

 

 

RealD Inc.

Abandoning

 

United States

realD Logo

77/776061

07-Jul-2009

3931826

15-Mar-2011

RealD Inc.

Registered

15-Mar-2021

United States

REALD TRUEIMAGE

86/099805

23-Oct-2013

 

 

RealD Inc.

Pending

 

United States

REALUX

85/739531

26-Sep-2012

 

 

RealD Inc.

Allowed

 

United States

REALUX

85/739532

26-Sep-2012

 

 

RealD Inc.

Allowed

 

United States

SNAPWAVE

77/131457

15-Mar-2007

3394224

11-Mar-2008

ColorLink, Inc.

Registered

11-Mar-2018

 

--------------------------------------------------------------------------------


 

Schedule 5.18(a)

to Credit Agreement

 

Country

Mark

Application
No

Application
Date

Registration
No

Registration
Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States

STEP INSIDE

85/279213

28-Mar-2011

 

 

RealD Inc.

Abandoned

 

United States

STEREOGRAPHICS

73/755118

30-Sep-1988

1632949

29-Jan-1991

RealD Inc.

Registered

29-Jan-2021

United States

SYNTHAGRAM

76/329477

24-Oct-2001

2591536

09-Jul-2002

RealD Inc.

Cancelled

 

United States

THE DIMENSIONALISTS

77/754784

08-Jun-2009

3751612

23-Feb-2010

RealD DDMG Acuisition, LLC

Registered

23-Feb-2020

United States

ZSCREEN

73/634105

08-Dec-1986

1456285

08-Sep-1987

RealD Inc.

Registered

08-Sep-2017

Argentina

RD (& Design)

2512922

22-Dec-2005

2059172

22-Dec-2005

RealD Inc.

Registered

22-Dec-2015

Argentina

REAL D

2508164

19-Apr-2004

2058274

19-Dec-2005

RealD Inc.

Registered

19-Dec-2015

Argentina

RealD Logo

3240114

19-Apr-2013

 

 

RealD Inc.

Published

 

Argentina

RealD Logo

3240115

19-Apr-2013

 

 

RealD Inc.

Published

 

Australia

REAL D

1094484

13-Jan-2006

1094484

15-Jan-2007

RealD Inc.

Registered

13-Jan-2016

Brazil

REAL D

826433294

26-Apr-2004

 

 

RealD Inc.

Pending

 

Brazil

realD Logo

840509944

09-May-2013

 

 

RealD Inc.

Published

 

Brazil

realD Logo

840509995

09-May-2013

 

 

RealD Inc.

Published

 

Canada

REAL D

1274653

05-Oct-2005

TMA809872

24-Oct-2011

RealD Inc.

Registered

24-Oct-2026

Chile

realD Logo

1054824

19-Apr-2013

 

 

RealD Inc.

Pending

 

China

LUXE A REALD EXPERIENCE

 

Not yet filed

 

 

RealD Inc.

Instr.to F/A

 

China

LUXE A REALD EXPERIENCE & Design

 

Not yet filed

 

 

RealD Inc.

Instr.to F/A

 

China

RD & Design

4040179

27-Apr-2004

4040179

28-May-2006

RealD Inc.

Registered

27-May-2016

China

REAL D

4027476

20-Apr-2004

4027476

28-Nov-2006

RealD Inc.

Registered

27-Nov-2016

China

realD Logo

7863258

26-Nov-2009

7863258

14-Aug-2012

RealD Inc.

Registered

13-Aug-2022

China

realD Logo

7863259

26-Nov-2009

 

 

RealD Inc.

Published

 

Colombia

realD Logo

13-097226

16-Apr-2013

 

 

RealD Inc.

Pending

 

Colombia

realD Logo

13-097240

16-Apr-2013

 

 

RealD Inc.

Pending

 

Ecuador

realD Logo

2013-38765-RE

28-Jun-2013

 

 

RealD Inc.

Approved

 

Ecuador

realD Logo

2013-38767-RE

28-Jun-2013

 

 

RealD Inc.

Approved

 

European Community

DZN

4347456

18-Mar-2005

4347456

18-Apr-2006

RealD DDMG Acuisition, LLC

Registered

18-Mar-2015

European Community

Dzn’d

4347373

18-Mar-2005

4347373

20-Apr-2006

RealD DDMG Acuisition, LLC

Registered

18-Mar-2015

European Community

LUXE A REALD EXPERIENCE

012138483

13-Sep-2013

01238483

05-Feb-2014

RealD Inc.

Approved

13-Sep-2023

European Community

REAL D

3803046

22-Apr-2004

3803046

06-Jul-2005

RealD Inc.

Registered

22-Apr-2024

 

--------------------------------------------------------------------------------


 

Schedule 5.18(a)

to Credit Agreement

 

Country

Mark

Application
No

Application
Date

Registration
No

Registration
Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Hong Kong

LUXE A REALD EXPERIENCE

303033729

13-Jun-2014

 

 

RealD Inc.

Pending

 

Hong Kong

LUXE A REALD EXPERIENCE & Design

303033747

13-Jun-2014

 

 

RealD Inc.

Pending

 

Hong Kong

REAL D

300962983

27-Sep-2007

300962983

15-Apr-2008

RealD Inc.

Registered

26-Sep-2017

Japan

COLORLINK

2006-095616

13-Oct-2006

5083815

12-Oct-2007

ColorLink Japan, Ltd.

Registered

12-Oct-2017

Japan

Miscellaneous Design (ColorLink Japan logo)

2006-095617

13-Oct-2006

5083816

12-Oct-2007

ColorLink Japan, Ltd.

Registered

12-Oct-2017

Japan

REAL D

2004-038039

21-Apr-2004

4863866

13-May-2005

RealD Inc.

Registered

13-May-2015

Korea, Republic of

CRYSTALEYES

95-005978

20-Feb-1995

40-358775

26-Mar-1997

RealD Inc.

Registered

26-Mar-2017

Korea, Republic of

REAL D

40-2004-18382

23-Apr-2004

624816

14-Jul-2005

RealD Inc.

Registered

14-Jul-2015

Mexico

realD Logo

1380975

07-Jun-2013

1401647

30-Sep-2013

RealD Inc.

Registered

07-Jun-2023

Mexico

realD Logo

1380976

07-Jun-2013

1409894

06-Nov-2013

RealD Inc.

Registered

07-Jun-2023

New Zealand

REAL D

808090

17-Jun-2009

808090

17-Jun-2009

RealD Inc.

Registered

17-Jun-2019

Peru

realD Logo

530290

18-Apr-2013

77967

26-Aug-2013

RealD Inc.

Registered

26-Aug-2023

Peru

realD Logo

530291

18-Apr-2013

202045

26-Aug-2013

RealD Inc.

Registered

26-Aug-2023

Russian Federation

LUXE A REALD EXPERIENCE

2013731942

16-Sep-2013

 

 

RealD Inc.

Pending

 

Russian Federation

realD Logo

2012730389

29-Aug-2012

497704

11-Oct-2013

RealD Inc.

Registered

29-Aug-2022

Taiwan

CRYSTALEYES

84-008160

24-Feb-1995

722014

16-Jul-1996

RealD Inc.

Registered

15-Jul-2016

Taiwan

REAL D

96039260

16-Aug-2007

1321058

01-Aug-2008

RealD Inc.

Registered

31-Jul-2018

Uruguay

realD Logo

444614

18-Apr-2013

 

 

RealD Inc.

Published

 

 

--------------------------------------------------------------------------------

 


 

Schedule 5.18(c)

to Credit Agreement

 

Pending Patent Applications

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

 

Australia

 

Eyeglasses

104852013

01 Feb 2013

 

 

RealD Inc.

Pending

 

Australia

 

Polarization conversion system and method for stereoscopic projection

 

2008251353

09 May 2008

 

 

RealD Inc.

Pending

 

Australia

 

Curved optical filters

 

2008310655

10 Oct 2008

 

 

RealD Inc.

Pending

 

Australia

 

Polarization preserving front projection screen

 

2009209209

28 Jan 2009

 

 

RealD Inc.

Pending

 

Australia

 

Directional flat illuminators

 

2011329639

18 Nov 2011

 

 

RealD Inc.

Pending

 

Brazil

 

Compact polarization converting stereoscopic projection

 

BR 11 2014 000444-7

14 Jul 2012

 

 

RealD Inc.

Pending

 

Brazil

 

Polarization preserving projection screen with engineered pigment

 

BR112012015479-6

22 Dec 2010

 

 

RealD Inc.

Pending

 

Brazil

 

Directional flat illuminators

 

BR112013011777-0

18 Nov 2011

 

 

RealD Inc.

Pending

 

Brazil

 

Polarization conversion system for 3-D projection

 

BR122013012891-3

09 May 2008

 

 

Real D

Pending

 

Brazil

 

Polarization conversion system for cinematic projection

 

BR202013017275-3

04 Jul 2013

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------

 


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Brazil

 

Eyeglasses

 

BR302013000938-6

06 Mar 2013

 

 

RealD Inc.

Pending

 

Brazil

 

Polarization conversion system and method for stereoscopic projection

 

PI0810740-8

09 May 2008

 

 

RealD Inc.

Pending

 

Brazil

 

Polarization preserving front projection screen

 

PI0907207-1

28 Jan 2009

 

 

RealD Inc.

Pending

 

Canada

 

Polarization conversion system and method for stereoscopic projection

 

2686928

09 May 2008

 

 

RealD Inc.

Pending

 

Canada

 

Curved optical filters

 

2701769

10 Oct 2008

 

 

RealD Inc.

Pending

 

Canada

 

Polarization preserving front projection screen

 

2713312

28 Jan 2009

 

 

RealD Inc.

Pending

 

Canada

 

Directional flat illuminators

 

2817044

18 Nov 2011

 

 

RealD Inc.

Pending

 

Canada

 

Polarization preserving projection screen with engineered pigment

 

PCT/US10/61944

22 Dec 2010

 

 

RealD Inc.

Pending

 

China

 

Polarization conversion system and method for stereoscopic projection

 

200880023761.1

09 May 2008

 

 

RealD Inc.

Pending

 

China

 

Curved optical filters

 

200880119614.4

10 Oct 2008

 

 

RealD Inc.

Pending

 

China

 

Demultiplexing for stereoscopic film and video Pendings

 

200980147936.4

29 Sep 2009

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

China

 

Lenticular display systems with offset color filter array

 

200980150139.1

14 Oct 2009

 

 

RealD Inc.

Pending

 

China

 

Stereoscopic projection systems and methods for employing spatial multiplexing
at an intermediate image plane

 

200980155959.X

01 Dec 2009

 

 

RealD Inc.

Pending

 

China

 

Encoding, decoding, and distributing enhanced resolution stereoscopic video

 

201080026073.8

13 Apr 2010

 

 

RealD Inc.

Pending

 

China

 

Polarization modulator wheel for stereoscopic projection systems

 

201080033414.4

21 May 2010

 

 

RealD Inc.

Pending

 

China

 

Stereoscopic Projection System Employing Spatial Multiplexing At An Intermediate
Image Plane

 

201080038542.8

29 Jun 2010

 

 

RealD Inc.

Pending

 

China

 

Stereoscopic flat panel display with a continuously lit backlight

 

201080043690.9

09 Aug 2010

 

 

RealD Inc.

Pending

 

China

 

Stereoscopic flat panel display with updated blanking intervals

 

201080043693.2

09 Aug 2010

 

 

RealD Inc.

Pending

 

China

 

Polarization preserving projection screen with engineered particle

 

201080064434

22 Dec 2010

 

 

RealD Inc.

Pending

 

China

 

Stereoscopic flat panel display with synchronized backlight, polarization
control panel, and liquid crystal display

 

201110226741.8

09 Aug 2011

 

 

RealD Inc.

Pending

 

China

 

Crosstalk suppression in time sequential liquid crystal stereoscopic display
systems

 

201180012370.1

05 Jan 2011

 

 

RealD Inc.

Pending

 

China

 

Wide field-of-view stereoscopic projection system

 

201180014936.4

20 Jan 2011

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

China

 

Compound curved stereoscopic eyewear

 

201180016938

01 Feb 2011

 

 

RealD Inc.

Pending

 

China

 

Plastic liquid crystal polarization switch for direct view stereoscopic display

 

201180020277

22 Feb 2011

 

 

RealD Inc.

Pending

 

China

 

Stereoscopic liquid crystal display systems

 

201180038626.6

08 Jun 2011

 

 

RealD Inc.

Pending

 

China

 

Stereoscopic liquid crystal display systems

 

201180038667.5

08 Jun 2011

 

 

RealD Inc.

Pending

 

China

 

Field-Of-View Compensated Polarization Switch for Short-Throw 3D Projection

 

201180044084.3

13 Jul 2011

 

 

RealD Inc.

Pending

 

China

 

Split segmented liquid crystal modulator

 

201180051007.0

22 Oct 2011

 

 

RealD Inc.

Pending

 

China

 

Directional flat illuminators

 

201180065590.0

18 Nov 2011

 

 

RealD Inc.

Pending

 

China

 

Stereoscopic eyewear with stray light management

 

201280020176.2

24 Feb 2012

 

 

RealD Inc.

Pending

 

China

 

IR protocol for 3D active eyewear

 

201280026522.8

30 Mar 2012

 

 

RealD Inc.

Pending

 

China

 

Polarization compensated stereoscopic projection

 

201280034488.9

14 May 2012

 

 

RealD Inc.

Pending

 

China

 

Method and apparatus for joining screen material for minimal optical distortion

 

201280044119.8

13 Jul 2012

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

China

 

Compact polarization converting stereoscopic projection

 

201280044374.2

14 Jul 2012

 

 

RealD Inc.

Pending

 

China

 

Polarization conversion system for 3-D projection

 

201310233906.3

09 May 2008

 

 

Real D

Pending

 

China

 

Polarization preserving projection screen with engineered pigment

 

PCT/US10/61944

22 Dec 2010

 

 

RealD Inc.

Pending

 

Eurasian Patent Convention

 

Polarization preserving front projection screen

 

201001227

28 Jan 2009

 

 

RealD Inc.

Pending

 

Eurasian Patent Convention

 

Polarization preserving projection screen with engineered pigment

 

201200941

22 Dec 2010

 

 

RealD Inc.

Pending

 

European Community

 

Eyeglasses

 

002175935

31 Jan 2013

 

 

RealD Inc.

Pending

 

European Patent

 

LC panel compensators

 

05740439.4

24 May 2005

 

 

RealD Inc.

Pending

 

European Patent

 

High durability and high performance polarization optics using a low-elasticity
organic layer

 

05742799.9

22 May 2005

 

 

RealD Inc.

Pending

 

European Patent

 

Stereoscopic format converter

 

05797853.8

16 Sep 2005

 

 

RealD Inc.

Pending

 

European Patent

 

Autostereoscopic lens sheet with planar areas

 

05797857.9

16 Sep 2005

 

 

RealD Inc.

Pending

 

European Patent

 

Autostereoscopic display with planar pass-through

 

06749652.1

07 Apr 2006

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

European Patent

 

Stereoscopic eyewear

 

06813550.8

18 Aug 2006

 

 

RealD Inc.

Pending

 

European Patent

 

Temperature compensation for the differential expansion of an autostereoscopic
lenticular array and display srceen

 

06826978.6

26 Oct 2006

 

 

RealD Inc.

Pending

 

European Patent

 

Steady state surface mode device for stereoscopic projection

 

07752044.3

01 Mar 2007

 

 

RealD Inc.

Pending

 

European Patent

 

Multi-functional active matrix liquid crystal displays

 

07756847.5

09 Feb 2007

 

 

RealD Inc.

Pending

 

European Patent

 

Dual ZScreen projection

 

07839482.2

11 Oct 2007

 

 

RealD Inc.

Pending

 

European Patent

 

Polarization conversion systems for stereoscopic projection

 

07843526.0

28 Sep 2007

 

 

RealD Inc.

Pending

 

European Patent

 

Combining P and S rays for bright stereoscopic projection

 

07852705.8

11 Oct 2007

 

 

RealD Inc.

Pending

 

European Patent

 

LED illuminator filters

 

07854185.1

18 Oct 2007

 

 

RealD Inc.

Pending

 

European Patent

 

Illumination systems for visual displays

 

07864751.8

23 Nov 2007

 

 

RealD Inc.

Pending

 

European Patent

 

Aperture correction for lenticular screens

 

08724731.8

23 Jan 2008

 

 

RealD Inc.

Pending

 

European Patent

 

Stereoplexing for video and film Pendings

 

08768072.4

03 Jun 2008

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

European Patent

 

ZScreen modulator with wire grid polarizer for stereoscopic projection

 

08768595.4

17 Jun 2008

 

 

RealD Inc.

Pending

 

European Patent

 

Polarization conversion system and method for stereoscopic projection

 

08769432.9

09 May 2008

 

 

RealD Inc.

Pending

 

European Patent

 

Head-mounted single panel stereoscopic display

 

08782418.1

25 Jul 2008

 

 

RealD Inc.

Pending

 

European Patent

 

Soft aperture correction for lenticular screen

 

08794472.4

10 Jul 2008

 

 

RealD Inc.

Pending

 

European Patent

 

System and eyewear for viewing stereoscopic imagery

 

08829928.4

08 Sep 2008

 

 

RealD Inc.

Pending

 

European Patent

 

Curved optical filters

 

08838556.2

10 Oct 2008

 

 

RealD Inc.

Pending

 

European Patent

 

Intra-pixel illumination system and method

 

08865219.3

22 Dec 2008

 

 

RealD Inc.

Pending

 

European Patent

 

Polarization preserving front projection screen

 

09705162.7

28 Jan 2009

 

 

RealD Inc.

Pending

 

European Patent

 

Blur enhancement of stereoscopic images

 

09759571.4

05 Jun 2009

 

 

RealD Inc.

Pending

 

European Patent

 

Stereoscopic depth mapping

 

09807398.4

14 Aug 2009

 

 

RealD Inc.

Pending

 

European Patent

 

Stereoplexing for film and video Pendings

 

09817048.3

29 Sep 2009

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

European Patent

 

Stereoscopic projection systems and methods for employing spatial multiplexing
at an intermediate image plane

 

09831004.8

01 Dec 2009

 

 

RealD Inc.

Pending

 

European Patent

 

Point reposition depth mapping

 

10756671.3

22 Mar 2010

 

 

RealD Inc.

Pending

 

European Patent

 

Polarization modulator wheel for stereoscopic projection systems

 

10778507.3

21 May 2010

 

 

RealD Inc.

Pending

 

European Patent

 

Stereoscopic Projection System Employing Spatial Multiplexing At An Intermediate
Image Plane

 

10800306.2

29 Jun 2010

 

 

RealD Inc.

Pending

 

European Patent

 

Stereoscopic flat panel display with updated blanking intervals

 

10807299.2

09 Aug 2010

 

 

RealD Inc.

Pending

 

European Patent

 

Stereoscopic flat panel display with a continuously lit backlight

 

10807300.8

09 Aug 2010

 

 

RealD Inc.

Pending

 

European Patent

 

Polarization preserving projection screen with engineered pigment

 

10843601.5

22 Dec 2010

 

 

RealD Inc.

Pending

 

European Patent

 

Stereoscopic flat panel display with synchronized backlight, polarization
control panel, and liquid crystal display

 

11176585.5

04 Aug 2011

 

 

RealD Inc.

Pending

 

European Patent

 

Illumination system

 

11188575.2

10 Nov 2011

 

 

RealD Inc.

Pending

 

European Patent

 

Compound quarter-wave retarder for cd/dvd pickup heads

 

11194865.9

16 Dec 2005

 

 

RealD Inc.

Pending

 

European Patent

 

Wide field-of-view stereoscopic projection system

 

11735201.3

20 Jan 2011

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

European Patent

 

Field-Of-View Compensated Polarization Switch for Short-Throw 3D Projection

 

11807480.6

13 Jul 2011

 

 

RealD Inc.

Pending

 

European Patent

 

Directional flat illuminators

 

11842021.5

18 Nov 2011

 

 

RealD Inc.

Pending

 

European Patent

 

High durability and high performance polarization optics using a low elasticity
organic substrate

 

12150510.1

24 May 2005

 

 

RealD Inc.

Pending

 

European Patent

 

Combining P and S rays for bright stereoscopic projection (divisional from the
EP 07852705.8 and not a European filing from the US 086101 file)

 

12152963.0

27 Jan 2012

 

 

RealD Inc.

Pending

 

European Patent

 

Ghost-compensation for improved stereoscopic projection

 

12172038.7

14 Jun 2012

 

 

RealD Inc.

Pending

 

European Patent

 

Liquid crystal three dimensional display

 

12194887.1

29 Nov 2012

 

 

RealD Inc.

Pending

 

European Patent

 

Polarization compensated stereoscopic projection

 

12782590.9

14 May 2012

 

 

RealD Inc.

Pending

 

European Patent

 

Compact polarization converting stereoscopic projection

 

12811462.6

14 Jul 2012

 

 

RealD Inc.

Pending

14 Jul 2032

European Patent

 

Method and apparatus for joining screen material for minimal optical distortion

 

12811946.8

13 Jul 2012

 

 

RealD Inc.

Pending

13 Jul 2032

European Patent

 

Stereoplexing for video and film Pendings

 

13156746.3

03 Jun 2008

 

 

RealD Inc.

Pending

03 Jun 2028

European Patent

 

Stereoscopic format converter

 

13161191.5

16 Sep 2005

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

European Patent

 

Stereoplexing for video and film Pendings

 

13168090.2

03 Jun 2008

 

 

RealD Inc.

Pending

03 Jun 2028

India

 

Eyeglasses

 

251703

18 Feb 2013

 

 

RealD Inc.

Pending

 

India

 

Curved optical filters

 

2739/DELNP/2010

10 Oct 2008

 

 

Real D

Pending

 

India

 

Directional flat illuminators

 

4116/DELNP/2013

18 Nov 2011

 

 

RealD Inc.

Pending

 

India

 

Polarization preserving front projection screen

 

5180/DELNP/2010

28 Jan 2009

 

 

RealD Inc.

Pending

 

India

 

Polarization conversion system and method for stereoscopic projection

 

7402/DELNP/2009

09 May 2008

 

 

Real D

Pending

 

India

 

Field-Of-View Compensated Polarization Switch for Short-Throw 3D Projection

 

983/DELNP/2013

13 Jul 2011

 

 

RealD Inc.

Pending

 

Japan

 

Achromatic compound retarder

 

2000-588645

17 Dec 1999

 

 

Real D

Pending

 

Japan

 

Compensated color management systems and methods

 

2003-549956

26 Nov 2002

 

 

Real D

Pending

 

Japan

 

Ghost-compensation for improved stereoscopic projection

 

2008-513788

25 May 2006

 

 

Real D

Pending

 

Japan

 

Contrast enhancement for liquid crystal based projection systems

 

2008-526245

11 Aug 2006

 

 

Real D

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Japan

 

Stereoscopic eyewear

 

2008-527179

18 Aug 2006

 

 

Real D

Pending

 

Japan

 

Stereoscopic format converter

 

2008-531070

16 Sep 2005

 

 

RealD Inc.

Pending

 

Japan

 

Temperature compensation for the differential expansion of an autostereoscopic
lenticular array and display srceen

 

2008-538045

26 Oct 2006

 

 

Real D

Pending

 

Japan

 

Enhanced ZScreen modulator techniques

 

2008-544420

04 Dec 2006

 

 

Real D

Pending

 

Japan

 

On the fly hardware based interdigitation

 

2008-554431

08 Feb 2007

 

 

Real D

Pending

 

Japan

 

Light collectors for projection systems

 

2009-520980

18 Jul 2007

 

 

Real D

Pending

 

Japan

 

Polarization conversion systems for stereoscopic projection

 

2009-530647

28 Sep 2007

 

 

Real D

Pending

 

Japan

 

Combining P and S rays for bright stereoscopic projection

 

2009-533324

11 Oct 2007

 

 

Real D

Pending

 

Japan

 

Illumination systems for visual displays

 

2009-538527

23 Nov 2007

 

 

Real D

Pending

 

Japan

 

Aperture correction for lenticular screens

 

2009-548266

23 Jan 2008

 

 

Real D

Pending

 

Japan

 

Polarization conversion system and method for stereoscopic projection

 

2010-507714

09 May 2008

 

 

Real D

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Japan

 

System and eyewear for viewing stereoscopic imagery

 

2010-524220

08 Sep 2008

 

 

Real D

Pending

 

Japan

 

Curved optical filters

 

2010-529126

10 Oct 2008

 

 

RealD Inc.

Pending

 

Japan

 

Intra-pixel illumination system and method

 

2010-539937

22 Dec 2008

 

 

RealD Inc.

Pending

 

Japan

 

Polarization preserving front projection screen

 

2010-544481

28 Jan 2009

 

 

RealD Inc.

Pending

 

Japan

 

Stereoscopic projection systems and methods for employing spatial multiplexing
at an intermediate image plane

 

2011-538731

01 Dec 2009

 

 

RealD Inc.

Pending

 

Japan

 

Encoding, decoding, and distributing enhanced resolution stereoscopic video

 

2012-506137

13 Apr 2010

 

 

RealD Inc.

Pending

 

Japan

 

Stereoscopic Projection System Employing Spatial Multiplexing At An Intermediate
Image Plane

 

2012-517860

29 Jun 2010

 

 

RealD Inc.

Pending

 

Japan

 

Stereoscopic flat panel display with updated blanking intervals

 

2012-523998

09 Aug 2010

 

 

RealD Inc.

Pending

 

Japan

 

Stereoscopic flat panel display with a continuously lit backlight

 

2012-523999

09 Aug 2010

 

 

RealD Inc.

Pending

 

Japan

 

Ghost-compensation for improved stereoscopic projection

 

2013-021757

25 May 2006

 

 

RealD Inc.

Pending

 

Japan

 

Method and apparatus for curved retarder-based optical polarization filters

 

2013-150190

10 Oct 2008

 

 

Real D

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Japan

 

Field-Of-View Compensated Polarization Switch for Short-Throw 3D Projection

 

2013-519807

13 Jul 2011

 

 

RealD Inc.

Pending

 

Japan

 

Directional flat illuminators

 

2013-540083

18 Nov 2011

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Ghost-compensation for improved stereoscopic projection

 

10-2007-7030309

25 May 2006

 

 

Real D

Pending

 

Korea, Republic of (KR)

 

Autostereoscopic display with increased sharpness for non-primary viewing zones

 

10-2008-7001648

22 Jun 2006

 

 

Real D

Pending

 

Korea, Republic of (KR)

 

Autostereoscopic lens sheet with planar areas

 

10-2008-7008559

16 Sep 2005

 

 

Stereographics

Pending

 

Korea, Republic of (KR)

 

Method and apparatus for optimizing the viewing distance of a lenticular
stereogram

 

10-2008-7009111

16 Sep 2005

 

 

Stereographics

Pending

 

Korea, Republic of (KR)

 

Stereoscopic format converter

 

10-2008-7009116

16 Sep 2005

 

 

Stereographics

Pending

 

Korea, Republic of (KR)

 

Temperature compensation for the differential expansion of an autostereoscopic
lenticular array and display srceen

 

10-2008-7012548

26 Oct 2006

 

 

Real D

Pending

 

Korea, Republic of (KR)

 

Enhanced ZScreen modulator techniques

 

10-2008-7015439

04 Dec 2006

 

 

Real D

Pending

 

Korea, Republic of (KR)

 

Polarization conversion systems for stereoscopic projection

 

10-2009-7008562

28 Sep 2007

 

 

Colorlink Inc.

Pending

 

Korea, Republic of (KR)

 

Dual ZScreen projection

 

10-2009-7010136

11 Oct 2007

 

 

Real D

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Korea, Republic of (KR)

 

Dual ZScreen projection

 

10-2009-7010136

11 Oct 2007

 

 

Real D

Pending

 

Korea, Republic of (KR)

 

Combining P and S rays for bright stereoscopic projection

 

10-2009-7010154

11 Oct 2007

 

 

Real D

Pending

 

Korea, Republic of (KR)

 

Polarization conversion system and method for stereoscopic projection

 

10-2009-7025714

09 May 2008

 

 

Real D

Pending

 

Korea, Republic of (KR)

 

Stereoplexing for film and video Pendings

 

10-2010-7000357

03 Jun 2008

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Stereoplexing for video and film Pendings

 

10-2010-7000358

03 Jun 2008

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

ZScreen modulator with wire grid polarizer for stereoscopic projection

 

10-2010-7001379

17 Jun 2008

 

 

Real D

Pending

 

Korea, Republic of (KR)

 

Head-mounted single panel stereoscopic display

 

10-2010-7004496

25 Jul 2008

 

 

Real D

Pending

 

Korea, Republic of (KR)

 

System and eyewear for viewing stereoscopic imagery

 

10-2010-7007419

08 Sep 2008

 

 

Real D

Pending

 

Korea, Republic of (KR)

 

Curved optical filters

 

10-2010-7009817

10 Oct 2008

 

 

Real D

Pending

 

Korea, Republic of (KR)

 

Polarization preserving front projection screen

 

10-2010-7016712

28 Jan 2009

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Stereoscopic flat panel display with synchronized backlight, polarization
control panel, and liquid crystal display

 

10-2011-0064538

30 Jun 2011

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Korea, Republic of (KR)

 

Stereoplexing for film and video Pendings

 

10-2011-7009402

29 Sep 2009

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Lenticular display systems with offset color filter array

 

10-2011-7010839

14 Oct 2009

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Encoding, decoding, and distributing enhanced resolution stereoscopic video

 

10-2011-7026989

13 Apr 2010

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Polarization modulator wheel for stereoscopic projection systems

 

10-2011-7030771

21 May 2010

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Stereoscopic Projection System Employing Spatial Multiplexing At An Intermediate
Image Plane

 

10-2012-7002409

29 Jun 2010

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Stereoscopic flat panel display with updated blanking intervals

 

10-2012-7006108

09 Aug 2010

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Stereoscopic flat panel display with a continuously lit backlight

 

10-2012-7006114

09 Aug 2010

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Crosstalk suppression in time sequential liquid crystal stereoscopic display
systems

 

10-2012-7018707

05 Jan 2011

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Wide field-of-view stereoscopic projection system

 

10-2012-7021037

20 Jan 2011

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Compound curved stereoscopic eyewear

 

10-2012-7022697

01 Feb 2011

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Plastic liquid crystal polarization switch for direct view stereoscopic display

 

10-2012-7024600

22 Feb 2011

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Korea, Republic of (KR)

 

Stereoscopic liquid crystal display systems

 

10-2013-7000357

08 Jun 2011

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Stereoscopic liquid crystal display systems

 

10-2013-7000363

08 Jun 2011

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Field-Of-View Compensated Polarization Switch for Short-Throw 3D Projection

 

10-2013-7003600

13 Jul 2011

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Directional flat illuminators

 

10-2013-7015775

18 Nov 2011

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

IR protocol for 3D active eyewear

 

10-2013-7028498

30 Mar 2012

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Polarization compensated stereoscopic projection

 

10-2013-7032948

14 May 2012

 

 

RealD Inc.

Pending

 

Korea, Republic of (KR)

 

Compact polarization converting stereoscopic projection

 

10-2014-7003949

14 Jul 2012

 

 

RealD Inc.

Pending

 

Patent Cooperation Treaty

 

Stereoscopic format converter

 

PCT/US05/33358

16 Sep 2005

 

 

RealD Inc.

Pending

02 Mar 2006

Patent Cooperation Treaty

 

Stereoplexing for video and film Pendings

 

PCT/US08/06984

03 Jun 2008

 

 

RealD Inc.

Pending

07 Feb 2010

Patent Cooperation Treaty

 

Stereoplexing for film and video Pendings

 

PCT/US08/06986

03 Jun 2008

 

 

RealD Inc.

Pending

07 Feb 2010

Patent Cooperation Treaty

 

Stereoplexing for film and video Pendings

 

PCT/US09/58845

29 Sep 2009

 

 

RealD Inc.

Pending

07 Feb 2010

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Patent Cooperation Treaty

 

Polarization modulator wheel for stereoscopic projection systems

 

PCT/US10/35859

21 May 2010

 

 

RealD Inc.

Pending

22 Jan 2012

Patent Cooperation Treaty

 

Polarization preserving projection screen with engineered particle and method
for making same

 

PCT/US10/61939

22 Dec 2010

 

 

RealD Inc.

Pending

 

Patent Cooperation Treaty

 

Polarization preserving projection screen with engineered pigment and method for
making same

 

PCT/US10/61944

22 Dec 2010

 

 

RealD Inc.

Pending

 

Patent Cooperation Treaty

 

Bendable liquid crystal polarization switch for direct view stereoscopic display

 

PCT/US11/25742

22 Feb 2011

 

 

RealD Inc.

Pending

 

Patent Cooperation Treaty

 

Waveplate compensation in projection polarization conversion system

 

PCT/US11/26131

24 Feb 2011

 

 

RealD Inc.

Pending

24 Feb 2011

Patent Cooperation Treaty

 

Stereoscopic liquid crystal display systems

 

PCT/US11/39685

08 Jun 2011

 

 

RealD Inc.

Pending

08 Feb 2013

Patent Cooperation Treaty

 

Stereoscopic liquid crystal display systems

 

PCT/US11/39686

08 Jun 2011

 

 

RealD Inc.

Pending

08 Feb 2013

Patent Cooperation Treaty

 

Field-Of-View Compensated Polarization Switch for Short-Throw 3D Projection

 

PCT/US11/43913

13 Jul 2011

 

 

RealD Inc.

Pending

13 Mar 2013

Patent Cooperation Treaty

 

Split segmented liquid crystal modulator

 

PCT/US11/57409

22 Oct 2011

 

 

RealD Inc.

Pending

22 Jun 2013

Patent Cooperation Treaty

 

Directional flat illuminators

 

PCT/US11/61511

18 Nov 2011

 

 

RealD Inc.

Pending

19 Jul 2013

Patent Cooperation Treaty

 

Stereoscopic eyewear with stray light management

 

PCT/US12/26654

24 Feb 2012

 

 

RealD Inc.

Pending

24 Oct 2013

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Patent Cooperation Treaty

 

IR protocol for 3D active eyewear

 

PCT/US12/31604

30 Mar 2012

 

 

RealD Inc.

Pending

30 Nov 2013

Patent Cooperation Treaty

 

Efficient polarized directional backlight

 

PCT/US12/37677

12 May 2012

 

 

RealD Inc.

Pending

13 Jan 2014

Patent Cooperation Treaty

 

Polarization compensated stereoscopic projection

 

PCT/US12/37819

14 May 2012

 

 

RealD Inc.

Pending

12 Jan 2014

Patent Cooperation Treaty

 

Method and apparatus for joining screen material for minimal optical distortion

 

PCT/US12/46793

13 Jul 2012

 

 

RealD Inc.

Pending

13 Mar 2014

Patent Cooperation Treaty

 

Compact polarization converting stereoscopic projection

 

PCT/US12/46917

14 Jul 2012

 

 

RealD Inc.

Pending

14 Mar 2014

Patent Cooperation Treaty

 

Electronic display tiling apparatus and propagation based method thereof

 

PCT/US12/60867

18 Oct 2012

 

 

RealD Inc.

Pending

18 Jun 2014

Patent Cooperation Treaty

 

Seamless electronic display tiling

 

PCT/US12/60873

18 Oct 2012

 

 

RealD Inc.

Pending

18 Jun 2014

Patent Cooperation Treaty

 

Imaging path speckle mitigation

 

PCT/US12/63260

02 Nov 2012

 

 

RealD Inc.

Pending

08 Jul 2014

Patent Cooperation Treaty

 

Laser beam scanned display apparatus and method thereof

 

PCT/US12/67134

29 Nov 2012

 

 

RealD Inc.

Pending

30 Jul 2014

Patent Cooperation Treaty

 

Laser architectures

 

PCT/US13/25648

11 Feb 2013

 

 

RealD Inc.

Pending

13 Oct 2014

Patent Cooperation Treaty

 

Method and apparatus for managing optical non-uniformities in seaming processes

 

PCT/US13/29169

06 Mar 2013

 

 

RealD Inc.

Pending

06 Nov 2014

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Patent Cooperation Treaty

 

Laser architectures

 

PCT/US13/35485

05 Apr 2013

 

 

RealD Inc.

Pending

06 Dec 2014

Patent Cooperation Treaty

 

Directional backlight

 

PCT/US13/41192

15 May 2013

 

 

RealD Inc.

Pending

18 Jan 2015

Patent Cooperation Treaty

 

Cross talk suppression in a directional backlight

 

PCT/US13/41228

15 May 2013

 

 

RealD Inc.

Pending

18 Jan 2015

Patent Cooperation Treaty

 

Wide angle imaging directional backlights

 

PCT/US13/41235

15 May 2013

 

 

RealD Inc.

Pending

18 Jan 2015

Patent Cooperation Treaty

 

Polarization recovery in a directional display device

 

PCT/US13/41237

15 May 2013

 

 

RealD Inc.

Pending

18 Jan 2015

Patent Cooperation Treaty

 

Controlling light sources of a directional backlight

 

PCT/US13/41548

17 May 2013

 

 

RealD Inc.

Pending

18 Jan 2015

Patent Cooperation Treaty

 

Directionally illuminated waveguide arrangement

 

PCT/US13/41619

17 May 2013

 

 

RealD Inc.

Pending

18 Jan 2015

Patent Cooperation Treaty

 

Source conditioning for imaging directional backlights

 

PCT/US13/41655

17 May 2013

 

 

RealD Inc.

Pending

18 Jan 2015

Patent Cooperation Treaty

 

Control system for a directional light source

 

PCT/US13/41683

17 May 2013

 

 

RealD Inc.

Pending

18 Jan 2015

Patent Cooperation Treaty

 

Optical inline directional backlight apparatus and method thereof

 

PCT/US13/41697

17 May 2013

 

 

RealD Inc.

Pending

18 Jan 2015

Patent Cooperation Treaty

 

Control system for a directional light source

 

PCT/US13/41703

17 May 2013

 

 

RealD Inc.

Pending

18 Jan 2015

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Patent Cooperation Treaty

 

Observer tracking autostereoscopic display

 

PCT/US13/49969

10 Jul 2013

 

 

RealD Inc.

Pending

23 Mar 2015

Patent Cooperation Treaty

 

Stereoscopic image capture

 

PCT/US13/55465

16 Aug 2013

 

 

RealD Inc.

Pending

17 Apr 2015

Patent Cooperation Treaty

 

Stereoscopic image capture with split aperture systems

 

PCT/US13/55480

17 Aug 2013

 

 

RealD Inc.

Pending

17 Apr 2015

Patent Cooperation Treaty

 

High elastic modulus projection screen substrates

 

PCT/US13/58624

06 Sep 2013

 

 

RealD Inc.

Pending

06 May 2015

Patent Cooperation Treaty

 

Stepped waveguide autostereoscopic display apparatus with a reflective
directional element

 

PCT/US13/63125

02 Oct 2013

 

 

RealD Inc.

Pending

02 Jun 2015

Patent Cooperation Treaty

 

Temporally multiplexed display with landscape and portrait operation modes

 

PCT/US13/63133

02 Oct 2013

 

 

RealD Inc.

Pending

02 Jun 2015

Patent Cooperation Treaty

 

Superlens component for time multiplexed autostereoscopic display

 

PCT/US13/77288

20 Dec 2013

 

 

RealD Inc.

Pending

21 Aug 2015

Patent Cooperation Treaty

 

Multi-primary backlight for mulit-functional active-matrix liquid crystal
displays

 

PCT/US14/10239

03 Jan 2014

 

 

RealD Inc.

Pending

04 Sep 2015

Patent Cooperation Treaty

 

Binocular fixation imaging method and apparatus

 

PCT/US14/17214

19 Feb 2014

 

 

RealD Inc.

Pending

19 Oct 2015

Patent Cooperation Treaty

 

Directional backlight

 

PCT/US14/17779

21 Feb 2014

 

 

RealD Inc.

Pending

22 Oct 2015

Patent Cooperation Treaty

 

System for Balancing the Brightness of 2D and 3D Cinema Presentation

 

PCT/US14/3811

14 May 2014

 

 

RealD Inc.

Pending

14 Jan 2016

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Russian Federation

 

Directional flat illuminators

 

2013122560

18 Nov 2011

 

 

RealD Inc.

Pending

 

Russian Federation

 

Polarization conversion system for 3-D projection

 

2013122562

09 May 2008

 

 

Real D

Pending

 

Russian Federation

 

Eyeglasses

 

2013500322

01 Feb 2013

 

 

RealD Inc.

Pending

 

Russian Federation

 

Compact polarization converting stereoscopic projection

 

2014104507

14 Jul 2012

 

 

RealD Inc.

Pending

 

Singapore

 

Directional flat illuminators

 

201303457-4

18 Nov 2011

 

 

RealD Inc.

Pending

 

Taiwan

 

Polarization recovery in imaging directional backlights

 

102117413

16 May 2013

 

 

RealD Inc.

Pending

 

Taiwan

 

Illumination apparatus and control system for a directionaldisplay device

 

102117633

17 May 2013

 

 

 

Pending

 

Taiwan

 

Directional backlight

 

103105897

21 Feb 2014

 

 

RealD Inc.

Pending

 

United Kingdom

 

IR protocol for 3D active eyewear

 

1317290.3

30 Mar 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Ghost-compensation for improved stereoscopic projection

 

11/441735

25 May 2006

 

 

RealD Inc.

Pending

 

United States of America

 

Algorithmic interaxial reduction

 

11/509960

24 Aug 2006

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Business system for three-dimensional snapshots

 

11/717355

13 Mar 2007

 

 

RealD Inc.

Pending

 

United States of America

 

Business system for two and three-dimensional snapshots

 

12/079484

26 Mar 2008

 

 

RealD Inc.

Pending

 

United States of America

 

Display device

 

12/156683

04 Jun 2008

 

 

RealD Inc.

Pending

 

United States of America

 

Head-mounted single panel stereoscopic display

 

12/180488

25 Jul 2008

 

 

RealD Inc.

Pending

 

United States of America

 

Demultiplexing for stereoplexed film and video Pendings

 

12/286449

29 Sep 2008

 

 

RealD Inc.

Pending

 

United States of America

 

Intra-pixel illumination system

 

12/341795

22 Dec 2008

 

 

RealD Inc.

Pending

 

United States of America

 

Point reposition depth mapping

 

12/729061

22 Mar 2010

 

 

RealD Inc.

Pending

 

United States of America

 

Encoding, decoding, and distributing enhanced resolution stereoscopic video

 

12/759554

13 Apr 2010

 

 

RealD Inc.

Pending

 

United States of America

 

Stereoscopic flat panel display with a continuously lit backlight

 

12/853265

09 Aug 2010

 

 

RealD Inc.

Pending

 

United States of America

 

Stereoscopic flat panel display with updated blanking intervals

 

12/853274

09 Aug 2010

 

 

RealD Inc.

Pending

 

United States of America

 

Stereoscopic flat panel display with scrolling backlight and synchronized liquid
crystal display update

 

12/853279

09 Aug 2010

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Stereoscopic flat panel display with synchronized backlight, polarization
control panel, and liquid crystal display

 

12/853283

09 Aug 2010

 

 

RealD Inc.

Pending

 

United States of America

 

Ghost-compensation for improved stereoscopic images

 

12/888335

22 Sep 2010

 

 

RealD Inc.

Pending

 

United States of America

 

Crosstalk suppression in time sequential liquid crystal stereoscopic display
systems

 

12/985250

05 Jan 2011

 

 

RealD Inc.

Pending

 

United States of America

 

Wide field-of-view stereoscopic projection system

 

13/010755

20 Jan 2011

 

 

RealD Inc.

Pending

 

United States of America

 

Stereoscopic liquid crystal display systems (Tier 1)

 

13/156318

08 Jun 2011

 

 

RealD Inc.

Pending

 

United States of America

 

Systems and methods for converting two-dimensional images into three-dimensional
images

 

13/230733

12 Sep 2011

 

 

RealD DDMG Acquisition, LLC

Pending

 

United States of America

 

Methods and systems for pre-processing two-dimensional image files to be
converted to three-dimensional image files

 

13/230750

12 Sep 2011

 

 

RealD DDMG Acquisition, LLC

Pending

 

United States of America

 

Cleanable coating for projection screen

 

13/250638

30 Sep 2011

 

 

RealD Inc.

Pending

 

United States of America

 

Split segmented liquid crystal modulator

 

13/279276

22 Oct 2011

 

 

RealD Inc.

Pending

 

United States of America

 

Directional flat illuminators

 

13/300293

18 Nov 2011

 

 

RealD Inc.

Pending

 

United States of America

 

Stereoscopic Eyewear

 

13/309549

01 Dec 2011

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

CURVED RETARDER BASED OPTICAL FILTERS AND EYEWEAR

 

13/331101

20 Dec 2011

 

 

RealD Inc.

Pending

 

United States of America

 

Compound quarter-wave retarder for optical disc pickup heads

 

13/337240

26 Dec 2011

 

 

RealD Inc.

Pending

 

United States of America

 

Ultrafast twisted nematic liquid crystal display

 

13/359462

26 Jan 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Stereoscopic eyewear with stray light management

 

13/405199

24 Feb 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Liquid crystal devices having reduced electrode-gap visibility

 

13/421856

15 Mar 2012

 

 

RealD Inc.

Pending

 

United States of America

 

IR protocol for 3D active eyewear

 

13/435227

30 Mar 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Polarization compensated stereoscopic systems

 

13/471224

14 May 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Receiver automatic gain control (AGC) and slicer

 

13/488267

04 Jun 2012

 

 

RealD Inc.
Maxim Semiconductor

Pending

 

United States of America

 

Segmented directional backlight and related methods of backlight illumination

 

13/495898

13 Jun 2012

 

 

RealD Inc.

Pending

 

United States of America

 

In-plane switched active retarder for stereoscopic display systems

 

13/523815

14 Jun 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Anamorphic stereoscopic optical apparatus and related methods

 

13/525609

18 Jun 2012

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Boundary artifact suppression in segmented liquid crystal modulators

 

13/536058

28 Jun 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Laser systems and methods

 

13/544957

09 Jul 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Method and apparatus for speckle reduction

 

13/544959

09 Jul 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Speckle reduction using lenslet integrator

 

13/544964

09 Jul 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Method and apparatus for joining screen material for minimal optical distortion

 

13/549304

13 Jul 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Polarization conversion system for cinematic projection

 

13/550182

16 Jul 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Optical systems with compact back focal lengths

 

13/550213

16 Jul 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Directional flat illuminators

 

13/565643

02 Aug 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Auto-stereoscopic display with a passive cycloidial diffractive waveplate

 

13/593625

24 Aug 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Stereoscopic format converter

 

13/617003

14 Sep 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Stereoscopic display system with active switchable retarder

 

13/646253

05 Oct 2012

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Chemically-welded optical devices

 

13/646472

05 Oct 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Electronic display tiling apparatus and propagation based method thereof

 

13/655261

18 Oct 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Electronic display tiling apparatus and method thereof

 

13/655277

18 Oct 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Linear stereoscopic depth mapping

 

13/663364

29 Oct 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Imaging path speckle mitigation

 

13/667878

02 Nov 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Laser beam scanned display apparatus and method thereof

 

13/689621

29 Nov 2012

 

 

RealD Inc.

Pending

 

United States of America

 

Compound curved stereoscopic eyewear

 

13/714874

14 Dec 2012

 

 

 

Pending

 

United States of America

 

Beam scanned display apparatus and method thereof

 

13/734519

04 Jan 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Laser architectures

 

13/764770

11 Feb 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Method and apparatus for managing optical non-uniformities in seaming processes

 

13/786092

05 Mar 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Crosstalk suppression in a directional backlight

 

13/836443

15 Mar 2013

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Polarization recovery in a directional display device

 

13/837466

15 Mar 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Directional Backlight

 

13/838936

15 Mar 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Wide angle imaging directional backlights

 

13/839552

15 Mar 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Optimal depth mapping

 

13/845876

18 Mar 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Stereoscopic Projection System Employing Spatial Multiplexing At An Intermediate
Image Plane

 

13/850261

25 Mar 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Laser architectures

 

13/857810

05 Apr 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Methods and systems for stereoscopic projection

 

13/867926

22 Apr 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Controlling light sources of a directional backlight

 

13/896870

17 May 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Directionally illuminated waveguide arrangement

 

13/897039

17 May 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Source conditioning for imaging directional backlights

 

13/897102

17 May 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Spatially multiplexed imaging directional backlight displays

 

13/897150

17 May 2013

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Method of manufacturing directional backlight apparatus and directional
structured optical film

 

13/897163

17 May 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Control system for a directional light source (Centre LED)

 

13/897191

17 May 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Control system for a directional light source

 

13/897236

17 May 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Optical inline directional backlight apparatus and method thereof

 

13/897261

17 May 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Method, apparatus and system on a chip for controlling a stereoscopic display
device

 

13/906058

30 May 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Autostereoscopic display with offset color filter array

 

13/911886

06 Jun 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Multi-tile stereoscopic plus depth distribution format

 

13/935385

03 Jul 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Observer tracking autostereoscopic display

 

13/939053

10 Jul 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Polarization preserving projection screen with engineered pigment

 

13/942259

15 Jul 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Stereoplexing for film and video Pendings

 

13/942290

15 Jul 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Charge recovery scheme

 

13/945724

18 Jul 2013

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

High elastic modulus projection screen substrates

 

14/020654

06 Sep 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Stepped waveguide autostereoscopic display apparatus with a reflective
directional element

 

14/044607

02 Oct 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Temporally multiplexed display with landscape and portrait operation modes

 

14/044767

02 Oct 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Stereoscopic camera

 

14/064765

28 Oct 2013

 

 

 

Pending

 

United States of America

 

Superlens component for time multiplexed autostereoscopic display

 

14/137569

20 Dec 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Field-Of-View Compensated Polarization Switch for Short-Throw 3D Projection

 

14/166636

28 Jan 2014

 

 

RealD Inc.

Pending

 

United States of America

 

Directional backlight

 

14/186862

21 Feb 2014

 

 

RealD Inc.

Pending

 

United States of America

 

Curved retarder-based optical filters

 

14/216561

17 Mar 2014

 

 

Real D

Pending

 

United States of America

 

Speckle reduction using screen vibration techniques and apparatus

 

14/275765

12 May 2014

 

 

RealD Inc.

Pending

 

United States of America

 

Temporally multiplexed display with landscape and portrait operation modes

 

14262148

25 Apr 2014

 

 

RealD Inc.

Pending

 

United States of America

 

Eyeglasses

 

29/439103

06 Dec 2012

 

 

RealD Inc.

Pending

 

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Screen vibration for reducing speckle

 

61/832047

06 Jun 2013

 

 

RealD Inc.

Pending

06 Jun 2014

United States of America

 

Depth corrected autostereoscopic video conferencing apparatus and method thereof

 

61/835923

17 Jun 2013

 

 

RealD Inc.

Pending

17 Jun 2014

United States of America

 

Directional polarization preserving screen

 

61/841086

28 Jun 2013

 

 

RealD Inc.

Pending

28 Jun 2014

United States of America

 

Electronic display numerical aberration correction

 

61/860364

31 Jul 2013

 

 

RealD Inc.

Pending

31 Jul 2014

United States of America

 

Image mastering

 

61/887175

04 Oct 2013

 

 

RealD Inc.

Pending

 

United States of America

 

Light input for directional backlight

 

61/890437

14 Oct 2013

 

 

RealD Inc.

Pending

14 Oct 2014

United States of America

 

Energy efficient directional backlight

 

61/890456

14 Oct 2013

 

 

RealD Inc.

Pending

14 Oct 2014

United States of America

 

Control of directional display

 

61/890469

14 Oct 2013

 

 

RealD Inc.

Pending

14 Oct 2014

United States of America

 

Directional backlights with light emitting element packages

 

61/904880

15 Nov 2013

 

 

RealD Inc.

Pending

15 Nov 2014

United States of America

 

High dynamic range, high contrast projection systems

 

61/904940

15 Nov 2013

 

 

RealD Inc.

Pending

15 Nov 2014

United States of America

 

Directional backlights with light emitting element packages

 

61/934086

31 Jan 2014

 

 

RealD Inc.

Pending

31 Jan 2015

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Strain Relieved Mounting Method for Screen Material

 

61/938304

11 Feb 2014

 

 

RealD Inc.

Pending

11 Feb 2015

United States of America

 

Directional backlight

 

61/968935

21 Mar 2014

 

 

RealD Inc.

Pending

21 Mar 2015

United States of America

 

Image mastering

 

61887160

04 Oct 2013

 

 

RealD Inc.

Pending

04 Oct 2014

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Granted Patents

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Austria

 

Polarization conversion systems for stereoscopic projection

 

07843526.0

28 Sep 2007

 

 

RealD Inc.

Granted

 

Belgium

 

Polarization conversion systems for stereoscopic projection

 

07843526.0

28 Sep 2007

 

 

RealD Inc.

Granted

 

Canada

 

Eyeglasses

 

149597

31 Jan 2013

149597

28 Oct 2013

RealD Inc.

Granted

28 Oct 2023

China

 

Polarization preserving front projection screen

 

200980111020.3

28 Jan 2009

ZL200980111020.3

29 Aug 2012

RealD Inc.

Granted

28 Jan 2029

China

 

Polarization conversion system for cinematic projection

 

201320376780.2

27 Jun 2013

ZL 201320376780.0

12 Feb 2014

RealD Inc.

Granted

27 Jun 2023

China

 

Eyeglasses

 

201330039158.6

07 Feb 2013

CN 302527238S

07 Aug 2013

RealD Inc.

Granted

07 Feb 2023

European Patent

 

|Controlling the angular extent of autostereoscopic viewing zones

 

06772342.9

06 Jun 2006

1889123

22 Feb 2012

RealD Inc.

Granted

06 Jun 2026

European Patent

 

Enhanced ZScreen modulator techniques

 

06844792.9

04 Dec 2006

1958024

11 Apr 2012

RealD Inc.

Granted

04 Dec 2026

European Patent

 

Stereoplexing for film and video Pendings

 

08768074.0

03 Jun 2008

 

 

RealD Inc.

Granted

03 Jun 2028

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

European Patent

 

Linear stereoscopic depth mapping

 

09818628.1

05 Oct 2009

2340534

21 Jun 2013

RealD Inc.

Granted

05 Oct 2029

European Patent

 

Achromatic compound retarder

 

99968132.3

17 Dec 1999

1151346

25 Apr 2012

RealD Inc.

Granted

17 Dec 2019

France

 

Method and apparatus for generating a stereoscopic image

 

04806168.3

17 Dec 2004

1704730

25 May 2011

University of Durham

Granted

17 Dec 2024

France

 

Compound quarter-wave retarder for cd/dvd pickup heads

 

05854192.1

16 Dec 2005

1825466

22 Feb 2012

RealD Inc.

Granted

16 Dec 2025

France

 

|Controlling the angular extent of autostereoscopic viewing zones

 

06772342.9

06 Jun 2006

1889123

22 Feb 2012

RealD Inc.

Granted

06 Jun 2026

France

 

Autostereoscopic display with increased sharpness for non-primary viewing zones

 

06773779.1

22 Jun 2006

1902343

18 May 2011

Real D

Granted

22 Jun 2026

France

 

Enhanced ZScreen modulator techniques

 

06844792.9

04 Dec 2006

1958024

11 Apr 2012

RealD Inc.

Granted

04 Dec 2026

France

 

Light collectors for projection systems

 

07840434.0

18 Jul 2007

1955107

22 Feb 2012

RealD Inc.

Granted

18 Jul 2027

France

 

Polarization conversion systems for stereoscopic projection

 

07843526.0

28 Sep 2007

 

 

RealD Inc.

Granted

 

France

 

Stereoplexing for video and film Pendings

 

08768072.4

03 Jun 2008

EP2156678

27 Feb 2013

RealD Inc.

Granted

03 Jun 2028

France

 

Stereoplexing for film and video Pendings

 

08768074.0

03 Jun 2008

EP2156679

20 Feb 2013

RealD Inc.

Granted

03 Jun 2028

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

France

 

Linear stereoscopic depth mapping

 

2340534

05 Oct 2009

2340534

24 Jul 2013

RealD Inc.

Granted

05 Oct 2029

France

 

Color polarizers

 

96914763.6

23 May 1996

0827599

24 Oct 2001

Regents of the University of CO

Granted

23 May 2016

France

 

Achromatic compound retarder

 

99968132.3

17 Dec 1999

1151346

25 Apr 2012

RealD Inc.

Granted

17 Dec 2019

Germany (Federal Republic of)

 

Method and apparatus for generating a stereoscopic image

 

04806168.3

17 Dec 2004

1704730

25 May 2011

University of Durham

Granted

17 Dec 2024

Germany (Federal Republic of)

 

Compound quarter-wave retarder for cd/dvd pickup heads

 

05854192.1

16 Dec 2005

1825466

22 Feb 2012

RealD Inc.

Granted

16 Dec 2025

Germany (Federal Republic of)

 

|Controlling the angular extent of autostereoscopic viewing zones

 

06772342.9

06 Jun 2006

1889123

22 Feb 2012

RealD Inc.

Granted

06 Jun 2026

Germany (Federal Republic of)

 

Autostereoscopic display with increased sharpness for non-primary viewing zones

 

06773779.1

22 Jun 2006

602006022065.0

18 May 2011

Real D

Granted

22 Jun 2026

Germany (Federal Republic of)

 

Enhanced ZScreen modulator techniques

 

06844792.9

04 Dec 2006

1958024

11 Apr 2012

RealD Inc.

Granted

04 Dec 2026

Germany (Federal Republic of)

 

Light collectors for projection systems

 

07840434.0

18 Jul 2007

1955107

22 Feb 2012

RealD Inc.

Granted

18 Jul 2027

Germany (Federal Republic of)

 

Polarization conversion systems for stereoscopic projection

 

07843526.0

28 Sep 2007

 

 

RealD Inc.

Granted

 

Germany (Federal Republic of)

 

Stereoplexing for video and film Pendings

 

08768072.4

03 Jun 2008

EP2156678

27 Feb 2013

RealD Inc.

Granted

03 Jun 2028

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Germany (Federal Republic of)

 

Stereoplexing for film and video Pendings

 

08768074.0

03 Jun 2008

EP2156679

20 Feb 2013

RealD Inc.

Granted

03 Jun 2028

Germany (Federal Republic of)

 

Color selective light modulators

 

69737907.8

14 May 1997

0898841

11 Jul 2007

RealD Inc.

Granted

14 May 2017

Germany (Federal Republic of)

 

Color polarizers

 

96914763.6

23 May 1996

0827599

24 Oct 2001

Regents of the University of CO

Granted

23 May 2016

Germany (Federal Republic of)

 

Achromatic compound retarder

 

99968132.3

17 Dec 1999

1151346

25 Apr 2012

RealD Inc.

Granted

17 Dec 2019

Germany (Federal Republic of)

 

Linear stereoscopic depth mapping

 

 

05 Oct 2009

60 2009 017 503.3

24 Jul 2013

RealD Inc.

Granted

05 Oct 2029

Ireland (Republic of)

 

Polarization conversion systems for stereoscopic projection

 

07843526.0

28 Sep 2007

 

 

RealD Inc.

Granted

 

Italy

 

Polarization conversion systems for stereoscopic projection

 

07843526.0

28 Sep 2007

 

 

RealD Inc.

Granted

 

Italy

 

Stereoplexing for video and film Pendings

 

08768072.4

03 Jun 2008

EP2156678

27 Feb 2013

RealD Inc.

Granted

03 Jun 2028

Italy

 

Stereoplexing for film and video Pendings

 

08768074.0

03 Jun 2008

EP2156679

20 Feb 2013

RealD Inc.

Granted

03 Jun 2028

Japan

 

Switchable achromatic polarization rotator

 

09-517578

30 Oct 1996

3884480

24 Nov 2006

KAJ, LLC

Granted

30 Oct 2016

Japan

 

Color selective light modulators

 

09-541136

14 May 1997

4608687

22 Oct 2010

RealD Inc.

Granted

14 May 2017

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Japan

 

Color filters, sequencers and displays using color selective light modulators

 

2000-562889

30 Jul 1999

4490584

09 Apr 2010

RealD Inc.

Granted

30 Jul 2019

Japan

 

Optical system for producing a modulated color image

 

2000-618759

12 May 2000

4637370

03 Dec 2010

RealD Inc.

Granted

12 May 2020

Japan

 

Color imaging systems and methods

 

2000-618782

12 May 2000

3611787

29 Oct 2004

RealD Inc.

Granted

12 May 2020

Japan

 

Two panel projection systems

 

2001-136420

07 May 2001

4527314

11 Jun 2010

RealD Inc.

Granted

07 May 2021

Japan

 

Method and apparatus for laminating stacks of polycarbonate films

 

2001-69415

12 Mar 2001

4037616

09 Nov 2007

RealD Inc.

Granted

12 Mar 2021

Japan

 

Illumination system

 

2004-520442

06 Jul 2005

4825203

16 Sep 2011

RealD Inc.

Granted

06 Jul 2025

Japan

 

High durability and high performance polarization optics using a low-elasticity
organic layer

 

2007-517572

22 May 2005

4800304

12 Aug 2011

Real D

Granted

22 May 2025

Japan

 

LC panel compensators

 

2007-517574

24 May 2005

4884380

16 Dec 2011

Real D

Granted

24 May 2025

Japan

 

Large Venue Projection System

 

2008-008550

05 Dec 2008

3149346

04 Mar 2009

RealD Inc.

Granted

05 Dec 2018

Japan

 

Tiled view-maps for autostereoscopic interdigitation

 

2008-504190

24 Mar 2006

5070198

24 Aug 2012

Real D

Granted

24 Mar 2026

Japan

 

Autostereoscopic display with planar pass-through

 

2008-505628

07 Apr 2006

5090337

21 Sep 2012

Real D

Granted

07 Apr 2026

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Japan

 

Controlling the angular extent of autostereoscopic viewing zones

 

2008-515838

06 Jun 2006

5465430

31 Jan 2014

Real D

Granted

06 Jun 2026

Japan

 

Autostereoscopic display with increased sharpness for non-primary viewing zones

 

2008-518392

22 Jun 2006

5377960

04 Oct 2013

Real D

Granted

22 Jun 2026

Japan

 

High yield bonding process for manufacturing polycarbonate polarized lenses

 

2008-529250

30 Aug 2006

5070209

24 Aug 2012

Real D

Granted

30 Aug 2026

Japan

 

Autostereoscopic lens sheet with planar areas

 

2008-531069

16 Sep 2005

4795436

05 Aug 2011

RealD Inc.

Granted

16 Sep 2025

Japan

 

Achromatic polarization switches

 

2008-551246

03 Oct 2006

5527975

25 Apr 2014

Real D

Granted

03 Oct 2026

Japan

 

Multi-functional active matrix liquid crystal displays

 

2008-554533

09 Feb 2007

5508721

28 Mar 2014

Real D

Granted

09 Feb 2027

Japan

 

Vertical surround parallax correction

 

2009-504265

04 Apr 2007

5064487

17 Aug 2012

Real D

Granted

04 Apr 2027

Japan

 

Stereoplexing for video and film Pendings

 

2010-511173

03 Jun 2008

5410415

15 Nov 2013

RealD Inc.

Granted

03 Jun 2028

Japan

 

Stereoscopic flat panel display with synchronized backlight, polarization
control panel, and liquid crystal display

 

2011-113855

20 May 2011

5445976

10 Jan 2014

RealD Inc.

Granted

20 May 2031

Japan

 

Blur enhancement of stereoscopic images

 

2011-512720

05 Jun 2009

5509487

04 Apr 2014

RealD Inc.

Granted

05 Jun 2029

Japan

 

Eyeglasses

 

2013-002505

08 Feb 2013

1483418

04 Oct 2013

RealD Inc.

Granted

04 Oct 2033

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Korea, Republic of (KR)

 

Controlling the angular extent of autostereoscopic viewing zones

 

10-2007-7030637

06 Jun 2006

1265893

13 May 2013

Real D

Granted

06 Jun 2026

Korea, Republic of (KR)

 

Eyeglasses

 

30-2013-0005977

04 Feb 2013

30-0695911

29 May 2013

RealD Inc.

Granted

29 May 2028

Luxembourg

 

Stereoplexing for video and film Pendings

 

08768072.4

03 Jun 2008

EP2156678

27 Feb 2013

RealD Inc.

Granted

03 Jun 2028

Luxembourg

 

Stereoplexing for film and video Pendings

 

08768074.0

03 Jun 2008

EP2156679

20 Feb 2013

RealD Inc.

Granted

03 Jun 2028

Mexico

 

Polarization conversion system and method for stereoscopic projection

 

MX/a/2009/012113

09 May 2008

301311

10 Jul 2012

Real D

Granted

09 May 2028

Mexico

 

Curved optical filters

 

MX/a/2010/003912

10 Oct 2008

295033

20 Jan 2012

Real D

Granted

10 Oct 2028

Mexico

 

Polarization preserving front projection screen

 

MX/a/2010/008120

28 Jan 2009

292134

11 Nov 2011

RealD Inc.

Granted

28 Jan 2029

Mexico

 

Eyeglasses

 

MX/f/2013/000411

15 Feb 2013

40128

30 Oct 2013

RealD Inc.

Granted

15 Feb 2028

Poland

 

Polarization conversion systems for stereoscopic projection

 

07843526.0

28 Sep 2007

 

 

RealD Inc.

Granted

 

Russian Federation

 

Polarization conversion system and method for stereoscopic projection

 

2009145379

09 May 2008

2488856

27 Jul 2013

Real D

Granted

09 May 2028

Russian Federation

 

Polarization conversion system for cinematic projection

 

2013126210

07 Jun 2013

138095

05 Feb 2014

RealD Inc.

Granted

07 Jun 2021

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

Spain

 

Polarization conversion systems for stereoscopic projection

 

07843526.0

28 Sep 2007

 

 

RealD Inc.

Granted

 

Spain

 

Stereoplexing for video and film Pendings

 

08768072.4

03 Jun 2008

EP2156678

27 Feb 2013

RealD Inc.

Granted

03 Jun 2028

Spain

 

Stereoplexing for film and video Pendings

 

08768074.0

03 Jun 2008

EP2156679

20 Feb 2013

RealD Inc.

Granted

03 Jun 2028

Sweden

 

Polarization conversion systems for stereoscopic projection

 

07843526.0

28 Sep 2007

 

 

RealD Inc.

Granted

 

Turkey

 

Polarization conversion systems for stereoscopic projection

 

07843526.0

28 Sep 2007

 

 

RealD Inc.

Granted

 

United Kingdom

 

Color imaging systems and methods

 

00930631.7

12 May 2000

1104552

22 Nov 2006

RealD Inc.

Granted

12 May 2020

United Kingdom

 

Three panel color management systems and methods

 

03783633.5

14 Nov 2003

1561146

28 Jul 2010

RealD Inc.

Granted

14 Nov 2023

United Kingdom

 

Method and apparatus for generating a stereoscopic image

 

04806168.3

17 Dec 2004

1704730

25 May 2011

University of Durham

Granted

17 Dec 2024

United Kingdom

 

Compound quarter-wave retarder for cd/dvd pickup heads

 

05854192.1

16 Dec 2005

1825466

22 Feb 2012

RealD Inc.

Granted

16 Dec 2025

United Kingdom

 

Three-dimensional stereoscopic projection architectures

 

06760744.0

12 Jun 2006

1904892

22 Dec 2010

RealD Inc.

Granted

12 Jun 2026

United Kingdom

 

|Controlling the angular extent of autostereoscopic viewing zones

 

06772342.9

06 Jun 2006

1889123

22 Feb 2012

RealD Inc.

Granted

06 Jun 2026

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United Kingdom

 

Autostereoscopic display with increased sharpness for non-primary viewing zones

 

06773779.1

22 Jun 2006

1902343

18 May 2011

Real D

Granted

22 Jun 2026

United Kingdom

 

Enhanced ZScreen modulator techniques

 

06844792.9

04 Dec 2006

1958024

11 Apr 2012

RealD Inc.

Granted

04 Dec 2026

United Kingdom

 

Light collectors for projection systems

 

07840434.0

18 Jul 2007

1955107

22 Feb 2012

RealD Inc.

Granted

18 Jul 2027

United Kingdom

 

Polarization conversion systems for stereoscopic projection

 

07843526.0

28 Sep 2007

 

 

RealD Inc.

Granted

 

United Kingdom

 

Stereoplexing for video and film Pendings

 

08768072.4

03 Jun 2008

EP2156678

27 Feb 2013

RealD Inc.

Granted

03 Jun 2028

United Kingdom

 

Stereoplexing for film and video Pendings

 

08768074.0

03 Jun 2008

EP2156679

20 Feb 2013

RealD Inc.

Granted

03 Jun 2028

United Kingdom

 

Color polarizers

 

96914763.6

23 May 1996

0827599

24 Oct 2001

Regents of the University of CO

Granted

23 May 2016

United Kingdom

 

Color selective light modulators

 

97926547.7

14 May 1997

0898841

11 Jul 2007

RealD Inc.

Granted

14 May 2017

United Kingdom

 

Color filters, sequencers and displays using color selective light modulators

 

99938951.3

30 Jul 1999

1101213

27 May 2009

RealD Inc.

Granted

30 Jul 2019

United Kingdom

 

Achromatic compound retarder

 

99968132.3

17 Dec 1999

1151346

25 Apr 2012

RealD Inc.

Granted

17 Dec 2019

United States of America

 

Stereoscopic motion picture projection system

 

07/917517

17 Jul 1992

5481321

02 Jan 1996

RealD Inc.

Granted

02 Jan 2013

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Liquid crystal handedness switch and color filter

 

08/131725

05 Oct 1993

5619355

08 Apr 1997

RealD Inc.

Granted

08 Apr 2014

United States of America

 

Polarel panel for stereoscopic displays

 

08/139267

18 Oct 1993

5686975

11 Nov 1997

RealD Inc.

Granted

11 Nov 2014

United States of America

 

Wireless active eyewear for stereoscopic Pending

 

08/193279

08 Feb 1994

5463428

31 Oct 1995

RealD Inc.

Granted

08 Feb 2014

United States of America

 

Split-element liquid crystal tunable optical filter

 

08/275006

12 Jul 1994

5528393

18 Jun 1996

The Regents of the University of California

Granted

18 Jun 2013

United States of America

 

Universal electronic stereoscopic display

 

08/326270

20 Oct 1994

5572250

05 Nov 1996

RealD Inc.

Granted

20 Oct 2014

United States of America

 

Liquid crystal achromatic compound retarder

 

08/419593

07 Apr 1995

5658490

19 Aug 1997

RealD Inc.

Granted

07 Apr 2015

United States of America

 

Color polarizing an additive color spectrum along a first axis and its
compliment along a second axis

 

08/447522

23 May 1995

5751384

12 May 1998

RealD Inc.

Granted

23 May 2015

United States of America

 

Switchable achromatic polarization rotator

 

08/549963

30 Oct 1995

5870159

09 Feb 1999

KAJ, LLC

Granted

30 Oct 2015

United States of America

 

Color shutter liquid crystal display system

 

08/645580

14 May 1996

5822021

13 Oct 1998

RealD Inc.

Granted

14 May 2016

United States of America

 

Split-element liquid crystal tunable optical filter

 

08/661498

11 Jun 1996

6091462

18 Jul 2000

RealD Inc.

Granted

12 Jul 2014

United States of America

 

Chromaticity compensating liquid crystal filter

 

08/758122

25 Nov 1996

5892559

06 Apr 1999

RealD Inc.

Granted

25 Nov 2016

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

A retarder stack for preconditioning light for a modulator having modulation and
isotropic states of polarization

 

08/853460

09 May 1997

5929946

27 Jul 1999

RealD Inc.

Granted

14 May 2016

United States of America

 

Optical retarder stack pair for transforming input light into polarization
states having a saturated color spectra

 

08/853461

09 May 1997

5999240

07 Dec 1999

RealD Inc.

Granted

14 May 2016

United States of America

 

Color selective light modulators employing birefringent stacks

 

08/853468

09 May 1997

5990996

23 Nov 1999

RealD Inc.

Granted

14 May 2016

United States of America

 

Polarization manipulating device modulator with retarder stack which
preconditions light for modulation and isotropic states

 

08/853909

09 May 1997

6049367

11 Apr 2000

RealD Inc.

Granted

14 May 2016

United States of America

 

Retarder stacks for polarizing a first color spectrum along a first axis and a
second color spectrum along a second axis

 

08/855716

08 May 1997

5953083

14 Sep 1999

RealD Inc.

Granted

23 May 2015

United States of America

 

Switchable achromatic compound retarder

 

08/901837

28 Jul 1997

6046786

04 Apr 2000

RealD Inc.

Granted

07 Apr 2015

United States of America

 

Method or apparatus for displaying greyscale color images

 

08/949692

15 Oct 1997

6243072

05 Jun 2001

RealD Inc.

Granted

20 Jul 2015

United States of America

 

System and method for converting two-dimensional images into three-dimensional
images

 

09/085746

27 May 1998

6208348

27 Mar 2001

RealD DDMG Acquisition, LLC

Granted

27 May 2018

United States of America

 

Pixel buffer circuits for implementing improved methods of displaying grey-scale
or color images

 

09/119975

21 Jul 1998

6295054

25 Sep 2001

Colorlink Inc.

Granted

20 Jul 2015

United States of America

 

Color filters and sequencers using color selective light modulators

 

09/126330

31 Jul 1998

6882384

19 Apr 2005

RealD Inc.

Granted

09 May 2017

United States of America

 

Single-panel field-sequential color display systems

 

09/165127

02 Oct 1998

6707516

16 Mar 2004

RealD Inc.

Granted

31 Jul 2018

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Color controllable illumination device, indicator lights, transmissive windows
and color filters employing retarder stacks

 

09/190273

13 Nov 1998

6252638

26 Jun 2001

RealD Inc.

Granted

31 Jul 2018

United States of America

 

Pixel buffer circuits for implementing improved methods of displaying grey-scale
or color images

 

09/209241

10 Dec 1998

6225991

01 May 2001

Colorlink Inc.

Granted

20 Jul 2015

United States of America

 

Spatially switched achromatic compound retarder

 

09/215208

18 Dec 1998

6078374

20 Jun 2000

RealD Inc.

Granted

28 Jul 2017

United States of America

 

Chromaticity compensating liquid crystal filter

 

09/235638

22 Jan 1999

6172722

09 Jan 2001

RealD Inc.

Granted

25 Nov 2016

United States of America

 

Optical retarder stack formed of multiple retarder sheets

 

09/241400

02 Feb 1999

6452646

17 Sep 2002

RealD Inc.

Granted

09 May 2017

United States of America

 

Switchable achromatic polarization rotator

 

09/245863

08 Feb 1999

6141071

31 Oct 2000

RealD Inc.

Granted

30 Oct 2015

United States of America

 

Color imaging systems and methods

 

09/311587

14 May 1999

6183091

06 Feb 2001

RealD Inc.

Granted

07 Apr 2015

United States of America

 

Synthetic panoramagram

 

09/319428

05 Dec 1997

6366281

02 Apr 2002

RealD Inc.

Granted

05 Dec 2017

United States of America

 

Color filters, sequencers and displays using color selective light modulators

 

09/362497

30 Jul 1999

6417892

09 Jul 2002

RealD Inc.

Granted

31 Jul 2018

United States of America

 

Transmissive optical polarizing filters designed to maximize a desired portion
of a spectral output

 

09/362954

30 Jul 1999

6310673

30 Oct 2001

RealD Inc.

Granted

23 May 2015

United States of America

 

Polarizing modulator for an electronic stereoscopic display

 

09/381916

27 Mar 1998

6975345

13 Dec 2005

RealD Inc.

Granted

17 Jun 2020

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Electrostereoscopic eyewear

 

09/403469

29 May 1998

6388797

14 May 2002

RealD Inc.

Granted

29 May 2018

United States of America

 

Display architectures using an electronically controlled optical retarder stack

 

09/410098

01 Oct 1999

6273571

14 Aug 2001

RealD Inc.

Granted

01 Oct 2018

United States of America

 

Achromatic polarization inverters for displaying inverser frames in CD balanced
liquid crystal displays

 

09/466053

17 Dec 1999

6380997

30 Apr 2002

RealD Inc.

Granted

17 Dec 2019

United States of America

 

Method and apparatus for laminating stacks of polycarbonate films

 

09/559267

27 Apr 2000

6638583

28 Oct 2003

RealD Inc.

Granted

27 Apr 2020

United States of America

 

Optical system for producing a modulated color image

 

09/570548

12 May 2000

6704065

09 Mar 2004

RealD Inc.

Granted

17 Dec 2019

United States of America

 

Color imaging system and methods

 

09/736135

15 Dec 2000

6899430

31 May 2005

RealD Inc.

Granted

22 Aug 2015

United States of America

 

Method for eliminating pi-cell artifacts

 

09/766130

19 Jan 2001

7502003

10 Mar 2009

RealD Inc.

Granted

02 Jan 2023

United States of America

 

Two panel projection systems

 

09/779443

09 Feb 2001

6650377

18 Nov 2003

RealD Inc.

Granted

14 Aug 2021

United States of America

 

Image processing system and method for converting two-dimensional images into
three-dimensional images

 

09/819420

26 Mar 2001

6686926

03 Feb 2004

RealD DDMG Acquisition, LLC

Granted

27 May 2018

United States of America

 

Parallax panoramagram having improved depth and sharpness

 

09/831818

12 Nov 1999

6850210

01 Feb 2005

RealD Inc.

Granted

12 Nov 2019

United States of America

 

Autostereoscopic pixel arrangement techniques

 

09/876630

07 Jun 2001

7671889

02 Mar 2010

RealD Inc.

Granted

24 Dec 2026

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Method and apparatus for maximizing the viewing zone of a lenticular stereogram

 

09/889433

21 Jan 2000

6519088

11 Feb 2003

RealD Inc.

Granted

21 Jan 2020

United States of America

 

Compensated color management systems and methods

 

10/000227

30 Nov 2001

6816309

09 Nov 2004

RealD Inc.

Granted

30 Nov 2021

United States of America

 

Method and system for creating realistic smooth three-dimentional depth contours
from two-dimensional images

 

10/029625

19 Dec 2001

6515659

04 Feb 2003

RealD DDMG Acquisition, LLC

Granted

27 May 2018

United States of America

 

Color filters, sequencers and displays using color selective light modulators

 

10/100023

19 Mar 2002

6667784

23 Dec 2003

RealD Inc.

Granted

30 Jul 2019

United States of America

 

Above-and-below stereoscopic format with signifier

 

10/112423

29 Mar 2002

7184002

27 Feb 2007

RealD Inc.

Granted

08 Sep 2023

United States of America

 

Method for conforming objects to a common depth perspective for converting
two-dimentional images into three-dimensional images

 

10/147380

15 May 2002

7102633

05 Sep 2006

RealD DDMG Acquisition, LLC

Granted

07 Dec 2018

United States of America

 

Plano-stereoscopic DVD movie

 

10/160595

31 May 2002

7002618

21 Feb 2006

RealD Inc.

Granted

12 Mar 2023

United States of America

 

Compensated color management systems and methods

 

10/294426

14 Nov 2002

6961179

01 Nov 2005

RealD Inc.

Granted

13 Jun 2022

United States of America

 

Method of hidden surface reconstruction for creating accurate three-dimensional
images converted from two-dimensional images

 

10/316672

10 Dec 2002

7116323

03 Oct 2006

RealD DDMG Acquisition, LLC

Granted

03 Aug 2018

United States of America

 

Sequential color display system and method

 

10/438778

14 May 2003

7298386

20 Nov 2007

RealD Inc.

Granted

28 Apr 2023

United States of America

 

Method and apparatus for generating a stereoscopic image

 

10/596536

14 Sep 2006

7557824

07 Jul 2009

RealD Inc.

Granted

14 Sep 2026

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Stereoscopic format converter

 

10/613866

02 Jul 2003

7804995

28 Sep 2010

RealD Inc.

Granted

03 Nov 2026

United States of America

 

Birefringent networks

 

10/653345

02 Sep 2003

7154667

26 Dec 2006

RealD Inc.

Granted

25 Dec 2023

United States of America

 

Filter for enhancing vision and/or protecting the eyes and method of making a
filter

 

10/655858

05 Sep 2003

7106509

12 Sep 2006

RealD Inc.

Granted

28 Mar 2024

United States of America

 

Method for minimizing visual artifacts converting two-dimensional motion
pictures into three-dimensional motion pictures

 

10/674688

30 Sep 2003

7116324

03 Oct 2006

RealD DDMG Acquisition, LLC

Granted

28 Jul 2018

United States of America

 

Oblique plate compensators for projection display systems

 

10/696853

30 Oct 2003

7126649

24 Oct 2006

RealD Inc.

Granted

30 Oct 2023

United States of America

 

Three-panel color management systems and methods

 

10/713548

14 Nov 2003

7002752

21 Feb 2006

RealD Inc.

Granted

01 Dec 2021

United States of America

 

Convertible autostereoscopic flat panel display

 

10/769129

29 Jan 2004

7489445

10 Feb 2009

RealD Inc.

Granted

27 Dec 2025

United States of America

 

Method and apparatus for optimizing the viewing distance of a lenticular
stereogram

 

10/827871

19 Apr 2004

7375886

20 May 2008

RealD Inc.

Granted

12 Aug 2024

United States of America

 

Compensated color management systems and methods

 

10/839479

05 May 2004

6961181

01 Nov 2005

RealD Inc.

Granted

30 Nov 2021

United States of America

 

LC panel compensators

 

10/908671

22 May 2005

7345723

18 Mar 2008

RealD Inc.

Granted

12 Aug 2026

United States of America

 

High durability and high performance polarization optics using a low-elasticity
organic layer

 

10/908740

24 May 2005

7436476

14 Oct 2008

RealD Inc.

Granted

13 Oct 2025

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Split-path color switching system and method

 

10/946491

21 Sep 2004

7195356

27 Mar 2007

RealD Inc.

Granted

30 Jul 2025

United States of America

 

Hardware based interdigitation

 

10/956987

01 Oct 2004

7616227

10 Nov 2009

RealD Inc.

Granted

01 Oct 2024

United States of America

 

Color filters and sequencers using color-selective light modulators

 

10/970029

22 Oct 2004

7511787

31 Mar 2009

RealD Inc.

Granted

31 Jul 2018

United States of America

 

Hardware based interdigitation

 

11/118516

29 Apr 2005

7616228

10 Nov 2009

RealD Inc.

Granted

01 Oct 2024

United States of America

 

Illumination systems

 

11/160732

06 Jul 2005

7692861

06 Apr 2010

RealD Inc.

Granted

29 May 2026

United States of America

 

Automobile windshield for hud system

 

11/160810

11 Jul 2005

7355796

08 Apr 2008

RealD Inc.

Granted

12 Oct 2025

United States of America

 

Digitally-switchable bandpass filter

 

11/161376

01 Aug 2005

7692746

06 Apr 2010

RealD Inc.

Granted

09 Apr 2026

United States of America

 

Projection screen with virtual compound curvature

 

11/297932

08 Dec 2005

7583437

01 Sep 2009

RealD Inc.

Granted

02 Jun 2027

United States of America

 

Achromatic polarization devices for optical disc pickup heads

 

11/303904

16 Dec 2005

8085644

27 Dec 2011

RealD Inc.

Granted

11 Sep 2026

United States of America

 

Illumination attenuation system

 

11/330771

12 Jan 2006

7226172

05 Jun 2007

RealD Inc.

Granted

12 Jan 2026

United States of America

 

Multiple mode display device

 

11/341801

27 Jan 2006

7760429

20 Jul 2010

RealD Inc.

Granted

24 Nov 2027

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

On the fly hardware based interdigitation

 

11/350534

09 Feb 2006

7652674

26 Jan 2010

RealD Inc.

Granted

08 Nov 2026

United States of America

 

Tiled view-maps for autostereoscopic interdigitation

 

11/388352

24 Mar 2006

7570260

04 Aug 2009

RealD Inc.

Granted

07 Dec 2026

United States of America

 

Vertical surround parallax correction

 

11/400915

07 Apr 2006

7679641

16 Mar 2010

RealD Inc.

Granted

30 Jul 2027

United States of America

 

Autostereoscopic display with planar pass-through

 

11/400958

07 Apr 2006

8279272

02 Oct 2012

RealD Inc.

Granted

21 Aug 2030

United States of America

 

Achromatic polarization switches

 

11/424087

14 Jun 2006

7528906

05 May 2009

RealD Inc.

Granted

29 Dec 2027

United States of America

 

Enhanced ZScreen modulator techniques

 

11/430598

08 May 2006

7477206

13 Jan 2009

RealD Inc.

Granted

16 Jul 2026

United States of America

 

3-D eyewear

 

11/434535

12 May 2006

7524053

28 Apr 2009

RealD Inc.

Granted

12 May 2026

United States of America

 

Controlling the angular extent of autostereoscopic viewing zones

 

11/448281

06 Jun 2006

8049962

01 Nov 2011

RealD Inc.

Granted

14 Jul 2029

United States of America

 

Contrast enhancement for liquid crystal based projection systems

 

11/464093

11 Aug 2006

7518662

14 Apr 2009

RealD Inc.

Granted

18 Jan 2026

United States of America

 

Stereoscopic Eyewear

 

11/465715

18 Aug 2006

8072552

06 Dec 2011

RealD Inc.

Granted

17 Apr 2029

United States of America

 

High yield bonding process for manufacturing polycarbonate polarized lenses

 

11/468717

30 Aug 2006

7510280

31 Mar 2009

RealD Inc.

Granted

30 Aug 2026

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Low-cost circular polarizing eyewear

 

11/491001

20 Jul 2006

7517081

14 Apr 2009

RealD Inc.

Granted

24 May 2027

United States of America

 

Shuttering eyewear for use with stereoscopic liquid crystal display

 

11/519357

12 Sep 2006

8493433

23 Jul 2013

RealD Inc.

Granted

10 Feb 2028

United States of America

 

Combining P and S rays for bright stereoscopic projection

 

11/583243

18 Oct 2006

7857455

28 Dec 2010

RealD Inc.

Granted

17 Nov 2028

United States of America

 

Dual ZScreen projection

 

11/583245

18 Oct 2006

7670004

02 Mar 2010

RealD Inc.

Granted

02 Jun 2028

United States of America

 

Temperature compensation for the differential expansion of an autostereoscopic
lenticular array and display screen

 

11/588605

26 Oct 2006

8049772

01 Nov 2011

RealD Inc.

Granted

06 Jul 2030

United States of America

 

Multi-functional active matrix liquid crystal displays

 

11/673556

09 Feb 2007

8233034

31 Jul 2012

RealD Inc.

Granted

04 Feb 2031

United States of America

 

Aperture correction for lenticular screens

 

11/701995

01 Feb 2007

7808708

05 Oct 2010

RealD Inc.

Granted

01 Feb 2027

United States of America

 

Light collectors for projection systems

 

11/779704

18 Jul 2007

7982954

19 Jul 2011

RealD Inc.

Granted

05 Aug 2029

United States of America

 

Light collectors for projection systems

 

11/779711

18 Jul 2007

7542206

02 Jun 2009

RealD Inc.

Granted

18 Jul 2027

United States of America

 

Projection of stereoscopic images using linearly polarized light

 

11/786177

11 Apr 2007

8400492

19 Mar 2013

RealD Inc.

Granted

21 Mar 2030

United States of America

 

Stereoplexing for video and film Pendings

 

11/811047

07 Jun 2007

8373744

12 Feb 2013

RealD Inc.

Granted

21 Nov 2028

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Stereoplexing for film and video Pendings

 

11/811234

07 Jun 2007

8487982

16 Jul 2013

RealD Inc.

Granted

30 Mar 2028

United States of America

 

ZScreen modulator with wire grid polarizer for stereoscopic projection

 

11/820619

20 Jun 2007

7633666

15 Dec 2009

RealD Inc.

Granted

11 Aug 2027

United States of America

 

Polarization conversion systems for stereoscopic projection

 

11/864198

28 Sep 2007

7905602

15 Mar 2011

RealD Inc.

Granted

24 May 2029

United States of America

 

Soft aperture correction for lenticular screens

 

11/880828

23 Jul 2007

7508589

24 Mar 2009

RealD Inc.

Granted

01 Feb 2027

United States of America

 

Illumination systems for visual displays

 

11/944583

23 Nov 2007

8643928

04 Feb 2014

RealD Inc.

Granted

29 Apr 2028

United States of America

 

Shutter glass drive scheme for sequential-color displays

 

11/948772

30 Nov 2007

8427394

23 Apr 2013

RealD Inc.
Texas Instruments Inc.

Granted

25 Jun 2030

United States of America

 

Double-shutter lenses with compensators

 

11/948832

30 Nov 2007

7898603

01 Mar 2011

RealD Inc.

Granted

30 Nov 2027

United States of America

 

Dark-state compensators for LC panels

 

12/016875

18 Jan 2008

7545469

09 Jun 2009

RealD Inc.

Granted

22 May 2025

United States of America

 

Enhanced projection screen

 

12/079460

26 Mar 2008

8206793

26 Jun 2012

RealD Inc.

Granted

15 Jan 2031

United States of America

 

Polarization conversion system and method for stereoscopic projection

 

12/118640

09 May 2008

8727536

20 May 2014

RealD Inc.

Granted

14 Nov 2028

United States of America

 

System and eyewear for viewing stereoscopic imagery

 

12/206115

08 Sep 2008

8279395

02 Oct 2012

RealD Inc.

Granted

16 Jul 2030

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Curved retarder-based optical filters

 

12/249876

10 Oct 2008

8687275

01 Apr 2014

RealD Inc.

Granted

09 Nov 2030

United States of America

 

Enhanced ZScreen modulator techniques

 

12/319688

09 Jan 2009

7760157

20 Jul 2010

RealD Inc.

Granted

08 May 2026

United States of America

 

Polarization preserving front projection screen

 

12/361532

28 Jan 2009

7898734

01 Mar 2011

RealD Inc.

Granted

28 Jan 2029

United States of America

 

Blur enhancement of stereoscopic images

 

12/479664

05 Jun 2009

8405708

26 Mar 2013

RealD Inc.

Granted

02 Jun 2030

United States of America

 

Method and apparatus for generating a stereoscopic image

 

12/497537

02 Jul 2009

7983477

19 Jul 2011

RealD Inc.

Granted

14 Sep 2026

United States of America

 

Polarization preserving front projection screen material

 

12/538642

10 Aug 2009

8072681

06 Dec 2011

RealD Inc.

Granted

06 Feb 2029

United States of America

 

Polarization preserving front projection screen microstructures

 

12/538648

10 Aug 2009

8004758

23 Aug 2011

RealD Inc.

Granted

28 Jan 2029

United States of America

 

Enhanced ghost compensation for stereoscopic imagery

 

12/541892

14 Aug 2009

8625881

07 Jan 2014

RealD Inc.

Granted

24 Nov 2030

United States of America

 

Autostereoscopic display system with efficient pixel layout

 

12/541895

14 Aug 2009

8542432

24 Sep 2013

RealD Inc.

Granted

31 Oct 2029

United States of America

 

Stereoscopic depth mapping

 

12/541902

14 Aug 2009

8300089

30 Oct 2012

RealD Inc.

Granted

02 Dec 2030

United States of America

 

Optimal depth mapping

 

12/573852

05 Oct 2009

8400496

19 Mar 2013

RealD Inc.

Granted

10 Aug 2031

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Stereoscopic image format with depth information

 

12/606121

26 Oct 2009

8482654

09 Jul 2013

RealD Inc.

Granted

05 Mar 2031

United States of America

 

Head-tracking enhanced stereo glasses

 

12/606825

27 Oct 2009

8488243

16 Jul 2013

RealD Inc.

Granted

14 Dec 2030

United States of America

 

Stereoscopic projection systems for employing spatial multiplexing at an
intermediate image plane

 

12/629017

01 Dec 2009

8425041

23 Apr 2013

RealD Inc.

Granted

15 Jul 2031

United States of America

 

Illumination systems

 

12/754365

05 Apr 2010

7944612

17 May 2011

RealD Inc.

Granted

06 Jul 2025

United States of America

 

Polarization modulator wheel

 

12/785351

21 May 2010

8408708

02 Apr 2013

RealD Inc.

Granted

03 Oct 2030

United States of America

 

Stereoscopic Projection System Employing Spatial Multiplexing At An Intermediate
Image Plane

 

12/826332

29 Jun 2010

8403488

26 Mar 2013

RealD Inc.

Granted

25 Sep 2030

United States of America

 

Enhanced ZScreen modulator techniques

 

12/839173

19 Jul 2010

8199070

12 Jun 2012

RealD Inc.

Granted

18 Aug 2030

United States of America

 

Improved segmented polarization control panel

 

12/853273

09 Aug 2010

8525942

03 Sep 2013

RealD Inc.

Granted

03 May 2031

United States of America

 

Stereoscopic format converter

 

12/888843

23 Sep 2010

8463022

11 Jun 2013

RealD Inc.

Granted

23 Sep 2030

United States of America

 

Polarization preserving projection screen with engineered particle and method
for making same

 

12/976986

22 Dec 2010

8194315

05 Jun 2012

RealD Inc.
Wavefront Technology

Granted

22 Dec 2030

United States of America

 

Polarization preserving projection screen with engineered pigment and method for
making same

 

12/977026

22 Dec 2010

8169699

01 May 2012

RealD Inc.
Wavefront Technology

Granted

22 Dec 2030

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Combining P and S rays for bright stereoscopic projection

 

12/979054

27 Dec 2010

7959296

14 Jun 2011

RealD Inc.

Granted

18 Oct 2026

United States of America

 

Waveplate compensation in projection polarization conversion system

 

13/034643

24 Feb 2011

8328362

11 Dec 2012

RealD Inc.

Granted

07 Jul 2031

United States of America

 

Polarization conversion systems for stereoscopic projection

 

13/047763

14 Mar 2011

8220934

17 Jul 2012

RealD Inc.

Granted

14 Mar 2031

United States of America

 

Shutter-glass eyewear communications receiver

 

13/102851

06 May 2011

8526832

03 Sep 2013

RealD Inc.

Granted

03 Jan 2032

United States of America

 

Charge recovery scheme

 

13/102948

06 May 2011

8493519

23 Jul 2013

RealD Inc.

Granted

24 Feb 2032

United States of America

 

Field-Of-View Compensated Polarization Switch for Short-Throw 3D Projection

 

13/182381

13 Jul 2011

8638400

28 Jan 2014

RealD Inc.

Granted

18 Jul 2031

United States of America

 

Polarization preserving front projection screen microstructures

 

13/290978

07 Nov 2011

8711477

29 Apr 2014

RealD Inc.

Granted

07 Nov 2031

United States of America

 

ZScreen modulator with wire grid polarizer for stereoscopic projection

 

13/326306

14 Dec 2011

RE44483

10 Sep 2013

RealD Inc.

Granted

14 Dec 2031

United States of America

 

Method and apparatus for managing optical non uniformities in seaming processes

 

13/416693

09 Mar 2012

8526106

03 Sep 2013

RealD Inc.

Granted

09 Mar 2032

United States of America

 

Polarization preserving projection screen with engineered pigment and method for
making same

 

13/457707

27 Apr 2012

8488240

16 Jul 2013

RealD Inc.
Wavefront Technology

Granted

27 Apr 2032

United States of America

 

Efficient polarized directional backlight

 

13/470291

12 May 2012

8651726

18 Feb 2014

RealD Inc.

Granted

12 May 2032

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

Country

Title

Application
No

Application
Date

Patent No

Grant Date

Current
Owner

Status

Expiration
Date

 

 

 

 

 

 

 

 

 

United States of America

 

Drive scheme for stereoscopic display polarization modulator and apparatus for
same

 

13/473447

16 May 2012

8724041

13 May 2014

RealD Inc.

Granted

16 May 2032

United States of America

 

Polarization preserving projection screen with engineered particle and method
for making same

 

13/488081

04 Jun 2012

8659828

25 Feb 2014

RealD Inc.
Wavefront Technology

Granted

24 Aug 2032

United States of America

 

Enhanced ZScreen modulator techniques

 

13/493847

11 Jun 2012

8704733

22 Apr 2014

RealD Inc.

Granted

11 Jun 2032

United States of America

 

Speckle reduction using screen vibration techniques and apparatus

 

13/544962

09 Jul 2012

8724218

13 May 2014

RealD Inc.

Granted

09 Jul 2032

United States of America

 

MULTI-FUNCTIONAL ACTIVE MATRIX LIQUID CRYSTAL DISPLAYS

 

13/561827

30 Jul 2012

8610762

17 Dec 2013

RealD Inc.

Granted

30 Jul 2032

United States of America

 

Waveplate compensation in projection polarization conversion system

 

13/710356

10 Dec 2012

8540372

24 Sep 2013

RealD Inc.

Granted

10 Dec 2032

United States of America

 

Polarization modulator

 

29/445503

12 Feb 2013

D704239

06 May 2014

RealD Inc.

Granted

06 May 2028

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.19

 

LABOR AGREEMENTS AND ACTIONS

 

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.22

 

CORPORATE INFORMATION; LOCATION OF LOAN PARTIES

 

 

Borrower

 

1.                                    Legal Name:  RealD Inc.
Type of Organization: Corporation
Jurisdiction:  Delaware
Organization Number: 4808573
EIN:  77-0620426

 

Chief Executive Office:

100 North Crescent Drive, Suite 200

Beverly Hills, CA  90210

 

Guarantors:

 

1.         Legal Name:  Stereographics Corporation

Type of Organization:  Corporation

Jurisdiction:  California

Organization Number:  C2719900

EIN:  86-1128994

 

Chief Executive Office:

100 North Crescent Drive, Suite 200

Beverly Hills, CA  90210

 

2.         Legal Name:  ColorLink Inc.

Type of Organization:  Corporation

Jurisdiction:  Delaware

Organization Number:  2496248

EIN:  84-1303406

 

Chief Executive Office:

5700 Flatiron Parkway

Boulder, CO 80301

 

3.         Legal Name:  RealD DDMG Acquisition, LLC

Type of Organization:  limited liability company

Jurisdiction:  Delaware

Organization Number:  5261774

EIN:  80-0899047

 

Chief Executive Office:

100 North Crescent Drive, Suite 200

Beverly Hills, CA  90210

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.26

 

INACTIVE SUBSIDIARIES

 

 

Digital theatre projection equipment was sold to the Inactive Subsidiaries in
the normal course of business.  The Inactive Subsidiaries in turn provide the
digital theatre projection equipment to third-party customers under system use
agreements.  Digital equipment also includes digital servers, lenses and
accessories.  Upon installation at the customer location, the Inactive
Subsidiaries retain title to the digital equipment which is held and used by
customers.  The Inactive Subsidiaries have entered into various system use
agreements with third-party exhibitors which provide for the use of digital
projection equipment with a purchase option in the future.  The digital
equipment is held for sale at either a specified date or upon occurrence of
certain contingent events.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

 

 

Organization’s
Name

Secured
Party’s Name

Filing
Date

Filing
Number /
Jurisdiction

Collateral Covered

REAL D

City National Bank, A National Banking Association

8/22/2007

 

 

Continuation statement filed on 3/15/2012

07-7126391470 / California

 

12-73049468 / California

All Inventory, Chattel Paper, Accounts, Equipment and General Intangibles;
whether any of the foregoing is owned now or acquired later; all accessions,
additions, replacements, and substitutions relating to any of the foregoing; all
records of any kind relating to any of the foregoing; all proceeds relating to
any of the foregoing (including insurance, general intangibles and other
accounts proceeds)

REAL D

NEC Financial Services, LLC

8/20/2008

 

 

(lapsed)

08-7169292751 / California

One (1) NEC NC1600, PROJECTOR WITH PEDESTAL AND LENS, together with all
accessories, additions and attachments thereto, replacements and substitutions
therefore and all proceeds thereof, now owned or hereinafter acquired. Lessee
has no power to sell or otherwise dispose of said property.

REALD INC.

City National Bank, A National Banking Association

7/29/2010

2010 2634982 / Delaware

All assets of Debtor.

REALD INC.

City National Bank

4/19/2012

2012 1523739 / Delaware

All assets of Debtor.

STEREOGRAPHICS CORPORATION

City National Bank

4/19/2012

12-7310273107 / California

All assets of Debtor.

COLORLINK INC.

City National Bank

4/19/2012

2012 1523622 / Delaware

All assets of Debtor.

REALD DDMG ACQUISITION, LLC

City National Bank

1/11/2013

2013 0167941 / Delaware

All assets of Debtor.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

EXISTING INVESTMENTS

 

 

 

RealD Inc.’s 55.6% investment in Digital Link II, LLC.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

EXISTING INDEBTEDNESS

 

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.08

 

AFFILIATE ARRANGEMENTS

 

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE

 

 

Administrative Agent address:  555 South Flower Street, 24th Floor, Los Angeles,
CA  90071.

 

 

Administrative Agent’s account:

 

Bank Name:

City National Bank, N.A.,
Los Angeles

ABA/Routing No.:

1220-16066

Address:

2100 Park Place
El Segundo, CA 90245

Account Name:

CLC Wire Transfer Bank
control

Account No.:

101-306674

Reference:

REALD INC.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:  ___________, _____

 

To:       City National Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 26, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among REALD INC. (“Borrower”),
the Lenders from time to time party thereto, and CITY NATIONAL BANK, as
Administrative Agent.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of the Revolving Loans

o  A Borrowing of the Term Loans

o  A conversion or continuation of Loans

 

1.         On                                                        (a Business
Day).

 

2.         In the amount of $                                          .

 

3.         Comprised of                           (specify Type of Loan
Requested).

 

4.         For Eurodollar Rate Loans:  with an Interest Period of        
 month(s).

 

[IF THE LOAN NOTICE RELATES TO A BORROWING, INCLUDE THE FOLLOWING:]

 

[In connection with the requested Borrowing, Borrower, by the undersigned duly
authorized officer, hereby certifies to Administrative Agent and Lenders, in
accordance with the Agreement and the other Loan Documents, that:

 

(a)        the certifications, representations and statements herein will be
true and correct in all material respects as of the date hereof and as of the
date set forth in paragraph 1 above (the “Borrowing Date”); provided that, in
each case, where a certification, representation or statement is qualified as to
materiality or by Material Adverse Effect, the applicable materiality qualifier
set forth in this clause (a) shall be disregarded for purposes of this
certification;

 

(b)       the representations and warranties of Borrower and each other Loan
Party contained in the Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects on and as of the
Borrowing Date, except

 

A-1

Form of Committed Loan Notice

 

--------------------------------------------------------------------------------


 

Schedule 5.18(c)

to Credit Agreement

 

to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date; provided that, in each case, where a representation and
warranty is qualified as to materiality or by Material Adverse Effect, the
applicable materiality qualifiers set forth in this clause (b) shall be
disregarded for purposes of this certification;

 

(c)        no Default or Event of Default shall exist after giving effect to the
requested Borrowing;

 

(d)       the Borrowing requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement; and

 

(e)        all conditions and provisions of Section 4.02 of the Agreement are as
of the date hereof, and will be as of the Borrowing Date, fully satisfied.

 

 

 

REALD INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

 

 

 

 

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each [Term Loan]/[Revolving Loan] from time to time made by the Lender to
Borrower (or acquired by the Lender) under that certain Amended and Restated
Credit Agreement, dated as of June 26, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, and City National
Bank, as Administrative Agent and L/C Issuer.

 

Borrower promises to pay interest on the unpaid principal amount of such
Loan(s) from the date of such Loan(s) until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.  Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  The [Term
Loans/Revolving Loans] made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1

Form of Note

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

 

 

REALD INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-2

Form of Note

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

Date

 

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

Form of Note

 

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ________,

 

To:       City National Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 26, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among RealD Inc., a Delaware
limited liability company (“Borrower”), the Lenders from time to time party
thereto, and City National Bank, as Administrative Agent and L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [__________________] of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of Borrower and not in any individual capacity, and that:

 

[Use following paragraph 1 for Fiscal Year-end financial statements]

 

1.         Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the Fiscal Year of Borrower and
its Subsidiaries ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.

 

[Use following paragraph 1 for Fiscal Quarter-end financial statements]

 

1.         Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the Fiscal Quarter of Borrower and its
Subsidiaries ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.         The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower and its Subsidiaries during the accounting period covered by such
financial statements.

 

3.         A review of the activities of Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period Borrower performed and observed all of its
Obligations under the Loan Documents, and

 

[select one:]

 

C-1

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

[during such fiscal period Borrower performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default or Event of
Default has occurred and is continuing.]

 

--or--

 

[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default or Event
of Default and its nature and status:]

 

4.         The representations and warranties of Borrower contained in Article V
of the Agreement, and any representations and warranties of any Loan Party that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date (provided that, in each case,
where a representation and warranty is qualified as to materiality or by
Material Adverse Effect, the applicable materiality qualifiers set forth in this
paragraph 4 shall be disregarded for purposes of this certification), and except
that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

 

5.         The financial covenant analyses and information set forth on Schedule
1 attached hereto are true and accurate on and as of the date of this
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of ____,
____.

 

 

REALD INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

For the Fiscal Quarter/Fiscal Year ended ___________________ (“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

 

I.

Section 7.14(a) – Consolidated Fixed Charge Coverage Ratio.

 

 

 

 

 

 

 

A.

Consolidated Adjusted EBITDA for four consecutive Fiscal Quarters ending on the
Statement Date (“Subject Period”):

 

 

 

 

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

$___________

 

 

 

 

 

 

 

 

 

2.

Consolidated Interest Charges for Subject Period:

$___________

 

 

 

 

 

 

 

 

 

3.

Provision for income taxes for Subject Period:

$___________

 

 

 

 

 

 

 

 

 

4.

Depreciation expenses for Subject Period:

$___________

 

 

 

 

 

 

 

 

 

5.

Amortization expenses for Subject Period:

$___________

 

 

 

 

 

 

 

 

 

6.

Non-cash stock incentive expenses for Subject Period:

$___________

 

 

 

 

 

 

 

 

 

7.

Restructuring charges, severance costs and reserves for Subject Period:

$___________

 

 

 

 

 

 

 

 

 

8.

Impairment charges related to long-lived assets:

$___________

 

 

 

 

 

 

 

 

 

9.

Non-recurring costs for Subject Period:

$___________

 

 

 

 

 

 

 

 

 

10.

Extraordinary losses for Subject Period:

$___________

 

 

 

 

 

 

 

 

 

11.

Foreign exchange losses for Subject Period:

$___________

 

 

 

 

 

 

 

 

 

12.

Foreign exchange gains for Subject Period:

$(__________)

 

 

 

 

 

 

 

 

 

13.

Extraordinary gains for Subject Period:

$(__________)

 

 

 

 

 

 

 

 

 

14.

Consolidated Adjusted EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 +
11 – 12 – 13):

$___________

 

 

 

 

 

 

 

 

B.

Consolidated Fixed Charges for the Subject Period:

 

 

 

 

 

 

 

 

 

1.

Scheduled principal payments for Subject Period:

$___________

 

 

 

 

 

 

 

 

 

2.

Consolidated Interest Charges for Subject Period:

$___________

 

 

 

 

 

 

 

 

 

3.

Capital lease obligations for Subject Period:

$___________

 

 

C-3

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

 

 

4.

Provision for income taxes for Subject Period:

$___________

 

 

 

 

 

 

 

 

 

5.

Maintenance Capital Expenditures for the Subject Period:

$___________

 

 

 

 

 

 

 

 

 

6.

Consolidated Fixed Charges (Lines I.B.1 + 2 + 3 + 4 + 5):

$___________

 

 

 

 

 

 

 

 

E.

Consolidated Fixed Charge Coverage Ratio (Line I.A.14 ÷ Line I.B.6):

______to 1.00

 

 

 

 

 

 

 

 

Minimum required:

1.25 to 1.00

 

 

 

 

 

 

 

 

 

 

 

II.

Section 7.14(b) – Consolidated Leverage Ratio.

 

 

 

 

 

 

 

A.

Consolidated Funded Indebtedness at Statement Date:

$___________

 

 

 

 

 

 

 

B.

Consolidated Adjusted EBITDA for Subject Period (Line I.A.14 above):

$___________

 

 

 

 

 

 

 

C.

Consolidated Leverage Ratio (Line II.A ÷ Line II.B):

______to 1.00

 

 

 

 

 

 

 

 

Maximum permitted:

2.00 to 1.00

 

 

 

 

 

 

III.

Section 7.15 -- Capital Expenditures.

 

 

 

 

 

 

 

A.

Capital expenditures (excluding normal replacements, maintenance, etc.) made
during Fiscal Year to date:

$___________

 

 

 

 

 

 

 

B.

Capital expenditures that could have been made during prior Fiscal Year
(excluding amounts carried over from the year prior to such Fiscal Year) but
which were not made:

$___________

 

 

 

 

 

 

 

C.

Maximum permitted capital expenditures ($55,000,000 + 50% * Line III.B):

$___________

 

 

 

 

 

 

 

D.

Excess (deficient) for covenant compliance (Line III.C – III.A):

$___________

 

 

C-4

Form of Compliance Certificate

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.         Assignor[s]:                   ______________________________

 

______________________________

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.         Assignee[s]:     ______________________________

 

D-1

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

______________________________

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.         Borrower:        RealD Inc.

 

4.                                    Administrative Agent:  City National Bank,
as the administrative agent under the Credit Agreement.

 

5.                                    Credit Agreement:      Amended and
Restated Credit Agreement, dated as of June 26, 2014, among Borrower (described
above), the Lenders from time to time party thereto, and City National Bank, as
Administrative Agent and L/C Issuer.

 

6.                                    Assigned Interest[s]:2

 

Assignor[s]

Assignee[s]

Facility
Assigned

Aggregate Amount
of
Commitment/Loans
for all Lenders



 

Amount of
Commitment/L
oans Assigned

Percentage
Assigned of
Commitment/
Loans

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.         Trade Date:     __________________

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By: _____________________________

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

 

 

 

 

--------------------------------------------------------------------------------

2  The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

 

D-2

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

By: _____________________________

Title:

 

[Consented to and] Accepted:

 

CITY NATIONAL BANK, as

 Administrative Agent

 

By: _________________________________

Title:

 

[Consented to:]

 

D-3

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.      Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 10.06(b) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

D-4

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
California.

 

D-5

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 26, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among RealD Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and City National
Bank, as Administrative Agent and L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ________ __, 20[  ]

 

E-1

Form of U.S. Tax Compliance Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 26, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among RealD Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and City National
Bank, as Administrative Agent and L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ________ __, 20[  ]

 

E-2

Form of U.S. Tax Compliance Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 26, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among RealD Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and City National
Bank, as Administrative Agent and L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date: ________ __, 20[  ]

 

E-3

Form of U.S. Tax Compliance Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 26, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among RealD Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and City National
Bank, as Administrative Agent and L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ________ __, 20[  ]

 

E-4

Form of U.S. Tax Compliance Certificate

 

--------------------------------------------------------------------------------